Exhibit 10.1

$1,000,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED

CREDIT AGREEMENT

by and among

CONSOL ENERGY INC.

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION and

CITICORP NORTH AMERICA, INC.,

as the Co-Administrative Agents

and

THE BANK OF NOVA SCOTIA

BANK OF AMERICA, N.A., and

UNION BANK OF CALIFORNIA, N.A.,

as the Co-Syndication Agents

and

PNC CAPITAL MARKETS LLC and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers

Dated as of June 27, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

CERTAIN DEFINITIONS

   1    1.1   

Certain Definitions.

   1    1.2   

Construction.

   32       1.2.1   

Number; Inclusion.

   32       1.2.2   

Determination.

   33       1.2.3   

Paying Agent's Discretion and Consent.

   33       1.2.4   

Documents Taken as a Whole.

   33       1.2.5   

Headings.

   33       1.2.6   

Implied References to this Agreement.

   33       1.2.7   

Persons.

   33       1.2.8   

Modifications to Documents.

   34       1.2.9   

From, To and Through.

   34       1.2.10   

Shall; Will.

   34    1.3   

Accounting Principles.

   34

2.

  

REVOLVING CREDIT AND SWING LOAN FACILITIES

   34    2.1   

Revolving Credit Commitments.

   34       2.1.1   

Revolving Credit Loans.

   34       2.1.2   

Swing Loan Commitment.

   35    2.2    Nature of Lenders' Obligations with Respect to Revolving Credit
Loans.    35    2.3    Commitment Fees.    35    2.4    Voluntary Commitment
Reduction.    36    2.5    Loan Requests.    36       2.5.1   

Revolving Credit Loan Requests.

   36       2.5.2   

Swing Loan Requests.

   37    2.6    Making Revolving Credit Loans and Swing Loans.    37       2.6.1
  

Making Revolving Credit Loans.

   37       2.6.2   

Making Swing Loans.

   37    2.7    Revolving Credit Notes and Swing Loan Note.    37       2.7.1   

Revolving Credit Note.

   37       2.7.2   

Swing Loan Note.

   38    2.8   

Use of Proceeds.

   38    2.9   

Letter of Credit Subfacility.

   38       2.9.1   

Issuance of Letters of Credit.

   38       2.9.2   

Letter of Credit Fees.

   39       2.9.3   

Participations, Disbursements, Reimbursement.

   40       2.9.4   

Repayment of Participation Advances.

   41       2.9.5   

Documentation.

   42       2.9.6   

Determinations to Honor Drawing Requests.

   42       2.9.7   

Nature of Participation and Reimbursement Obligations.

   42       2.9.8   

Indemnity.

   44       2.9.9   

Liability for Acts and Omissions.

   44



--------------------------------------------------------------------------------

   2.10   

Borrowings to Repay Swing Loans.

   46    2.11   

Increase in Revolving Credit Commitments.

   46 3.   

INTENTIONALLY OMITTED

   48 4.   

INTEREST RATES

   48    4.1    Interest Rate Options.    48       4.1.1   

Revolving Credit Interest Rate Options.

   49       4.1.2   

Interest Rate for Swing Loans.

   49       4.1.3   

Rate Quotations.

   49    4.2    Interest Periods.    49       4.2.1   

Amount of Borrowing Tranche.

   49       4.2.2   

Renewals.

   50    4.3    Interest After Default.    50       4.3.1   

Letter of Credit Fees, Interest Rate.

   50       4.3.2   

Other Obligations.

   50       4.3.3   

Acknowledgment.

   50       4.3.4   

Euro-Rate Option Not Available Under Certain Circumstances.

   50    4.4    Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available.    50       4.4.1   

Unascertainable.

   50       4.4.2   

Illegality; Increased Costs; Deposits Not Available.

   51       4.4.3   

Paying Agent's and Lender's Rights.

   51    4.5    Selection of Interest Rate Options.    52 5.    PAYMENTS    52
   5.1    Payments.    52    5.2    Pro Rata Treatment of Lenders.    52    5.3
   Interest Payment Dates.    53    5.4    Voluntary Prepayments.    53      
5.4.1   

Right to Prepay.

   53       5.4.2   

Replacement of a Lender.

   54       5.4.3   

Mitigation Obligation.

   55    5.5    Additional Compensation in Certain Circumstances.    55      
5.5.1   

Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

   55       5.5.2   

Indemnity.

   56 6.    REPRESENTATIONS AND WARRANTIES    57    6.1    Representations and
Warranties.    57       6.1.1   

Organization and Qualification.

   57       6.1.2   

Subsidiaries.

   57       6.1.3   

Power and Authority.

   57       6.1.4   

Validity and Binding Effect.

   57

 

ii



--------------------------------------------------------------------------------

      6.1.5   

No Conflict.

   58       6.1.6   

Litigation.

   58       6.1.7   

Financial Statements.

   58       6.1.8   

Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

   59       6.1.9   

Full Disclosure.

   59       6.1.10   

Taxes.

   60       6.1.11   

Consents and Approvals.

   60       6.1.12   

No Event of Default; Compliance with Instruments.

   60       6.1.13   

Insurance.

   60       6.1.14   

Compliance with Laws.

   60       6.1.15   

Material Contracts; Burdensome Restrictions.

   61       6.1.16   

Investment Companies; Regulated Entities.

   61       6.1.17   

ERISA Compliance.

   61       6.1.18   

Employment Matters; Coal Act; Black Lung Act.

   62       6.1.19   

Environmental Matters.

   62       6.1.20   

Anti-Terrorism Laws.

   63    6.2    Updates to Schedules.    63 7.    CONDITIONS TO AMENDMENT AND
RESTATEMENT OF EXISTING CREDIT AGREEMENT; CONDITIONS OF LENDING AND ISSUANCE OF
LETTERS OF CREDIT    64    7.1    Conditions to Amendment and Restatement of
Existing Credit Agreement.    64       7.1.1   

Officer's Certificate.

   64       7.1.2   

Secretary's Certificate.

   64       7.1.3   

Delivery of Loan Documents.

   65       7.1.4   

Opinion of Counsel.

   65       7.1.5   

Legal Details.

   66       7.1.6   

Payment of Fees.

   66       7.1.7   

Officer's Certificate Regarding MACs.

   66       7.1.8   

No Violation of Laws.

   66       7.1.9   

No Actions or Proceedings.

   66       7.1.10   

Schedules.

   67       7.1.11   

Financial Statements and Financial Projections.

   67       7.1.12   

ERISA; Other Due Diligence.

   67       7.1.13   

Refinancing.

   67       7.1.14   

Certain Amended and Restated Exhibits.

   68    7.2    Each Additional Loan or Letter of Credit.    68 8.    COVENANTS
   69    8.1    Affirmative Covenants.    69       8.1.1   

Preservation of Existence, Etc.

   69       8.1.2   

Payment of Liabilities, Including Taxes, Etc.

   69       8.1.3   

Maintenance of Insurance.

   69       8.1.4   

Maintenance of Properties and Leases.

   70       8.1.5   

Visitation Rights; Field Examinations.

   70

 

iii



--------------------------------------------------------------------------------

      8.1.6   

Keeping of Records and Books of Account.

   71       8.1.7   

Compliance with Laws.

   71       8.1.8   

Use of Proceeds.

   71       8.1.9   

Further Assurances.

   71       8.1.10   

Subordination of Intercompany Loans.

   72       8.1.11   

Tax Shelter Regulations.

   72       8.1.12   

Anti-Terrorism Laws.

   72       8.1.13   

Maintenance of Coal Supply Agreements and Material Contracts.

   72       8.1.14   

Collateral.

   72       8.1.15   

Liens on Miller Creek and Holden Reserves.

   73    8.2   

Negative Covenants.

   73       8.2.1   

Indebtedness.

   73       8.2.2   

Liens.

   74       8.2.3   

Guaranties.

   74       8.2.4   

Loans and Investments.

   75       8.2.5   

Dividends and Related Distributions.

   77       8.2.6   

Liquidations, Mergers, Consolidations, Acquisitions.

   78       8.2.7   

Dispositions of Assets or Subsidiaries.

   79       8.2.8   

Affiliate Transactions.

   81       8.2.9   

Subsidiaries, Partnerships and Joint Ventures.

   81       8.2.10   

Continuation of or Change in Business.

   82       8.2.11   

Fiscal Year.

   82       8.2.12   

Issuance of Stock.

   82       8.2.13   

Changes in Organizational Documents; Amendments to Receivables Purchase
Agreement.

   82       8.2.14   

Certain Matters Regarding Senior Notes (2002) and Certain Other Indebtedness.

   83       8.2.15   

Maximum Leverage Ratio.

   83       8.2.16   

Minimum Interest Coverage Ratio.

   83       8.2.17   

Inconsistent Agreements.

   83       8.2.18   

Restrictions on Upstream Dividends and Payments.

   83       8.2.19   

Certain Matters Regarding the Collateral Trust Agreement.

   83    8.3   

Reporting Requirements.

   84       8.3.1   

Quarterly Financial Statements.

   84       8.3.2   

Annual Financial Statements.

   84       8.3.3   

SEC Web Site.

   85       8.3.4   

Certificate of the Borrower.

   85       8.3.5   

Notices.

   85       8.3.6   

Certain Events.

   85       8.3.7   

Other Reports and Information.

   86       8.3.8   

Tax Shelter Provisions.

   86 9.   

DEFAULT

   87    9.1   

Events of Default.

   87

 

iv



--------------------------------------------------------------------------------

      9.1.1   

Payments Under Loan Documents.

   87       9.1.2   

Breach of Warranty.

   87       9.1.3   

Breach of Negative Covenants or Visitation Rights.

   87       9.1.4   

Breach of Other Covenants.

   87       9.1.5   

Defaults in Other Agreements or Indebtedness.

   88       9.1.6   

Final Judgments or Orders.

   88       9.1.7   

Loan Document Unenforceable; Collateral Trust Agreement Unenforceable.

   88       9.1.8   

Inability to Pay Debts; Attachment.

   88       9.1.9   

ERISA.

   89       9.1.10   

Change of Control.

   89       9.1.11   

Involuntary Proceedings.

   89       9.1.12   

Voluntary Proceedings.

   89    9.2    Consequences of Event of Default.    90       9.2.1   

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

   90       9.2.2   

Bankruptcy, Insolvency or Reorganization Proceedings.

   90       9.2.3   

Set-off.

   90       9.2.4   

Suits, Actions, Proceedings.

   91       9.2.5   

Application of Proceeds; Collateral Trust Agreement.

   91       9.2.6   

Other Rights and Remedies.

   92    9.3    Notice of Sale.    92 10.    THE PAYING AGENT; THE
CO-ADMINISTRATIVE AGENTS    93    10.1   

Appointment.

   93    10.2   

Delegation of Duties.

   93    10.3   

Nature of Duties; Independent Credit Investigation.

   93    10.4   

Actions in Discretion of Agents; Instructions From the Lenders.

   94    10.5   

Reimbursement and Indemnification of Agents by the Borrower.

   95    10.6   

Exculpatory Provisions; Limitation of Liability.

   95    10.7   

Reimbursement and Indemnification of Agents by Lenders.

   96    10.8   

Reliance by Agents.

   97    10.9   

Notice of Default.

   97    10.10   

Notices.

   97    10.11   

Lenders in Their Individual Capacities.

   97    10.12   

Holders of Notes.

   98    10.13   

Equalization of Lenders.

   98    10.14   

Successor Agents.

   98    10.15   

Agent's Fee.

   99    10.16   

Availability of Funds.

   99    10.17   

Calculations.

   100    10.18   

No Reliance on Agents' Customer Identification Program.

   100    10.19   

Beneficiaries.

   100    10.20   

Certain Releases of Guarantors and Collateral; Security Release Event.

   101    10.21   

Certain Matters Regarding the Collateral Trust Agreement.

   101

 

v



--------------------------------------------------------------------------------

11.   

MISCELLANEOUS

   102    11.1   

Modifications, Amendments or Waivers.

   102       11.1.1   

Increase of Commitment; Extension of Expiration Date; Modification of Terms of
Payment.

   102       11.1.2   

Release of Collateral.

   102       11.1.3   

Release of Guarantor.

   103       11.1.4   

Miscellaneous.

   103    11.2    No Implied Waivers; Cumulative Remedies; Writing Required.   
103    11.3    Reimbursement and Indemnification of Lenders by the Borrower;
Taxes.    103    11.4    Holidays.    104    11.5    Funding by Branch,
Subsidiary or Affiliate.    105       11.5.1   

Notional Funding.

   105       11.5.2   

Actual Funding.

   105    11.6    Notices.    105    11.7    Severability.    106    11.8   
Governing Law.    106    11.9    Prior Understanding.    107    11.10   
Duration; Survival.    107    11.11    Successors and Assigns; Joinder of New
Lenders.    107    11.12   

Confidentiality.

   109       11.12.1   

General.

   109       11.12.2   

Sharing Information With Affiliates of the Lenders.

   110    11.13    Counterparts.    110    11.14    Exceptions.    110    11.15
  

CONSENT TO FORUM; WAIVER OF JURY TRIAL.

   110    11.16    Certifications From Lenders and Participants.    111      
11.16.1   

Tax Withholding.

   111       11.16.2   

USA Patriot Act.

   112    11.17    Joinder of Guarantors.    112    11.18    Register.    113   
11.19    Amendment and Restatement; No Novation; Confirmation and Agreement as
to Loan Documents.    114    11.20    Certain Actions by Agent.    115

 

vi



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES         SCHEDULE 1.1(A)    –      PRICING GRID SCHEDULE 1.1(B)    –
     COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P)    –     
PERMITTED LIENS SCHEDULE 1.1(R)         REAL PROPERTY SCHEDULE 2.9.1    –     
EXISTING LETTERS OF CREDIT SCHEDULE 6.1.1    –      QUALIFICATIONS TO DO
BUSINESS SCHEDULE 6.1.2    –      SUBSIDIARIES SCHEDULE 6.1.13    –     
INSURANCE POLICIES SCHEDULE 6.1.17    –      EMPLOYEE BENEFIT PLAN DISCLOSURES
SCHEDULE 8.1.14    –      ASSETS EXCLUDED FROM LIENS SCHEDULE 8.2.1    –     
PERMITTED INDEBTEDNESS SCHEDULE 8.2.3    –      PERMITTED GUARANTIES SCHEDULE
11.19    –      ORIGINAL LOAN DOCUMENTS EXHIBITS         EXHIBIT 1.1(A)    –
     ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(B)    –      NEW LENDER
JOINDER EXHIBIT 1.1(C)    –      COLLATERAL TRUST AGREEMENT EXHIBIT 1.1(G)(1)   
–      GUARANTOR JOINDER EXHIBIT 1.1(G)(2)    –      GUARANTY AGREEMENT EXHIBIT
1.1(I)(1)    –      INDEMNITY EXHIBIT 1.1(I)(2)    –      INTERCOMPANY
SUBORDINATION AGREEMENT EXHIBIT 1.1(M)(1)    –      MORTGAGE EXHIBIT 1.1(M)(2)
   –      AMENDMENT NO. 1 TO MORTGAGE EXHIBIT 1.1(M)(3)    –      AMENDMENT NO.
2 TO MORTGAGE EXHIBIT 1.1(P)(1)    –      PATENT, TRADEMARK AND COPYRIGHT
ASSIGNMENT EXHIBIT 1.1(P)(2)    –      PLEDGE AGREEMENT EXHIBIT 1.1(R)    –     
REVOLVING CREDIT NOTE EXHIBIT 1.1(S)(1)    –      SECURITY AGREEMENT EXHIBIT
1.1(S)(2)    –      SWING LOAN NOTE EXHIBIT 2.5.1    –      LOAN REQUEST; RATE
REQUEST EXHIBIT 2.5.2    –      SWING LOAN REQUEST EXHIBIT 7.1.4(A)    –     
OPINION OF COUNSEL EXHIBIT 7.1.4(B)    –      OPINION OF MCGUIRE WOODS LLP
EXHIBIT 7.1.4(C)    –      OPINION OF LOCAL COUNSEL EXHIBIT 8.2.6    –     
ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 8.3.4    –      QUARTERLY COMPLIANCE
CERTIFICATE



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of June 27, 2007 and is
made by and among CONSOL ENERGY INC., a Delaware corporation (the “Borrower”),
each of the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter
defined), THE BANK OF NOVA SCOTIA, BANK OF AMERICA, N.A., and UNION BANK OF
CALIFORNIA, N.A., each in its capacity as a co-syndication agent, and PNC BANK,
NATIONAL ASSOCIATION and CITICORP NORTH AMERICA, INC., in their capacity as
co-administrative agents for the Lenders under this Agreement (collectively, the
“Co-Administrative Agents”).

WITNESSETH:

WHEREAS, the Borrower, the Guarantors, the lenders party thereto, The Bank of
Nova Scotia, Bank of American, N.A. (as successor to Fleet National Bank), and
Union Bank of California, N.A., each in its capacity as a co-syndication agent,
and PNC Bank, National Association and Citicorp North America, Inc., as
co-administrative agents for the Lenders, are parties to that certain Amended
and Restated Credit Agreement, dated as of April 1, 2005 (the “Existing Credit
Agreement”), providing for a $750,000,000 revolving credit facility to the
Borrower; and

WHEREAS, the Borrower has requested the Lenders to amend and restate the
Existing Credit Agreement to provide a $1,000,000,000 revolving credit facility
with sub-facilities for the issuance of letters of credit and swing loans; and

WHEREAS, the Lenders agree to amend and restate the Existing Credit Agreement
subject to the terms and conditions in this Agreement; and

WHEREAS, the liens, security interests and guaranties securing and supporting
the Existing Credit Agreement shall continue to secure and support the
Obligations as amended and restated pursuant to this Agreement.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

 

  1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by any Loan Party.



--------------------------------------------------------------------------------

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agent's Fee shall have the meaning assigned to that term in Section 10.15.

Agreement shall mean this Amended and Restated Credit Agreement, as the same may
be supplemented or amended from time to time, including all schedules and
exhibits.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Lender Secrecy Act, and the Laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum at
the indicated level of Leverage Ratio in the pricing grid on Schedule 1.1(A)
below the heading "Letter of Credit Fee." The Applicable Letter of Credit Fee
Rate shall be computed in accordance with the parameters set forth on
Schedule 1.1(A).

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to Base Rate under the Base Rate Option at
the indicated level of Applicable Leverage Ratio in the pricing grid on
Schedule 1.1(A) below the heading "Revolving Credit Base Rate Spread," and

(B) the percentage spread to be added to Euro-Rate under the Euro-Rate Option at
the indicated level of Applicable Leverage Ratio in the pricing grid on
Schedule 1.1(A) below the heading "Revolving Credit Euro-Rate Spread."

The Applicable Margin shall be determined in accordance with the parameters set
forth on Schedule 1.1(A).

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the Paying
Agent, as Paying Agent and on behalf of the remaining Lenders, substantially in
the form of Exhibit 1.1(A).

 

2



--------------------------------------------------------------------------------

Authorized Financial Officer of any Person shall mean the chief financial
officer, treasurer or vice-president finance of such Person or, if there is no
chief financial officer or vice-president finance of such Person, a vice
president of such Person, designated by such Person as being a financial officer
authorized to deliver and certify financial information on behalf of the Loan
Parties required hereunder.

Authorized Officer shall mean those individuals, designated by written notice to
the Paying Agent from the Borrower, authorized to execute notices, reports and
other documents on behalf of the Loan Parties required hereunder. The Borrower
may amend such list of individuals from time to time by giving written notice of
such amendment to the Paying Agent.

Availability shall mean, as of the date of determination, an amount, which
equals the sum of (i) the amount of cash as of such date of the Loan Parties
that is not subject to any Lien or other restriction regarding the use or
investment thereof, (ii) the difference (if a positive number) between the
amount of the Revolving Credit Commitments as of such date, less the Revolving
Exposures as of such date, and (iii) unused availability under the Permitted
Receivables Financing.

Baltimore Dock Facility means that certain terminal, storage, loading and dock
facility, including all facilities and equipment supporting such facility,
located in Baltimore, Maryland owned as of the Closing Date by CNX Marine
Terminals, Inc., including all related easements, rights of way and the similar
interests used or useful in connection with such facility.

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Paying Agent at its Principal Office as its then prime
rate, which rate may not be the lowest rate then being charged commercial
borrowers by the Paying Agent, or (ii) the Federal Funds Open Rate plus 1/2% per
annum.

Base Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.1(i).

Benefit Arrangement shall mean at any time an "employee benefit plan," within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Black Lung Act shall mean, collectively, the Black Lung Benefits Revenue Act of
1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

Blocked Person shall have the meaning assigned to such term in Section 6.1.20.2.

Borrower shall mean CONSOL Energy Inc., a corporation organized and existing
under the laws of the State of Delaware.

 

3



--------------------------------------------------------------------------------

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal thereof, which date shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania, and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

Capture shall mean to collect, treat (if necessary), process (if necessary),
transport, store (if necessary), market, and sell Gas that is available from any
well or any bore or vent hole.

Cash On Hand shall mean, as of any date of determination, an amount equal to the
aggregate amount of all cash and cash equivalents of the Loan Parties and CNX
Funding as determined, on a consolidated basis in accordance with GAAP, as of
such date (other than cash and cash equivalents which secure any Indebtedness as
of such date).

Casualty Event shall mean, with respect to any assets of any Loan Party, any
loss of title to, any damage to or destruction of, or any condemnation or other
taking (including by any Official Body) of, any such assets that occurs after
the Closing Date for which the Borrower or any other Loan Party receives
insurance proceeds or proceeds of a condemnation award or any other
compensation; provided, however, no such event or series of related events shall
constitute a Casualty Event if such proceeds or other compensation in respect
thereof is less than Threshold Amount in the aggregate with respect to such
event or series of related events. Casualty Event shall include but not be
limited to any taking of all or any part of any real property of the Borrower or
any other Loan Party in or by condemnation or other eminent domain proceedings
pursuant to any Law, or by reason of the temporary requisition or the use or
occupancy of all or any part of any real property by any Official Body, civil or
military.

Closing Date shall mean the date of this Agreement.

CNX Funding shall mean CNX Funding Corporation, a Delaware corporation.

CNX Gas shall mean CNX Gas Corporation, a Delaware corporation.

Co-Administrative Agents shall mean PNC Bank, National Association and Citicorp
North America, Inc., in their capacity as co-administrative agents for the
Lenders under this Agreement and their respective successors and assigns.

 

4



--------------------------------------------------------------------------------

Coal shall mean all types of solid naturally occurring hydrocarbons (other than
oil shale or Gilsonite), including without limitation, bituminous and
sub-bituminous coal, and lignite.

Coal Act shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

Coal Gas shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity, whether known or unknown,
that are, can be, or historically have been produced or emitted from coalbeds,
coal formations, coal seams, mined out areas, gob areas, or any related,
associated, or adjacent rock material or strata, together with all substances
produced with each of the foregoing or refined therefrom. For the avoidance of
doubt, the term "Coal Gas" shall expressly include all substances commonly known
as "coalbed methane," "coal mine methane," and "gob gas."

Coal Operations shall mean, with respect to the Loan Parties, taken as a whole,
the business operations of the Loan Parties as conducted as of the Closing Date
and as thereafter conducted in reasonable conformity with operations
contemplated in the Financial Projections, including without limitation coal
mining activities based upon the mining used in the preparation of the Financial
Projections.

Code means the Internal Revenue Code of 1986.

Collateral shall mean the Pledged Collateral, the UCC Collateral, the
Intellectual Property Collateral, the Real Property and the vessels that are the
subject of the Ship Mortgages, but shall not include any asset that shall have
been released, pursuant to Section 10.20 or 11.1.2, from the Liens created in
connection with this Agreement.

Collateral Trust Agreement shall mean the Collateral Trust Agreement,
substantially in the form of Exhibit 1.1(C) hereto, as amended by that certain
Amendment No. 1 to Collateral Trust Agreement, dated as of the Closing Date,
among the Collateral Trustee and the Loan Parties, as the same may hereafter be
modified, amended, restated, supplemented, refinanced or replaced from time to
time in accordance herewith.

Collateral Trustee shall mean, individually as the context requires, Wilmington
Trust Company, a Delaware banking corporation, not in its individual capacity
but solely as corporate trustee under the Collateral Trust Agreement (together
with any successor corporate trustee appointed pursuant to the Collateral Trust
Agreement) or David A. Vanaskey, an individual residing in the State of
Delaware, not in his individual capacity but solely as individual trustee under
the Collateral Trust Agreement (together with any successor individual trustee
appointed pursuant to the Collateral Trust Agreement), and Collateral Trustee
shall mean, collectively, as the context requires, both of the foregoing.

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

 

5



--------------------------------------------------------------------------------

Commitment shall mean as to any Lender its Revolving Credit Commitment plus, in
the case of the Paying Agent, its Swing Loan Commitment, and Commitments shall
mean the aggregate of the Revolving Credit Commitments and Swing Loan Commitment
of all of the Lenders.

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

Compliance Certificate shall have the meaning assigned to such term in
Section 8.3.4.

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, (iii) any Guaranty given or
incurred by any Loan Party in connection therewith, and (iv) any other
consideration given or obligation incurred by any of the Loan Parties in
connection therewith.

Consolidated Cash Interest Expense for any period of determination shall mean,
the amount of interest expense (in each case required in accordance with the
terms of the note, instrument or other agreement applicable thereto to be
payable in cash) of the Loan Parties and CNX Funding for such period determined
and consolidated in accordance with GAAP.

Consolidated EBITDA for any period of determination shall mean, without
duplication, the sum of (i) Consolidated Net Income (excluding non-cash
compensation expenses related to common stock and other equity securities issued
to employees, extraordinary gains and losses, and gains or losses on
discontinued operations) plus (ii) to the extent included in determining
Consolidated Net Income, (a) interest expense (net of interest income), plus
(b) the sum of all income tax expense, depreciation, depletion and amortization
of property, plant, equipment and intangibles, plus (c) non-cash debt
extinguishment costs, plus (d) non-cash charges due to cumulative effects of
changes in accounting principles, plus (iii) cash dividends or distributions
received by the Loan Parties from Excluded Subsidiaries and Affiliates that are
not Loan Parties except to the extent that any cash dividends or distributions
received by the Loan Parties in connection with a Permitted Gas Properties
Transaction are used for a distribution or dividend by the Borrower, for such
period determined and consolidated in accordance with GAAP and provided,
further, that for the purposes of this definition, with respect to any Material
Acquisition/Disposition by the Loan Parties or a Permitted Gas Properties
Transaction, Consolidated EBITDA shall be calculated as if such Material
Acquisition/Disposition or Permitted Gas Properties Transaction had been
consummated at the beginning of such period.

Consolidated Net Income shall mean for any period, the consolidated net income
(or loss) of the Loan Parties (specifically excluding dividends and
distributions received from, and net income (or loss) attributable to, Excluded
Subsidiaries and Affiliates that are not Loan Parties) and CNX Funding,
determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

Consolidated Tangible Net Worth shall mean as of any date of determination total
stockholders' equity less intangible assets of the Loan Parties as of such date,
determined and consolidated in accordance with GAAP.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Real Property,
which pursuant to Environmental Laws requires notification or reporting to an
Official Body, or which pursuant to Environmental Laws requires performance of
Remedial Action or that otherwise constitutes a violation of Environmental Laws.

Conventional O & G shall mean all liquid or gaseous hydrocarbons, other than
Coal Gas, including, without limitation, condensate, distillate, and other
substances produced with each of the foregoing or refined therefrom, in each
case, whether known or unknown. For the avoidance of doubt, the term
"Conventional O & G" shall expressly include, without limitation, all substances
commonly known as "conventional oil and gas."

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Domestic Loan Party shall mean any Loan Party that is incorporated or organized
under the laws of the United States of America or any state or territory
thereof.

Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2.

Environmental Laws means any and all applicable current and future federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions or common law causes of action
relating to (a) protection of the environment or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
including ambient air, surface, water, ground water, or land, (b) human health
as affected by Hazardous Substances, and (c) mining operations and activities to
the extent relating to environmental protection or reclamation, including the
Surface Mining Control and Reclamation Act, provided that “Environmental Laws”
do not include any laws relating to worker or retiree benefits, including
benefits arising out of occupational diseases.

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

7



--------------------------------------------------------------------------------

Environmental Permits means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.

ERISA means the Employee Retirement Income Security Act of 1974.

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

Euro-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Paying Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Paying Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank offered rates for U.S. Dollars quoted by the
British Bankers' Association as set forth on Moneyline Telerate (or appropriate
successor or, if the British Bankers' Association or its successor ceases to
provide such quotes, a comparable replacement determined by the Paying Agent)
display page 3750 (or such other display page on the Moneyline Telerate service
as may replace display page 3750) two (2) Business Days prior to the first day
of such Interest Period for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period by
(ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage. The
Euro-Rate may also be expressed by the following formula:

Average of London interbank offered rates quoted by BBA or appropriate successor
as shown on

 

Euro-Rate

  =   

Moneyline Telerate Service display page 3750

           1.00 - Euro-Rate Reserve Percentage      

 

8



--------------------------------------------------------------------------------

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Paying Agent shall
give prompt notice to the Borrower of the Euro-Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

Euro-Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii).

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").

Event of Default shall mean any of the events described in Section 9.1 and
referred to therein as an "Event of Default."

Excluded Properties shall mean the Real Property and other property interests of
the Borrower and its Subsidiaries set forth specifically or otherwise of a type
described on Schedule 8.1.14.

Excluded Subsidiary shall mean each individually, and Excluded Subsidiaries
shall mean collectively, (a) CNX Funding, CNX Gas, CNX Gas Company LLC, Cardinal
States Gathering Company, Fairmont Supply, each Foreign Subsidiary and each
direct or indirect Subsidiary of the foregoing; and (b) each Subsidiary of the
Borrower that is not directly or indirectly wholly-owned by the Borrower;
provided that a Subsidiary that is a Loan Party shall not become an Excluded
Subsidiary by virtue of a transfer of a portion of the equity in such Subsidiary
until all equity interests in such Subsidiary are invested, sold, transferred or
disposed of in accordance with the provisions of Sections 8.2.4 or 8.2.7 of this
Agreement.

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Credit Agreement shall have the meaning assigned to that term in
recitals hereof.

Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9.1.1.

Expiration Date shall mean June 27, 2012.

Fairmont Supply means Fairmont Supply Company, a Delaware corporation.

 

9



--------------------------------------------------------------------------------

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Lender of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Lender (or any
successor) in substantially the same manner as such Federal Reserve Lender
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Lender (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate. The rate per annum determined by the Paying Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the "open" rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler, any successor entity thereto, or any other broker
reasonably selected by the Lender, as set forth on the applicable Telerate
display page; provided, however that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the "open" rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a Federal funds
broker at such time, such other rate as determined by the Paying Agent in
accordance with its usual procedures.

Financial Covenant Debt as of any date of determination shall mean the
difference between the amounts determined under the following clauses (A) and
(B) reduced by Cash On Hand:

(A) the sum (without duplication) for the Loan Parties and CNX Funding of the
following: (i) all Indebtedness of the type specified in clauses (a), (b), (c),
(d), (e), (f), (h), and (j) of the definition of Indebtedness, plus (ii) all
reimbursement obligations under standby letters of credit (whether or not issued
under this Agreement), plus (iii) all non-contingent reimbursement or other
matured obligations with respect to Indebtedness of the type specified in
clause (c) of the definition of Indebtedness, minus

(B) the sum (without duplication) for the Loan Parties and CNX Funding of the
following but only to the extent that any of the following is included in the
amount determined under clause (A) above: (i) all obligations under undrawn
standby letters of credit (whether or not issued under this Agreement) issued
with respect to performance obligations under sales contracts, performance
obligations with respect to mine reclamation, performance obligations relating
to black lung benefit liabilities, and performance obligations relating to
workers compensation and other employee benefit liabilities, (ii) all
obligations under each other letter of credit in respect of which the Borrower
has provided Letter of Credit Support, but only in an amount equal to such
Letter of Credit Support, and (iii) all obligations in respect of advance
royalty commitments.

Financial Projections shall mean the information, delivered to the Paying Agent
on or before the Closing Date, comprised of the consolidated financial
projections (including, but

 

10



--------------------------------------------------------------------------------

not limited to, balance sheets and statements of operations and cash flows) for
the Borrower and its Subsidiaries for the period from January 1, 2007 through
December 31, 2012 derived from various assumptions of the Borrower's management
(it being understood that such Financial Projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower's
control, and that no assurance can be given that the Financial Projections will
be realized) (it being further understood that such Financial Projections do not
attempt to predict the possibility of any Permitted Acquisition or any
disposition of assets or Subsidiaries, otherwise permitted by this Agreement).

Financials Delivery Date shall mean the date on which the Compliance Certificate
is required to be delivered to the Paying Agent pursuant to Section 8.3.4.

Foreign Subsidiaries shall mean, for any Person, each Subsidiary of such Person
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America or any state or territory thereof.

Gas shall mean Conventional O & G and Coal Gas.

Gas Co. shall mean any Person that is created for the purpose of holding or that
otherwise holds, directly or indirectly, Hydrocarbon Property, so long as
substantially all of such Person's operating assets, held directly or
indirectly, consist of Hydrocarbon Property.

Gas Properties shall mean (i) the Hydrocarbon Property, and (ii) any capital
stock, partnership interests, membership interests, or other ownership interests
of any Gas Co.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

Governmental Acts shall have the meaning assigned to that term in Section 2.9.8.

Guarantor shall mean each party to this Agreement that is designated as a
"Guarantor" on the signature page hereof and each other Person that joins this
Agreement as a Guarantor after the date hereof pursuant to Section 11.17.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business. With respect to indemnities and other forms of warranties or hold
harmless agreements, the amount of such Guaranty obligation shall be such
guaranteeing Person's maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

 

11



--------------------------------------------------------------------------------

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors to the Paying Agent for the benefit of the Lenders.

Hazardous Materials means (i) any explosive or radioactive substances or wastes
and (ii) any hazardous or toxic substances, materials or wastes, defined or
regulated as such in or under, or that could reasonably be expected to give rise
to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.

Historical Statements shall have the meaning assigned to that term in
Section 6.1.7(i).

Hybrid Security shall mean any of the following: (i) beneficial interests issued
by a trust or other entity that constitutes a Loan Party, other than the
Borrower, substantially all of the assets of which trust or other entity are
unsecured Indebtedness of such Loan Party or proceeds thereof, and all payments
of which Indebtedness are required to be, and are, distributed to the holder of
beneficial interests in such trust promptly after receipt by such trust, or
(ii) any shares of capital stock or other equity interest that, other than
solely at the option of the issuer thereof, by their terms (or by the terms of
any security into which they are convertible or exchangeable) are, or upon the
happening of an event or the passage of time would be, required to be redeemed
or repurchased, in whole or in part, or have, or upon the happening of an event
or the passage of time, would have, a redemption or similar payment.

Hydrocarbon Property shall mean all of the following:

(i) all right, title, interest and estate of any Loan Party, whether now owned
or hereafter acquired ("Gas Rights") in and to:

(A) any "drilling unit," as that term is commonly used in the Gas business,
including but not limited to those that are (x) established or prescribed by
field rules or other regulatory orders or (y) otherwise designated any Person,

(B) any well or any vent or bore hole drilled and permitted for the commercial
production of Gas and/or degasification of a coalbed, coal formation, coal seam
or mine area and any site on which it is located,

(C) equipment that is used or useful in connection with the Capture (as defined
below) or monitoring of Gas produced from any well or any vent or bore hole
described in clause (B) above, including, without limitation, any wellhead
equipment, compressor, treating facility, storage facility, processing plant and
gathering or transportation line, but not including any equipment which if sold
would disrupt or negatively affect the Coal operations of the Loan

 

12



--------------------------------------------------------------------------------

Parties in any material respect or prevent the Loan Parties from conducting
their Coal operations in reasonable conformity with the operations as
contemplated in the Financial Projections as they relate to the Coal operations,

(D) all assets associated with any item described in clauses (A) through
(C) above, including, without limitation, Gas reserves, surface rights of way
and all geological, geophysical, engineering, accounting, title, legal, and
other technical or business data concerning Gas,

(E) any Gas and any right to Capture Gas,

(F) any lease, agreement, instrument, order, declaration, understanding or other
arrangement, as the same may be amended, modified, supplemented, replaced, or
amended and restated, relating to (i) the Capture of Gas, or (ii) the pooling,
unitization, or communization of Gas,

(G) Buchanan Generation, LLC, and

(H) other assets used in the ordinary course of business in connection with the
operation, administration, or management of Gas operations;

(ii) All tenements, hereditaments, appurtenances and properties now owned or
hereafter acquired by any Loan Party to which the Gas Rights described above in
paragraph (i) are, in any way, appertaining, belonging, affixed or incidental,
including, without limitation, any and all property, real or personal, now owned
or hereafter acquired and situated upon, used, held for use, or useful in
connection with the operating, working or development of any of such Gas Rights
or the lands pooled or unitized therewith including any and all surface leases,
rights-of-way, easements, servitudes, licenses and other surface and subsurface
rights together with all additions, substitutions, replacements, accessions, and
attachments to any and all of the foregoing properties;

(iii) All of the rights, titles, and interests of every nature whatsoever now
owned or hereafter acquired by any Loan Party in and to (a) the items described
above in paragraphs (i) and (ii), as the same may be enlarged by the discharge
of any payment out of production or by the removal of any charge or Permitted
Lien to which any such item described above in paragraphs (i) and (ii) is
subject, and (b) any and all additional interests of any kind hereafter acquired
by any Loan Party in and to Gas Rights; and

(iv) All accounts, contract rights, inventory, general intangibles, insurance
contracts, and insurance proceeds (including, but not limited to, Coal Gas
Credits (as defined below)) constituting a part of, relating to, or arising out
of those items that are described in paragraphs (i) through (iii) above and all
proceeds and products and payments in lieu of production (such as "take or pay"
payments), whether such proceeds or payments are goods, money, documents,
instruments, chattel paper, securities, accounts, general intangibles, fixtures,
real property, or other assets.

 

13



--------------------------------------------------------------------------------

As used herein, (i) "Capture" shall mean to collect, treat (if necessary),
process (if necessary), transport, store (if necessary), market, and sell Gas
that is available from any well or any bore or vent hole; and (ii) "Coal Gas
Credits" shall mean any and all emission reduction credits and renewable energy
certificates related to the production, use, sale, capture, flaring, burning,
destruction, processing, conversion, utilization, fueling, storage or
sequestration of Gas.

Increasing Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

Indebtedness shall mean, as to any Person at any time, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments or that
bear interest, (c) all reimbursement and other obligations of such Person with
respect to letters of credit and bankers’ acceptances, whether or not matured,
(d) all indebtedness of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of
business and payable in accordance with customary practices that are not overdue
for more than 90 days unless contested in good faith and by appropriate
proceedings if adequate reserves in accordance with GAAP have been established
on the books of such Person and accrued expenses incurred in the ordinary course
of business), (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all obligations of such Person under any capital
lease (other than advance royalties under a mineral lease), (g) all obligations
of such Person under any Guaranty provided by such Person in respect of
Indebtedness for borrowed money of another Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
capital stock, other equity interest or Hybrid Securities of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, (i) all net payments that such Person would have
to make in the event of an early termination on the date Indebtedness of such
Person is being determined in respect of any Swap Agreement of such Person,
(j) all indebtedness and other obligations in respect of the Permitted
Receivables Financing of such Person, and (k) all obligations (specifically
including all surety and performance bonds) and other Indebtedness of the type
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien (other
than Liens of the type described in clauses (iii) and (vi) of the definition of
Permitted Liens and nonconsensual statutory or common law Liens) upon or in
property (including accounts and general intangibles) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
obligations, but only to the extent of the fair market value of such property.

Indemnity shall mean the Indemnity Agreement in the form of Exhibit 1.1(I)(1)
executed and delivered by each of the Loan Parties to the Collateral Trustee for
the benefit of the Secured Parties relating to possible environmental
liabilities associated with any of the Real Property.

 

14



--------------------------------------------------------------------------------

Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intellectual Property Collateral shall mean all of the property described in the
Patent, Trademark and Copyright Assignment.

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I)(2).

Interest Coverage Ratio shall mean the ratio of Consolidated EBITDA to
Consolidated Cash Interest Expense, determined as of the end of each fiscal
quarter of the Borrower for the four fiscal quarters then ended.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
two weeks or one, two, three or six Months if Borrower selects the Euro-Rate
Option. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans or renewing Loans under the Euro-Rate Option, or (ii) the
date of conversion to the Euro-Rate Option if the Borrower is converting to the
Euro-Rate Option applicable to outstanding Loans. Notwithstanding the second
sentence hereof: (A) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) the
Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

15



--------------------------------------------------------------------------------

Investments shall mean collectively all of the following with respect to any
Person: (i) the purchase or other acquisition of capital stock or other
securities of another Person, (ii) investments or contributions by any of the
Loan Parties directly or indirectly in or to the capital of or other payments to
(except in connection with transactions for the sale of goods or services for
fair value in the ordinary course of business) such Person, (iii) loans or
advances by any of the Loan Parties to such Person, (iv) any Guaranty by any
Loan Party directly or indirectly of the obligations of such Person, (v) other
credit enhancements of any Loan Party to or for the benefit of such Person, or
(vi) if such Loan Party is liable as a matter of law for the obligations of such
Person, obligations, contingent or otherwise, of such Person. If the nature of
an Investment is tangible property then the amount of such Investment shall be
determined by valuing such property at fair value in accordance with the past
practice of the Loan Parties and such fair values shall be satisfactory to the
Paying Agent, in its reasonable discretion. Notwithstanding the foregoing, if
the objective of a transaction or series of transactions is for the Loan Parties
to acquire all or substantially all of the ownership interests of another Person
, such transaction shall be considered an acquisition and not an Investment.

Issuing Bank shall mean (a) PNC Bank, National Association or any of its
Affiliates issuing Letters of Credit hereunder, (b) Citicorp North America,
Inc., The Bank of Nova Scotia, Bank of America, N.A., or Union Bank of
California, N.A. or any of their Affiliates, each to the extent that such Lender
agrees to act as an Issuing Bank hereunder at the request of the Borrower,
issues Letters of Credit, and provides notice to the Paying Agent and the
Borrower as provided in Section 11.6 and (c) the Paying Agent in respect of each
Existing Letter of Credit.

Issuer Documents means with respect to any Letter of Credit, the Letter of
Credit application, and any other document, agreement and instrument entered
into by the Issuing Bank and any Loan Party or in favor of an Issuing Bank and
relating to any such Letter of Credit.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party and
its employees.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

LC Disbursement shall mean a payment made by an Issuing Bank pursuant to a
Letter of Credit issued by such Issuing Bank.

LC Exposure shall mean, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time, plus (b) the aggregate amount
of all unpaid and outstanding Reimbursement Obligations arising from Letters of
Credit and Letter of Credit Borrowings. The LC Exposure of any Lender at any
time shall be its Ratable Share of the total LC Exposure at such time.

 

16



--------------------------------------------------------------------------------

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

Letter of Credit shall have the meaning assigned to that term in
Section 2.9.1.1.

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.2(ii).

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.9.2.1.

Letter of Credit Support shall mean, at any time, the aggregate amount of cash
or other liquid securities pledged as collateral for letters of credit issued
for the account of the Borrower or the other Loan Parties (whether or not issued
pursuant to this Agreement).

Leverage Ratio shall mean the ratio of Financial Covenant Debt to Consolidated
EBITDA. For purposes of calculating the Leverage Ratio, Financial Covenant Debt
shall be determined as of the end of each fiscal quarter of the Borrower and
Consolidated EBITDA shall be determined as of the end of each fiscal quarter of
the Borrower for the four fiscal quarters then ended.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing), but shall not
include any operating lease.

LLC Interests shall have the meaning given to such term in Section 6.1.2.

Loan Documents shall mean this Agreement, the Paying Agent's Letter, the
Collateral Trust Agreement, the Guaranty Agreement, the Indemnity, the
Intercompany Subordination Agreement, the Mortgages, the Ship Mortgages, the
Notes, the Patent, Trademark and Copyright Assignment, the Pledge Agreement, the
Security Agreement, the Mortgage Amendments, and any other instruments,
certificates or documents (expressly excluding any Specified Swap Agreement or
any other Swap Agreement) delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith;
provided that, after the occurrence of a Security Release Event, Loan Documents
shall no longer include the Collateral Trust Agreement, the Mortgages, the Ship
Mortgages, the Patent, Trademark and Copyright Assignment, the Pledge Agreement,
the Security Agreement, the Mortgage Amendents, or any other documents granting
to or perfecting security interests for any Secured Party, and Loan Document
shall mean any of the Loan Documents.

Loan Parties shall mean the Borrower and the Guarantors.

 

17



--------------------------------------------------------------------------------

Loan Request shall have the meaning given to such term in Section 2.5.

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Mahoning Valley Designated Reserves shall mean a portion of those coal reserves
associated with the Mahoning Valley Mine located in Athens Township, Harrison
County, Ohio, consisting of approximately 584 acres of the #8 and #8A coal
seams.

Material Acquisition/Disposition shall mean any Permitted Acquisition or any
disposition of assets pursuant to Section 8.2.7(viii) that results in (a) an
acquisition or disposition of assets, the fair market value of which assets
exceeds $10,000,000 or (b) a change in pro forma Consolidated EBITDA that
exceeds $10,000,000 per annum, taking into account any such acquisition or
disposition.

Material Adverse Change shall mean any set of circumstances or events that
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform their Indebtedness under
this Agreement or any other Loan Document, or (d) impairs materially or would
reasonably be expected to impair materially the ability of the Paying Agent or
any of the Lenders, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

Material Contract shall mean the Senior Notes (2002) and any other agreement
that is material to the conduct of the business of the Loan Parties, taken as a
whole.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody's shall mean Moody's Investors Service, Inc. and its successors.

Mortgages shall mean, collectively, the Mortgages in substantially the form of
(i) Exhibit 1.1(D)(2) or (ii) Exhibit 1.1(M)(1) (as applicable for the specific
Real Property) with respect to the Real Property executed and delivered by
certain of the Loan Parties to the Collateral Trustee for the benefit of the
Secured Parties, as amended by those certain Mortgage Amendments and as may be
further supplemented, modified, amended, restated, amended and restated or
replaced from time to time as permitted herein, and Mortgage shall mean,
individually, any of the Mortgages.

 

18



--------------------------------------------------------------------------------

Mortgage Amendments shall mean, collectively, those certain Amendments No. 2 to
Mortgage in substantially the form of (i) Exhibit 1.1(D)(3), (ii) Exhibit
1.1(D)(4), (iii) Exhibit 1.1(M)(2), or (iv) Exhibit 1.1(M)(3) (as applicable for
each Mortgage in existence with respect to the Existing Credit Agreement) being
executed and delivered by certain of the Loan Parties to the Collateral Trustee
for the benefit of the Secured Parties on the Closing Date, and Mortgage
Amendment shall mean, individually, any of the Mortgage Amendments.

Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

Net Cash Proceeds shall mean, with respect to any transaction or Casualty Event,
an amount equal to:

(a) the cash proceeds received by the Borrower or any other Loan Party from or
in respect of such transaction or Casualty Event (including, when received:
(i) any cash proceeds received as income or other deferred cash proceeds, or
(ii) cash proceeds of any non-cash proceeds of such transaction, converted to
cash), less

(b) the sum of the following to the extent incurred or payable by the Borrower
or any other Loan Party:

(i) in the case of any asset sale or disposition permitted pursuant to
Sections 8.2.7(viii) or (ix), any foreign, federal, state or local income taxes
paid or payable in respect of the proceeds of such sale or disposition or any
other foreign, federal, state or local taxes paid in connection with such sale
or disposition, with all amounts under this clause (b)(i) being determined for
the Borrower and its Subsidiaries on a tax consolidated basis (after application
of all credits and other offsets),

(ii) in the case of a Casualty Event, any taxes paid or payable in respect of
the amount so recovered as determined for the Borrower and its Subsidiaries on a
tax consolidated basis (after application of all credits and other offsets),

(iii) in the case of any asset sale or disposition permitted pursuant to
Sections 8.2.7(viii) or (ix), any customary and reasonable brokerage commissions
and all other customary and reasonable fees and expenses related to such sale or
disposition (including without limitation financial advisory fees, legal fees
and accountants' fees),

(iv) in the case of a Casualty Event, any customary and reasonable fees and
expenses in connection with the recovery of the cash proceeds of any insurance,
condemnation award or other compensation received by the Person whose property
was subject to the Casualty Event (including without limitation financial
advisory fees, legal fees and accountants' fees),

(v) in the case of any issuance of debt, equity or Hybrid Securities by the
Borrower or any other Loan Party, all investment banking fees, commissions,
legal fees, consulting fees, accountants' fees, underwriting fees and discounts
and other customary and reasonable fees and expenses actually incurred in
connection therewith,

 

19



--------------------------------------------------------------------------------

(vi) in the case of any asset sale or disposition permitted pursuant to
Sections 8.2.7(viii) or (ix), any amounts estimated in good faith by an
Authorized Financial Officer of the Borrower to provide reserves in accordance
with GAAP for payment of indemnities or liabilities that may be incurred in
connection with such sale or disposition,

(vii) in the case of any asset sale or disposition permitted pursuant to
Sections 8.2.7(viii) or (ix) the amount of any debt secured by a Lien on the
related asset and which debt is discharged as part of such asset sale; and

(viii) in the case of a Casualty Event or any asset sale or disposition
permitted pursuant to Sections 8.2.7 (viii) or (x), any insurance proceeds,
condemnation awards or other compensation to the extent such proceeds are used
for reinvestment, substitution, replacement, repair or restoration in accordance
with the terms hereof.

For purposes of this definition, if taxes or other customary fees or expenses
payable in connection with a Casualty Event or the sale or other disposition of
any asset are not known as of the date of such sale or other disposition, then
such fees, expenses or taxes shall be estimated in good faith by an Authorized
Financial Officer of the Borrower and such estimated amounts shall be deducted
for purposes of determining Net Cash Proceeds in accordance with the immediately
preceding sentence.

New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

Non-Strategic Assets shall mean (A) all those assets of the Loan Parties that
(i) qualify as Excluded Properties and (ii) could be sold or disposed of by the
Loan Parties without causing any material effect on, or increased cost to, the
operation and management of the Coal Operations and (B) the Mahoning Valley
Designated Reserves.

Nonconsenting Lender shall mean any Lender who does not agree to a consent,
waiver or amendment to the Loan Documents as requested by the Borrower or the
Paying Agent (which consent, waiver or amendment has been approved by the
Required Lenders) and the consent, waiver or amendment of such Lender is
required in accordance with the terms of Section 11.1 [Modifications, Amendments
or Waivers].

Notes shall mean the Revolving Credit Notes and Swing Loan Note.

Notices shall have the meaning assigned to that term in Section 11.6.

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Paying Agent, any of the Co-Administrative Agents or any of the Lenders,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Notes, the Letters of Credit, the Paying
Agent’s Letter or any other Loan Document. Obligations shall include the
liabilities arising under any Specified Swap Agreement but shall not include the
liabilities to other Persons under any other Swap Agreement.

 

20



--------------------------------------------------------------------------------

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

Ordinary Course Obligation shall mean any liability or obligation (but expressly
excluding Indebtedness) incurred by the Borrower or any other Loan Party in the
ordinary course of its business and consistent with past practice, including,
without limitation any liability or obligation (expressly excluding
Indebtedness) in respect of workers' compensation, unemployment insurance or
other forms of governmental insurance or benefits, to secure performance of
tenders, to secure performance of statutory obligations, to secure performance
of leases or contracts, or to secure obligations on surety or appeal bonds.

Participation Advance shall mean, with respect to any Lender, such Lender's
payment in respect of its participation in a Letter of Credit Borrowing
according to its Ratable Share pursuant to Section 2.9.3.2(ii).

Partnership Interests shall have the meaning given to such term in
Section 6.1.2.

Patent, Trademark and Copyright Assignment shall mean the Patent, Trademark and
Copyright Security Agreement in substantially the form of Exhibit 1.1(P)(1)
executed and delivered by each of the Loan Parties to the Collateral Trustee for
the benefit of the Secured Parties.

Paying Agent shall mean PNC Bank, National Association in its capacity as
administrative agent for the Lenders under this Agreement, and its successors
and assigns.

Paying Agent's Letter shall have the meaning assigned to that term in
Section 10.15.

PBGC means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.

Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.

Permits shall mean all franchises, licenses, permits, consents, certificates,
concessions, approvals, and authorizations of all governmental authorities
necessary for the conduct of the business of the Borrower and the other Loan
Parties.

 

21



--------------------------------------------------------------------------------

Permitted Acquisitions shall have the meaning assigned to such term in
Section 8.2.6.

Permitted Gas Properties Transaction shall mean a disposition of all or any
portion of the stock of CNX Gas to any party that is not a Loan Party so long as
no Potential Default or Event of Default shall exist immediately prior to and
after giving effect to such transaction. If the stock of CNX Gas subject to such
transaction has a fair market value of the Threshold Amount or more, whether in
an individual transaction or as part of a series of related transactions, with
the same party or parties or affiliates thereof, then to constitute a Permitted
Gas Properties Transaction, the following requirements shall be complied with:

(a) the Loan Parties, as soon as reasonably practical, shall advise the Paying
Agent of any pending transaction and shall deliver to Paying Agent such material
documents and other information about such transaction as the Paying Agent may
reasonably request; and

(b) the Loan Parties shall demonstrate that they shall be in pro forma
compliance with the covenants contained in Sections 8.2.15 [Maximum Leverage
Ratio] and 8.2.16 [Minimum Interest Coverage Ratio], after giving effect to such
transaction, by delivering at least five (5) Business Days prior to the
consummation of such transaction a certificate in the form of Exhibit 8.3.4
evidencing such compliance based on the then-anticipated pricing of such
transaction.

Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America;

(ii) commercial paper (A) rated not lower than A-1, by Standard & Poor's or P-1
by Moody's on the date of acquisition or (B) issued by any of (x) the Paying
Agent, (y) any Co-Administrative Agent, or (z) any Lender;

(iii) demand deposits, time deposits or certificates of deposit and other
obligations issued by any of (w) the Paying Agent, (x) any Co-Administrative
Agent, (y) any Lender, or (z) any other domestic or foreign commercial bank that
has stockholders equity of $100,000,000 or more on the date of acquisition;

(iv) obligations of any foreign government or obligations that possess a
guaranty of the full faith and credit of any foreign government;

(v) obligations of any of the following:

(a) United States government-sponsored enterprises, federal agencies, and
federal financing banks that are not otherwise authorized including, but not
limited to, the following:

(i) United States government-sponsored enterprises such as instrumentalities of
the Federal Credit System (Bank for Cooperatives, Federal Land Banks), Federal
Home Loan Banks and Federal National Mortgage Association; and

 

22



--------------------------------------------------------------------------------

(ii) Federal agencies such as instrumentalities of the Department of Housing and
Urban Development (Federal Housing Administration, Government National Mortgage
Association), Export-Import Bank, Farmers Home Administration and Tennessee
Valley Authority;

(vi) obligations of states, counties, and municipalities of the United States;

(vii) debt obligations (other than commercial paper obligations) of domestic or
foreign corporations;

(viii) preferred stock obligations with a floating rate dividend that is reset
periodically at auction;

(ix) investments in repurchase agreements collateralized by any of the above
securities eligible for outright purchase, provided the collateral is delivered
to a bank custody account in accordance with the terms of a written repurchase
agreement with a dealer or bank; and

(x) investments in shares of institutional mutual funds whose investment
policies are essentially in agreement with the above type and criteria for
investments otherwise set forth in this definition of Permitted Investments,

provided that investments described in clauses (i), (iv), (v), (vi), (vii),
(viii), (ix) and (x) above are restricted to obligations rated no lower than A-3
or P-1 by Moody's or A- or A-1 by Standard & Poor's.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable or the validity of
which are being contested in good faith by appropriate proceedings and as to
which appropriate reserves have been established in accordance with GAAP;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs (including pledges or deposits of cash securing Letters
of Credit that secure payment of such workmen's compensation, unemployment
insurance, old-age pensions or other social security programs);

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens (including any other statutory nonconsensual or common law Liens),
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of

 

23



--------------------------------------------------------------------------------

landlords securing obligations to pay lease payments that are not yet due and
payable or in default (including pledges or deposits of cash securing Letters of
Credit that secure such Liens of landlords securing obligations to make lease
payments that are not yet due and payable or in default) or, with respect to any
of the foregoing, that are being contested in good faith by appropriate
proceedings and as to which appropriate reserves have been established in
accordance with GAAP;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business (including
pledges or deposits of cash securing Letters of Credit that secure such
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or that secure such statutory obligations, or such surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business);

(v) Encumbrances consisting of zoning restrictions, licenses, easements or other
restrictions on the use of real property, and other matters affecting, or
irregularities in, title thereto, none of which materially impairs the use of
such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Collateral Trustee
for the benefit of the Secured Parties securing (a) the Obligations including
liabilities under any Specified Swap Agreement and (b) the Secured Debt (as
defined in the Collateral Trust Agreement);

(vii) Purchase Money Security Interests and Liens on property leased by any Loan
Party under capital leases securing obligations of such Loan Party to the lessor
under such leases, provided that the aggregate amount of Indebtedness secured by
such Liens shall not exceed the amount of Indebtedness permitted by
Section 8.2.1(iii);

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that no additional assets become subject to such Lien;

(ix) Any Lien in an amount of $10,000,000 or less, provided, however, that such
Lien shall no longer be permitted if it shall not be terminated within a period
of thirty (30) days after any Responsible Officer of any Loan Party becomes
aware of the existence thereof;

(x) Subject to the terms of the Collateral Trust Agreement, Liens on the Shared
Collateral securing the Senior Notes (2002);

(xi) Liens to secure obligations under the Permitted Receivables Financing, in
those Accounts or contracts giving rise to Accounts of the Borrower or any Loan
Party or of the Securitization Subsidiary, which Accounts or contracts giving
rise to Accounts are either to be sold by the Borrower or any Loan Party to the
Securitization Subsidiary as part of the Permitted Receivables Financing or that
are an asset of the Securitization Subsidiary;

 

24



--------------------------------------------------------------------------------

(xii) Liens, securing Indebtedness up to $250,000,000 in the aggregate at any
time outstanding, consisting of (a) Liens on stock or assets permitted to be
acquired pursuant to Sections 8.2.4 and 8.2.6 incurred at the time of such
acquisition of such stock or assets (or within one year thereof) to finance the
acquisition of such stock or assets, and (b) Liens existing on any assets at the
date of acquisition of such assets, as such acquisition is permitted by Sections
8.2.4 and 8.2.6, provided that, in each case, no additional assets become
subject to such Liens and the amount of Indebtedness secured thereby is not
increased;

(xiii) Statutory and common law banker's Liens and rights of setoff on bank
deposits;

(xiv) Any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien that is permitted by clauses (viii),
(xii), (xv) or (xx), provided that such Indebtedness is not increased when so
refinanced, extended, renewed or refunded and that no additional assets become
subject to such Liens;

(xv) Liens, not otherwise permitted by any other clause of this definition of
Permitted Liens, that are subordinated (either expressly or by operation of law)
to the Liens on the Collateral that secure the Obligations, provided that the
amount of Indebtedness secured shall not exceed the amount permitted by
Section 8.2.1(viii);

(xvi) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or real property or other legal process prior to
adjudication of a dispute on the merits, (A) if the validity or amount thereof
is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed and
continue to be stayed , (B) if a final judgment is entered and such judgment is
discharged within thirty (30) days of entry, or (C) the payment of which is
covered in full (subject to customary deductible) by insurance;

(xvii) Liens arising out of final judgments, awards, or orders, which are bonded
or stayed pending appeal within a period of thirty (30) days from the date of
entry;

(xviii) Precautionary filings under the UCC by a lessor with respect to personal
property leased to such Person to the extent such lease is permitted hereunder
and under the other Loan Documents;

(xix) Liens on the equity interests or assets of any of the Excluded
Subsidiaries or any Person who is not a Subsidiary of Borrower, other than Loan
Parties' equity interests in CNX Gas;

(xx) Liens existing as of the Closing Date on any of the Excluded Properties;

(xxi) Liens on the Baltimore Dock Facility; and

 

25



--------------------------------------------------------------------------------

(xxii) Option agreements and rights of first refusal granted with respect to
assets that are permitted to be disposed of pursuant to the terms of
Section 8.2.7 of this Agreement; provided that, for purposes of determining
limitations on dispositions under this Agreement, such options and rights of
first refusal shall be treated as if a disposition had occurred on the date that
the options or rights of first refusal are granted.

Permitted Receivables Financing shall mean (A) the Receivables Purchase
Agreement, or (B) any replacement of the Receivables Purchase Agreement
consisting of a transaction or series of transactions pursuant to which the
Securitization Subsidiary purchases Accounts and related rights or contracts
giving rise to Accounts from any Loan Party and finances such Accounts through
the issuance of Indebtedness or equity interests or through the sale of such
accounts; provided that (a) the Borrower shall have determined in good faith
that such Permitted Receivables Financing is economically fair and reasonable to
the Borrower and each other Loan Party, (b) all sales of Accounts to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower), (c) the provisions thereof shall be market terms (as
determined in good faith by the Borrower), (d) no portion of the Indebtedness of
the Securitization Subsidiary is guaranteed by or is recourse to the Borrower or
any of the other Loan Parties (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
related to the collectibility of such Accounts), (e) neither the Borrower nor
any of the other Loan Parties has any obligation to maintain or preserve such
Securitization Subsidiary's financial condition, (f) the aggregate "capital" or
other liabilities of the Securitization Subsidiary under the transaction shall
not exceed $225,000,000, and (g) such transaction shall otherwise be under terms
no less favorable to the Securitization Subsidiary and the Loan Parties than the
terms of the Receivables Purchase Agreement.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan means any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by any Loan Parties or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, by any ERISA
Affiliate.

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by the Borrower and each other Loan
Party to the Collateral Trustee for the benefit of the Secured Parties.

Pledged Collateral shall mean the property of certain of the Loan Parties in
which security interests are to be granted under the Pledge Agreement.

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time, or any combination of the foregoing, would constitute an Event of
Default.

 

26



--------------------------------------------------------------------------------

Principal Office shall mean the main banking office of the Paying Agent in
Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the UCC
Collateral and the Pledged Collateral which is subject only to Liens for taxes
not yet due and payable to the extent such prospective tax payments are given
priority by statute or Purchase Money Security Interests as permitted hereunder.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or deferred payments by such Loan
Party for the purchase of such tangible personal property.

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Ratable Share shall mean the proportion that a Lender's Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders.

Real Property shall mean, individually as the context requires, the surface,
Coal, methane gas and other mineral rights, interests and coal leases associated
with the properties described on Schedule 1.1(R), and Real Property shall mean,
collectively, as the context requires, all of the foregoing but shall not
include any asset that shall have been released, pursuant to Section 10.20 or
11.1.2 from the Liens created in connection with this Agreement.

Receivables Purchase Agreement shall mean collectively, (i) that certain Amended
and Restated Receivables Purchase Agreement, dated as of April 30, 2007, by and
among CNX Funding, the Borrower, the Sub-Servicers (as defined therein), the
conduit purchasers party thereto, the purchaser agents party thereto, the
financial institutions from time to time parties thereto, and PNC Bank, National
Association (as supplemented, modified, amended, restated, amended and restated,
or replaced from time to time as permitted by Section 8.2.13(b)), and (ii) that
certain Purchase and Sale Agreement, dated as of April 30, 2003 (as the same may
be amended, supplemented, or otherwise modified from time to time, together with
any agreement refinancing or replacing the same as permitted by
Section 8.2.13(b)), by and among the Borrower, as the servicer, CNX Funding,
Consol Energy Sales Company, CONSOL of Kentucky Inc., Consol Pennsylvania Coal
Company, Consolidation Coal Company, Island Creek Coal Company, Windsor Coal
Company, McElroy Coal Company, Keystone Coal Mining Corporation, Eighty-Four
Mining Company, and CNX Marine Terminals Inc.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous

 

27



--------------------------------------------------------------------------------

substance," "pollutant," "pollution," "contaminant," "hazardous or toxic
substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste," or
"regulated substance" or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.9.3.2.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which pursuant to Environmental Laws, Required Environmental
Permits or at the request or direction of an Official Body either must be
submitted to an Official Body or which otherwise must be maintained.

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Real Property or which otherwise are
required for the operations and business activities of the Borrower or
Guarantors.

Required Lenders shall mean

(i) if there are no Revolving Credit Loans, Reimbursement Obligations or Letter
of Credit Borrowings outstanding, Lenders whose Revolving Credit Commitments
(excluding the Swing Loan Commitment) aggregate at least 50% of the Revolving
Credit Commitments (excluding the Swing Loan Commitment) of all of the Lenders,
or

(ii) if there are Revolving Credit Loans, Reimbursement Obligations, or Letter
of Credit Borrowings outstanding, any Lender or group of Lenders if the sum of
the Revolving Credit Loans, Reimbursement Obligations and Letter of Credit
Borrowings of such Lenders then outstanding aggregates at least 50% of the total
principal amount of all of the Revolving Credit Loans, Reimbursement Obligations
and Letter of Credit Borrowings then outstanding. Reimbursement Obligations and
Letter of Credit Borrowings shall be deemed, for purposes of this definition, to
be in favor of the Agent and not a participating Lender if such Lender has not
made its Participation Advance in respect thereof and shall be deemed to be in
favor of such Lender to the extent of its Participation Advance if it has made
its Participation Advance in respect thereof.

Responsible Officer shall mean each of the chief executive officer, president,
chief financial officer and treasurer of each Loan Party.

 

28



--------------------------------------------------------------------------------

Revolving Availability Period shall mean the period from and including the
Closing Date to but excluding the earlier of the Expiration Date and the date of
termination of the Revolving Credit Commitments.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1 or
2.9.3.

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Revolving Exposure shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Credit Loans and
its LC Exposure and Swingline Exposure at such time.

Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Lender, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.

Secured Parties shall mean collectively, the Collateral Trustee, the
Co-Administrative Agents, the Lenders, any provider of a Specified Swap
Agreement, The Bank of Nova Scotia Trust Company of New York or any successor
thereto as trustee with respect to the Senior Notes (2002) and any other holders
from time to time of the Senior Notes (2002).

Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S)(1) executed and delivered by each of the Loan Parties to the
Collateral Trustee for the benefit of the Secured Parties.

Securitization Subsidiary shall mean CNX Funding, which is a Subsidiary of the
Borrower (all of the outstanding equity interests of which, other than de
minimis preferred stock and director's qualifying shares, if any, are owned,
directly or indirectly, by the Borrower) and a special purpose vehicle
established for the limited purpose of acquiring and financing Accounts and
contracts giving rise to Accounts of the Borrower or any Loan Party and engaging
in activities ancillary thereto, all in connection with the transactions
contemplated by the Permitted Receivables Financing.

Security Release Event shall be deemed to occur upon the Borrower satisfying the
following:

(i) the Borrower shall have achieved a corporate credit rating of at least "Ba1"
from Moody's or "BB+" from Standard & Poor's; and

 

29



--------------------------------------------------------------------------------

(ii) no Potential Default or Event of Default shall exist at such time; and

(iii) there is no requirement that the Indebtedness under Senior Notes
(2002) continue to be secured by the Liens created by the Loan Documents
subsequent to the release of the Collateral by the Paying Agent; and

(iv) the Borrower shall have delivered to the Paying Agent a certificate
confirming that the condition in clause (i) above has been satisfied and
requesting that the Paying Agent authorize the Collateral Trustee to release the
Liens securing the Obligations.

Senior Notes (2002) shall mean the outstanding senior notes of the Borrower,
issued pursuant to that certain Indenture, dated March 7, 2002, among the
Borrower, certain of its Subsidiaries, and The Bank of Nova Scotia Trust Company
of New York, as trustee, as supplemented, modified, amended, or restated from
time to time.

Settlement Date shall have the meaning assigned to that term in Section 2.10.

Shared Collateral shall mean the Liens on the Collateral which equally, ratably
and on a pari-passu basis secure the Obligations and the Senior Notes (2002) in
accordance with the Collateral Trust Agreement.

Ship Mortgages shall mean collectively and Ship Mortgage shall mean separately
all ship mortgages or any ship mortgage, in a form acceptable to the Paying
Agent, with respect to all vessels registered by the Loan Parties with the U.S.
Coast Guard, executed and delivered by certain of the Loan Parties to the
Collateral Trustee for the benefit of the Secured Parties.

Specified Swap Agreement shall mean any Swap Agreement (a) entered into by
(i) any Loan Party and (ii) any Lender or any affiliate thereof, or any Person
that was a Lender or an affiliate thereof when such Swap Agreement was entered
into as counterparty and (b) that has been designated by such Lender and the
Borrower, by notice to the Paying Agent not later than thirty (30) days after
the execution and delivery thereof by the Borrower, as a Specified Swap
Agreement; provided that the designation of any Swap Agreement as a Specified
Swap Agreement shall not create in favor of any Lender or Affiliate thereof that
is a party thereto any rights in connection with the management or release of
any Collateral or of the obligations of any Loan Party under any of the Loan
Documents.

Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

 

30



--------------------------------------------------------------------------------

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a member and of
which more than 50% of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person's
Subsidiaries or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled by such Person or one or more of
such Person's Subsidiaries.

Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.2.

Super-Majority Lenders shall mean, at any time, Lenders having Revolving
Exposures and unused Revolving Credit Commitments representing more than 75% of
the sum of the total Revolving Exposures and unused Revolving Credit Commitments
at such time.

Swap Agreement shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of the Loan Parties shall be a "Swap Agreement."

Swap Transaction shall mean any transaction pursuant to any Swap Agreement.

Swing Loan Commitment shall mean PNC Bank's commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount
up to $50,000,000.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(S)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to
Section 2.1.2 hereof.

 

31



--------------------------------------------------------------------------------

Swingline Exposure shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Ratable Share of the total Swingline Exposure at such
time.

Threshold Amount means $40,000,000.

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

UCC Collateral shall mean the property of the Loan Parties in which security
interests are granted under the Security Agreement.

Unfunded Pension Liability shall mean the excess of a Pension Plan's accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of the Pension Plan's assets, determined as of the most recent valuation date in
accordance with the actuarial assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.

Uniform Commercial Code shall mean the Uniform Commercial Code as in effect in
each applicable jurisdiction or other applicable Law entitled to all the rights,
benefits and priorities provided by the Uniform Commercial Code or such Law.

United States or U.S. shall mean the United States of America.

Unused Cash Gas Proceeds shall mean, with respect to any Permitted Gas
Properties Transaction, an amount equal to the Net Cash Proceeds of any
Permitted Gas Properties Transaction plus any other consideration associated
with such Permitted Gas Properties Transaction less the sum of the following to
the extent incurred by the Borrower or any Loan Party with respect to the
proceeds from any such Permitted Gas Properties Transaction: (x) common stock
purchases or redemptions, made by the Borrower of common stock issued by the
Borrower with respect to such Permitted Gas Properties Transaction as permitted
by clause (v) of Section 8.2.5 [Dividends and Related Distributions], and
(y) any dividends payable by the Borrower on common stock issued by the Borrower
with respect to such Permitted Gas Properties Transaction as permitted by clause
(vi) of Section 8.2.5 [Dividends and Related Distributions].

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

  1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

  1.2.1 Number; Inclusion.

references to the plural include the singular, the plural, the part and the
whole; "or" has the inclusive meaning represented by the phrase "and/or," and
"including" has the meaning represented by the phrase "including without
limitation";

 

32



--------------------------------------------------------------------------------

  1.2.2 Determination.

references to "determination" of or by the Paying Agent, an Issuing Bank, any
Co-Administrative Agent or the Lenders shall be deemed to include good-faith
estimates by the Paying Agent, an Issuing Bank, each Co-Administrative Agent or
the Lenders (in the case of quantitative determinations) and good-faith beliefs
by the Paying Agent, an Issuing Bank or the Lenders (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;

 

  1.2.3 Paying Agent's Discretion and Consent.

whenever the Paying Agent, an Issuing Bank, the Co-Administrative Agents or the
Lenders are granted the right herein to act in its or their sole discretion or
to grant or withhold consent such right shall be exercised in good faith;

 

  1.2.4 Documents Taken as a Whole.

the words "hereof," "herein," "hereunder," "hereto" and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

  1.2.5 Headings.

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

  1.2.6 Implied References to this Agreement.

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

  1.2.7 Persons.

reference to any Person includes such Person's successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

33



--------------------------------------------------------------------------------

  1.2.8 Modifications to Documents.

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated (subject to any restrictions
on such amendments, modifications, replacements, substitutions, or restatements
set forth in the Loan Documents);

 

  1.2.9 From, To and Through.

relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding," and "through" means "through and
including"; and

 

  1.2.10 Shall; Will.

references to "shall" and "will" are intended to have the same meaning.

 

  1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Historical
Statements referred to in Section 6.1.7(i) [Historical Statements]. In the event
of any change after the date hereof in GAAP, and if such change would result in
the inability to determine compliance with the financial covenants set forth in
Section 8.2 based upon the Borrower's regularly prepared financial statements by
reason of the preceding sentence, then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would not affect the substance thereof, but
would allow compliance therewith to be determined in accordance with the
Borrower's financial statements at that time.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

 

  2.1 Revolving Credit Commitments.

 

  2.1.1 Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date

 

34



--------------------------------------------------------------------------------

provided that, after giving effect to such Revolving Credit Loan, such Lender's
Revolving Exposure shall not exceed such Lender's Revolving Credit Commitment
and provided further that the Revolving Exposures at any time shall not exceed
the Revolving Credit Commitments of all of the Lenders. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.1.

 

  2.1.2 Swing Loan Commitment.

In order to minimize the transfer of funds between the Lenders and the Paying
Agent, the Borrower may borrow, repay and reborrow Swing Loans and PNC Bank may
make Swing Loans as provided in this Section 2.1.2 [Swing Loan Commitment].
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC Bank may, at its option, cancelable at any time
for any reason whatsoever, make swing loans (the "Swing Loans") to the Borrower
at any time or from time to time after the date hereof to, but not including,
the Expiration Date, in an aggregate principal amount up to but not in excess of
$50,000,000 (the "Swing Loan Commitment"), provided that the Revolving Exposures
shall not at any time exceed the Revolving Credit Commitments. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.

 

  2.2 Nature of Lenders' Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5.1 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate of each Lender's Revolving
Credit Loans outstanding hereunder to the Borrower at any time shall never
exceed its Revolving Credit Commitment minus its Ratable Share of the LC
Exposure and Swingline Exposure. The obligations of each Lender hereunder are
several. The failure of any Lender to perform its obligations hereunder shall
not affect the Obligations of the Borrower to any other party nor shall any
other party be liable for the failure of such Lender to perform its obligations
hereunder. The Lenders shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.

 

  2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Paying Agent for the account of each Lender, a nonrefundable
commitment fee (the "Commitment Fee") equal to the fee specified under the
Commitment Fee column of Schedule 1.1(A) attached hereto corresponding to the
applicable Leverage Ratio then in effect (computed on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed) on the average daily
difference between the amount of (a) such Lender's Revolving Credit Commitment
as the same may be constituted from time to time (for purposes of this
computation, PNC Bank's Swing Loans shall not be deemed to be borrowed amounts
under its Revolving Credit Commitment) and (b) such Lender’s Revolving Exposure.
All Commitment Fees shall be payable in arrears on the last Business Day of each
June, September, December, and March after the date hereof and on the Expiration
Date or upon acceleration of the Notes.

 

35



--------------------------------------------------------------------------------

  2.4 Voluntary Commitment Reduction.

The Borrower shall have the right any time and from time to time upon three
(3) Business Days' prior written, irrevocable notice to the Paying Agent to
permanently reduce, in whole multiples of $5,000,000 of principal, or terminate
the Revolving Credit Commitments provided that any such reduction or termination
shall be accompanied by (a) the payment in full of any Commitment Fee then
accrued on the amount of such reduction or termination and (b) prepaying of the
Revolving Credit Notes, together with the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 5.5
[Additional Compensation in Certain Circumstances] hereof), to the extent that
the aggregate amount thereof then outstanding exceeds the Revolving Credit
Commitment as so reduced or terminated, and provided further that the Revolving
Credit Commitments may not be reduced below the Revolving Exposures. Each
reduction of Revolving Credit Commitments shall pro-ratably reduce the Revolving
Credit Commitments of the Lenders. From the effective date of any such reduction
or termination the obligations of Borrower to pay the Commitment Fee pursuant to
Section 2.3 [Commitment Fees] shall correspondingly be reduced or cease.

 

  2.5 Loan Requests.

 

  2.5.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the Paying
Agent, no later than (i) 11:00 a.m., Pittsburgh time, three (3) Business Days
prior to: (A) the proposed Borrowing Date with respect to the making of
Revolving Credit Loans or the renewal of Revolving Credit Loans to which the
Euro-Rate Option applies or (B) the date of the conversion to the Euro-Rate
Option for any Revolving Credit Loans; and (ii) 11:00 a.m., Pittsburgh time, on
either the proposed Borrowing Date with respect to the making of a Revolving
Credit Loan to which the Base Rate Option applies or the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a "Loan Request"), it being
understood that the Paying Agent may rely on the authority of any individual
making such a telephonic request without the necessity of receipt of such
written confirmation. Each Loan Request shall be irrevocable and shall specify
or certify, as applicable (i) the proposed Borrowing Date or the proposed
interest conversion date; (ii) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, which shall be in integral multiples of
$1,000,000 and not less than $5,000,000 for each Borrowing Tranche to which the
Euro-Rate Option applies and not less than the lesser of $500,000 or the maximum
amount available for Borrowing Tranches to which the Base Rate Option applies;
(iii) whether the Euro-Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche; and (iv) in the case
of a Borrowing Tranche to which the Euro-Rate Option applies, an appropriate
Interest Period for the Loans comprising such Borrowing Tranche.

 

36



--------------------------------------------------------------------------------

  2.5.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC Bank to make Swing Loans by delivery to PNC Bank
not later than 2:00 p.m., Pittsburgh time, on the proposed Borrowing Date of a
duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex (each, a "Swing Loan Request"), it being understood that PNC
Bank may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify the proposed Borrowing
Date and the principal amount of such Swing Loan, which shall be in integral
multiples of $50,000 and shall be not less than $100,000.

 

  2.6 Making Revolving Credit Loans and Swing Loans.

 

  2.6.1 Making Revolving Credit Loans.

The Paying Agent shall, promptly after receipt by it of a Loan Request pursuant
to Section 2.5.1 [Revolving Credit Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying: (i) the proposed Borrowing Date and the
time and method of disbursement of the Revolving Credit Loans requested thereby;
(ii) the amount and type of each such Revolving Credit Loan and the applicable
Interest Period (if any); and (iii) each Lender's Ratable Share as determined by
the Paying Agent in accordance with Section 2.2 [Nature of Lenders'
Obligations]. Each Lender shall remit the principal amount of each Revolving
Credit Loan to the Paying Agent such that the Paying Agent is able to, and the
Paying Agent shall, to the extent the Lenders have made funds available to it
for such purpose and subject to Section 7.2 [Each Additional Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m.,
Pittsburgh time, on the applicable Borrowing Date, provided that if any Lender
fails to remit such funds to the Paying Agent in a timely manner, the Paying
Agent may elect in its sole discretion to fund with its own funds the Revolving
Credit Loans of such Lender on such Borrowing Date, and such Lender shall be
subject to the repayment obligation in Section 10.16 [Availability of Funds].

 

  2.6.2 Making Swing Loans.

So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Requests], fund
such Swing Loan to the Borrower in U.S. Dollars and immediately available funds
at the Principal Office prior to 3:00 p.m., Pittsburgh time, on the Borrowing
Date.

 

  2.7 Revolving Credit Notes and Swing Loan Note.

 

  2.7.1 Revolving Credit Note.

The obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made to it by each Lender, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date
payable to the order of such

 

37



--------------------------------------------------------------------------------

Lender in a face amount equal to the Revolving Credit Commitment of such Lender.
The Revolving Credit Loans shall mature, and the Borrower unconditionally agrees
to pay in full the unpaid principal amount and all amounts outstanding and
unpaid in respect of the Revolving Credit Loans to the Paying Agent for the
account of each Lender on the Expiration Date.

 

  2.7.2 Swing Loan Note.

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by PNC Bank together with interest thereon shall be evidenced
by a demand promissory note of the Borrower dated the Closing Date in
substantially the form attached hereto as Exhibit 1.1(S)(2) payable to the order
of PNC Bank in a face amount equal to the Swing Loan Commitment.

 

  2.8 Use of Proceeds.

The proceeds of the Revolving Credit Loans shall be used for general corporate
purposes of the Loan Parties, including, without limitation, Permitted
Acquisitions and working capital and capital expenditures of the Loan Parties
and in accordance with Section 8.1.8 [Use of Proceeds].

 

  2.9 Letter of Credit Subfacility.

 

  2.9.1 Issuance of Letters of Credit.

2.9.1.1 On the Closing Date, the outstanding Letters of Credit previously issued
by PNC Bank as an "Issuing Bank" under the Existing Credit Agreement that are
set forth on Schedule 2.9.1 (the "Existing Letters of Credit") will
automatically, without any action on the part of any Person, be deemed to be
Letters of Credit issued hereunder for the account of the Borrower for all
purposes of this Agreement and the other Loan Documents. In addition, subject to
the terms and conditions of this Agreement, Borrower may request the issuance of
a letter of credit (each a "Letter of Credit") on behalf of itself or another
Loan Party or Person by delivering or having such other Loan Party or Person
deliver to an Issuing Bank (with a copy to the Paying Agent) a completed
application and agreement for letters of credit and other Issuer Documents in
such form as such Issuing Bank may specify from time to time by no later than
11:00 a.m., Pittsburgh time, at least three (3) Business Days, or such shorter
period as may be agreed to by such Issuing Bank, in advance of the proposed date
of issuance. The Borrower shall be a co-applicant and a co-obligor with respect
to each Letter of Credit issued for the account of any other Loan Party or such
other Person, in which case each of the co-applicants and co-obligors will have
joint and several liability with respect to any such Letter of Credit. The
Issuing Bank and the Lenders shall be permitted to seek reimbursement of any LC
Disbursement directly from the Borrower and shall have no obligation to pursue
any action against any co-applicant. Letters of Credit may be issued in the form
of a Standby Letter of Credit or a Commercial Letter of Credit. For the
avoidance of doubt, the Loan Parties acknowledge that each Letter of Credit
issued for the account of Persons other than Loan Parties (even though the
Borrower is a co-applicant thereon) shall constitute an Investment and Guaranty,
without duplication, and shall be subject to the limitations set forth herein.

 

38



--------------------------------------------------------------------------------

Promptly after receipt of any letter credit application, the applicable Issuing
Bank shall confirm with the Paying Agent (by telephone or in writing) that the
Paying Agent has received a copy of such Letter of Credit application from the
Borrower and, if not, such Issuing Bank shall provide the Paying Agent with a
copy of the application and all of Issuer Documents. Unless such Issuing Bank
has received written notice from any Lender, the Paying Agent or any Loan Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in this Agreement shall not then be satisfied, then, such Issuing Bank
may issue the applicable Letter of Credit in accordance with its standard
customs and practices and such Letter of Credit shall constitute a "Letter of
Credit" hereunder.

Promptly after its delivery of any Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the applicable Issuing Bank will
also deliver to the Borrower and the Paying Agent a true and complete copy of
such Letter of Credit.

2.9.1.2 The Borrower may make a request for the issuance of Letters of Credit
from any Issuing Bank, at Borrower's election, at any time and from time to time
during the Revolving Availability Period. Subject to the terms and conditions
hereof and in reliance on the agreements of the other Lenders set forth in this
Section 2.9, such Issuing Bank or any of the Issuing Bank's Affiliates will
issue, amend, extend or renew a Letter of Credit provided that after giving
effect to such issuance, amendment, extension or renewal:

(i) each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) the date twenty-four (24) months from the date of issuance;
provided that any such Letter of Credit may automatically renew if such Letter
of Credit has an automatic renewal feature set forth in the terms thereof,
unless the applicable Issuing Bank or Issuing Bank's Affiliate gives notice of
termination of such Letter of Credit, or (B) a date that is ten (10) Business
Days prior to the Expiration Date; and

(ii) the LC Exposure shall not exceed the amount of the total Revolving Credit
Commitments minus the Loans.

In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Issuer Documents, relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. No
Issuing Bank shall amend any Letter of Credit if such Issuing Bank would not be
permitted at such time to issue such Letter of Credit in the amended form under
the terms hereof.

 

  2.9.2 Letter of Credit Fees.

2.9.2.1 Letter of Credit Fees. With respect to each Letter of Credit, the
Borrower shall pay to the Paying Agent for the ratable account (determined based
upon Ratable Share) of the Lenders a fee (the "Letter of Credit Fee") equal to
the Applicable Letter of Credit Fee Rate, per annum, then in effect (computed on
the basis of a year of 360 days and actual days elapsed) on the daily undrawn
amount of the Letters of Credit, payable quarterly in arrears on the last
Business Day of each June, September, December, and March following issuance of
each Letter of Credit and on the Expiration Date.

 

39



--------------------------------------------------------------------------------

2.9.2.2 Fronting Fees. In addition, the Borrower shall pay to each Issuing Bank
for its own account a fronting fee equal to 0.125% per annum (computed on the
basis of a year of 360 days and actual days elapsed), which fees shall be
computed on the daily average undrawn amount of such Issuing Bank's Letters of
Credit outstanding and shall be payable quarterly in arrears on the last
Business Day of each June, September, December, and March subsequent to the
Closing Date and on the Expiration Date.

2.9.2.3 Customary Fees and Expenses. The Borrower shall also pay to the Paying
Agent for each Issuing Bank's sole account such Issuing Bank's then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit issued by such Issuing Bank, all as such Issuing Bank may generally
charge or incur from time to time in connection with the issuance, maintenance,
extension, renewal, amendment, modification (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit. For each Commercial
Letter of Credit, the Borrower shall pay to each Issuing Bank for its own
account, a negotiation fee of 0.25% of each draw on each Letter of Credit issued
by such Issuing Bank, payable at the time of the drawing.

 

  2.9.3 Participations, Disbursements, Reimbursement.

2.9.3.1 Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a participation in such Letter of Credit
(including the Existing Letters of Credit) and, without duplication, each
drawing thereunder in an amount equal to such Lender's Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

2.9.3.2 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the applicable Issuing Bank shall
promptly notify the Paying Agent and the Borrower, provided that any failure of
such Issuing Bank to promptly notify the Borrower shall not release the Borrower
from its Reimbursement Obligation. The Borrower shall reimburse such Issuing
Bank, in immediately available funds, in an amount equal to the amount so paid
by such Issuing Bank (such obligation to reimburse such Issuing Bank shall
sometimes be referred to as a "Reimbursement Obligation"). Each Reimbursement
Obligation should be received by such Issuing Bank prior to 12:00 noon,
Pittsburgh time, on the date that an amount is paid by such Issuing Bank under
any Letter of Credit (each such date, a "Drawing Date"), unless the Borrower was
not provided with notice of a Letter of Credit drawing prior to such time (in
which case, the Reimbursement Obligation shall be paid promptly upon notice from
such Issuing Bank). In the event the Borrower (or any other account party) fails
to reimburse such Issuing Bank for the full amount of any drawing under any
Letter of Credit by 12:00 noon, Pittsburgh time, on the Drawing Date:

(i) with respect to a failure to reimburse any amount drawn under a Letter of
Credit, such Issuing Bank will promptly notify, in writing, the Paying Agent

 

40



--------------------------------------------------------------------------------

(who in turn will notify each Lender) of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s Ratable
Share thereof. The Borrower shall be deemed to have requested that Revolving
Credit Loans be made by the Lenders under the Base Rate Option to be disbursed
on the Drawing Date with respect to such Letter of Credit, subject to the
conditions set forth in Section 7.2 [Each Additional Loan or Letter of Credit]
other than any notice requirements. Any notice given by the Paying Agent
pursuant to this Section 2.9.3.2 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. Each Lender shall
upon any notice pursuant to this Section 2.9.3.2 make available to the Paying
Agent, for the account of such Issuing Bank, an amount in immediately available
funds equal to its Ratable Share of the amount of the drawing, whereupon the
participating Lenders shall (subject to Section 2.9.3.2(ii)) each be deemed to
have made a Revolving Credit Loan under the Base Rate Option to the Borrower in
that amount. If any Lender so notified fails to make available to the Paying
Agent for the account of the Paying Agent the amount of such Lender's Ratable
Share of such amount by no later than 2:00 p.m., Pittsburgh time, on the Drawing
Date, then interest shall accrue on such Lender's obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Base Rate Option on and after
the fourth day following the Drawing Date. The Paying Agent will promptly give
notice of the occurrence of the Drawing Date, but failure of the Paying Agent to
give any such notice on the Drawing Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this subparagraph (i).

(ii) with respect to any unreimbursed drawing under a Letter of Credit that is
not converted into Revolving Credit Loans under the Base Rate Option to the
Borrower in whole or in part as contemplated by Section 2.9.3.2(i), because of
the Borrower's failure to satisfy the conditions set forth in Section 7.2 [Each
Additional Loan or Letter of Credit], other than any notice requirements, or for
any other reason, the Borrower shall be deemed to have incurred from such
Issuing Bank a borrowing (each a "Letter of Credit Borrowing") in the amount of
such drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender's payment to the Paying Agent pursuant to this Section 2.9.3.2 shall be
paid to the applicable Issuing Bank and be deemed to be a payment in respect of
its participation in such Letter of Credit Borrowing and shall constitute a
"Participation Advance" from such Lender in satisfaction of its participation
obligation under this clause (ii).

 

  2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon receipt by the Paying Agent of immediately available funds from the
Borrower (i) in reimbursement of any payment made under a Letter of Credit with
respect to which any Lender has made a Participation Advance , or (ii) in
payment of interest on

 

41



--------------------------------------------------------------------------------

such a payment under such a Letter of Credit, the Paying Agent will pay to each
Lender, in the same funds as those received by the Paying Agent, the amount of
such Lender's Ratable Share of such funds, except the Paying Agent shall pay to
the applicable Issuing Bank the amount of the Ratable Share of such funds of any
Lender that did not make a Participation Advance in respect of such payment.

2.9.4.2 If such Issuing Bank or the Paying Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of the payments made by
any Loan Party to the Paying Agent pursuant to Section 2.9.4.1 in reimbursement
of a payment made under the Letter of Credit or interest or fee thereon, each
Lender shall, on demand of the Paying Agent or such Issuing Bank, forthwith
return to the Paying Agent or such Issuing Bank the amount of its Ratable Share
of any amounts so returned by the Paying Agent or such Issuing Bank plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Paying Agent or such Issuing Bank, as the case
may be, at a rate per annum equal to the Federal Funds Effective Rate in effect
from time to time.

 

  2.9.5 Documentation.

Each Loan Party agrees to be bound by the terms of such Issuing Bank's Issuer
Documents and written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party's own.
In the event of a conflict between Issuer Documents and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, each Issuing Bank shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party's instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

 

  2.9.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Bank shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

 

  2.9.7 Nature of Participation and Reimbursement Obligations.

Each Lender's obligation in accordance with this Agreement with respect to
Letters of Credit and the Obligations of the Borrower to reimburse each
respective Issuing Bank upon a draw under a Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.9 under all circumstances, including the
following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against any Issuing Bank or any of its Affiliates, the Borrower
or any other Person for any reason whatsoever;

 

42



--------------------------------------------------------------------------------

(ii) with respect to Letters of Credit, the failure of any Loan Party or any
other Person to comply, in connection with a Letter of Credit Borrowing, with
the conditions set forth in Section 2.1 [Revolving Credit Commitments], 2.5.1
[Loan Requests], 2.5.2 [Making Revolving Credit Loans] or 7.2 [Each Additional
Loan or Letter of Credit] or as otherwise set forth in this Agreement for the
making of a Revolving Credit Loan, it being acknowledged that such conditions
are not required for the making of a Letter of Credit Borrowing and the
obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Bank or its Affiliates or any Lender or any other Person or, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if such Issuing Bank or any of
such Issuing Bank's Affiliates has been notified thereof;

(vi) payment by such Issuing Bank or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts of omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by such Issuing Bank or any of such Issuing Bank's Affiliates
to issue any Letter of Credit in the form requested by any Loan Party, unless
such Issuing Bank has received written notice from such Loan Party of such
failure within

 

43



--------------------------------------------------------------------------------

three Business Days after such Issuing Bank shall have furnished such Loan Party
a copy of such Letter of Credit and such error is material and no drawing has
been made thereon prior to receipt of such notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

  2.9.8 Indemnity.

In addition to amounts payable as provided in Section 10.5 [Reimbursement and
Indemnification of Agents by the Borrower], the Borrower hereby agrees to
protect, indemnify, pay and save harmless each Issuing Bank, in its capacity as
issuer of a Letter of Credit, and any of such Issuing Bank's Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable out-of-pocket fees, expenses and
disbursements of counsel, but excluding franchise taxes and taxes on or measured
by the income of such Issuing Bank or such Issuing Bank's Affiliates) which each
Issuing Bank or any of such Issuing Bank's Affiliates may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit
issued by it, other than as a result of (A) the gross negligence or willful
misconduct of such Issuing Bank as determined by a final judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by such Issuing Bank or any
of such Issuing Bank's Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority (all such acts or omissions herein called
"Governmental Acts").

 

  2.9.9 Liability for Acts and Omissions.

As between any Loan Party and an Issuing Bank, or such Issuing Bank's
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in

 

44



--------------------------------------------------------------------------------

limitation of the foregoing, no Issuing Bank shall be responsible for any of the
following including any losses or damages to any Loan Party or other Person or
property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document (including all sight drafts,
certificates and all other instruments) submitted by any party in connection
with any such Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged (even if
such Issuing Bank or such Issuing Bank's Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Bank or such Issuing Bank's
Affiliates, as applicable, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Bank's or such Issuing Bank's Affiliates rights or powers hereunder. Nothing in
the preceding sentence shall relieve any Issuing Bank from liability for
(a) such Issuing Bank's gross negligence or willful misconduct in connection
with actions or omissions described in clauses (i) through (viii) of such
sentence or (b) with respect to any damages suffered by any Loan Party that such
Loan Party proves were caused by such Issuing Bank's willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In no event shall any Issuing Bank or any Issuing Bank's
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys' fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Bank and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by such Issuing Bank or such Affiliate to have been authorized or given by
or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Bank or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates

 

45



--------------------------------------------------------------------------------

that a draft or other document is being delivered separately), and shall not be
liable for any failure of any such draft or other document to arrive, or to
conform in any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuing Bank or its Affiliate in any way related to any
order issued at the applicant's request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an "Order")
and honor any drawing in connection with any Letter of Credit that is the
subject to such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit. In furtherance and extension and not in limitation
of the specific provisions set forth above, any action taken or omitted by each
Issuing Bank or such Issuing Bank's Affiliates under or in connection with the
Letters of Credit issued by it, the Issuer Documents or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put such Issuing Bank or such Issuing Bank's Affiliates under any resulting
liability to the Borrower or any Lender, unless such action taken or omitted, is
found, in a final decision by an Official Body, to have constituted gross
negligence.

 

  2.10 Borrowings to Repay Swing Loans.

PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender's Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC Bank so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Commitment minus its
Ratable Share of LC Exposure. Revolving Credit Loans made pursuant to the
preceding sentence shall bear interest at the Base Rate Option and shall be
deemed to have been properly requested in accordance with Section 2.5.1
[Revolving Credit Loan Requests] without regard to any of the requirements of
that provision. The Paying Agent on behalf of PNC Bank shall provide notice to
the Lenders (which may be telephonic or written notice by letter, facsimile or
telex) no later than 11:00 a.m. on any Business Day that such Revolving Credit
Loans are to be made under this Section 2.10 and of the apportionment among the
Lenders, and the Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.5
or Section 7.2 are then satisfied) to the Paying Agent on behalf of PNC Bank, no
later than 3:00 p.m., Pittsburgh time, on the same Business Day (the "Settlement
Date").

 

  2.11 Increase in Revolving Credit Commitments.

(a) Increasing Lenders and New Lenders. The Borrower may, up to two times prior
to the Expiration Date, request that (1) the current Lenders (each a "Current
Lender") increase their Revolving Credit Commitments (any Current Lender which
elects to increase its Revolving Credit Commitment shall be referred to as an
"Increasing Lender") and/or (2) one or more new lenders (each a "New Lender")
join this Agreement and provide a Revolving Credit Commitment hereunder, subject
to the following terms and conditions:

(i) No Obligation to Increase. No Current Lender shall be obligated to increase
its Revolving Credit Commitment, and any increase in the Revolving Credit
Commitment of any Current Lender shall be in the sole discretion of such Current
Lender;

 

46



--------------------------------------------------------------------------------

(ii) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase and after giving effect to such increase;

(iii) Increase in and Aggregate Amount of Revolving Credit Commitments. The
amount of the increase in Revolving Credit Commitments is at least $100,000,000.
The increases in the Revolving Credit Commitments made from time to time
pursuant to this Section shall not exceed $250,000,000 in the aggregate;

(iv) Resolutions; Opinion. The Loan Parties shall deliver to the Paying Agent on
or before the effective date of such increase the following documents in a form
reasonably acceptable to the Paying Agent: (1) certifications of their corporate
secretaries with attached resolutions certifying that the increase in the
Revolving Credit Commitment has been approved by such Loan Parties, and (2) an
opinion of counsel, which at Borrower's option, may be in-house counsel,
addressed to the Paying Agent and the Lenders addressing the authorization,
execution and enforceability of the Loan Documents executed in connection with
such increase in the Revolving Credit Commitments;

(v) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
a replacement Revolving Credit Note reflecting the new amount of such Increasing
Lender's Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be terminated
and shall be returned to the Borrower as soon as practicable), and (2) to each
New Lender a Revolving Credit Note reflecting the amount of such New Lender's
Revolving Credit Commitment;

(vi) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Paying Agent and each Issuing Bank with outstanding Letters of Credit, such
approval not to be unreasonably withheld or delayed;

(vii) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Paying Agent, signed by it and the Borrower and delivered
to the Paying Agent before the effective date of such increase; and

(viii) New Lenders––Joinder. Each New Lender shall execute a Lender Joinder
pursuant to which such New Lender shall join and become a party to this
Agreement and the other Loan Documents with a Revolving Credit Commitment in the
amount set forth in such Lender Joinder.

 

47



--------------------------------------------------------------------------------

(b) Syndication. In the event that the Borrower elects to request an increase of
the Revolving Credit Commitments, the Borrower and the Paying Agent agree to
mutually develop a syndication strategy, including timelines for commitments.

(c) Treatment of Outstanding Loans and Letters of Credit.

(i) Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall (a) repay the Revolving Credit Loans
then outstanding to each of the Current Lenders to the extent necessary so that
after giving effect to the increase in the Revolving Credit Commitments each
Current Lender will have its Ratable Share of the outstanding Revolving Credit
Loans, subject to the Borrower's indemnity obligations under Section 5.5.2
[Indemnity] and (b) borrow Revolving Credit Loans from Increasing Lenders and
New Lenders to the extent necessary so that after giving effect to the increase
in the Revolving Credit Commitments, each such Lender will have its Ratable
Share of the outstanding Revolving Credit Loans. To facilitate the foregoing,
the Borrower may, subject to its compliance with the other terms of this
Agreement, borrow new Loans on the effective date of such increase.

(ii) Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, (a) each Current Lender shall
be deemed to have sold its existing participation in each then outstanding
Letter of Credit and purchased a participation in each then outstanding Letter
of Credit equal to its Ratable Share of such Letters of Credit, and (b) each New
Lender will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of such Letter of Credit. All fees
shall accrue and be paid on the Letters of Credit based upon each Lender's
participation therein over the relevant period of time. To the extent necessary
to enable each of the Current Lenders and the New Lenders to own a Ratable Share
of the Participation Advances after any increase in the Revolving Credit
Comments, (a) the Current Lenders will sell a portion of its Participation
Advances, and (b) the New Lenders and the Increasing Lenders will acquire
Participation Advances (and will pay to the Paying Agent, for the account of
each selling Lender, in immediately available funds, an amount) equal to its
Ratable Share of all outstanding Participation Advances. All fees and interest
on Participation Advances shall be allocated based upon each Lender's ownership
therein from time to time.

3. INTENTIONALLY OMITTED

4. INTEREST RATES

 

  4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans

 

48



--------------------------------------------------------------------------------

comprising any Borrowing Tranche, provided that there shall not be at any one
time outstanding more than ten (10) Borrowing Tranches in the aggregate among
all of the Loans. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender's highest lawful rate, the rate of interest on
such Lender's Loan shall be limited to such Lender's highest lawful rate.

 

  4.1.1 Revolving Credit Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions of
Section 4.1.2 [Interest Rate for Swing Loans] regarding Swing Loans):

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) Euro-Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the Euro-Rate plus the Applicable Margin.

 

  4.1.2 Interest Rate for Swing Loans.

Swing Loans outstanding from time to time shall bear interest at the then in
effect rate of interest applicable to Revolving Credit Loans subject to the Base
Rate Option.

 

  4.1.3 Rate Quotations.

The Borrower may call the Paying Agent on or before the date on which a Loan
Request is to be delivered to receive an indication of the rates then in effect,
but it is acknowledged that such projection shall not be binding on the Paying
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.

 

  4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Paying Agent thereof at least three
(3) Business Days prior to the effective date of such Euro-Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a Euro-Rate Option:

 

  4.2.1 Amount of Borrowing Tranche.

each Borrowing Tranche of Loans to which a Euro-Rate Option applies shall be in
integral multiples of $1,000,000 and not less than $5,000,000;

 

49



--------------------------------------------------------------------------------

  4.2.2 Renewals.

in the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

  4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

 

  4.3.1 Letter of Credit Fees, Interest Rate.

the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

 

  4.3.2 Other Obligations.

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

 

  4.3.3 Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Paying Agent.

 

  4.3.4 Euro-Rate Option Not Available Under Certain Circumstances.

Upon the occurrence of an Event of Default, no Loan may be made, converted to,
or renewed under a Euro-Rate Option.

 

  4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

  4.4.1 Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the Paying
Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

 

50



--------------------------------------------------------------------------------

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate,

then the Paying Agent shall have the rights specified in Section 4.4.3 [Paying
Agent’s and Lender’s Rights].

 

  4.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro-Rate Option applies, respectively, are not available to such Lender
with respect to such Loan, or to banks generally, in the interbank eurodollar
market,

then the Paying Agent shall have the rights specified in Section 4.4.3 [Paying
Agent’s and Lender’s Rights].

 

  4.4.3 Paying Agent's and Lender's Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Paying Agent shall promptly so notify the Lenders and the Borrower thereof, and
in the case of an event specified in Section 4.4.2 [Illegality, Etc.] above,
such Lender shall promptly so notify the Paying Agent and endorse a certificate
to such notice as to the specific circumstances of such notice, and the Paying
Agent shall promptly send copies of such notice and certificate to the other
Lenders and the Borrower. Upon such date as shall be specified in such notice
(which shall not be earlier than the date such notice is given), the obligation
of (A) the Lenders, in the case of such notice given by the Paying Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a Euro-Rate Option shall be suspended
until the Paying Agent shall have later notified the Borrower, or such Lender
shall have later notified the Paying Agent, of the Paying Agent's or such
Lender's, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the Paying Agent
makes a determination under Section 4.4.1 and the Borrower has previously
notified the Paying Agent of its selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Paying Agent of a determination under Section 4.4.2,
the Borrower shall, subject to the Borrower's indemnification

 

51



--------------------------------------------------------------------------------

Obligations under Section 5.5.2 [Indemnity], as to any Loan of the Lender to
which a Euro-Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.4 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.

 

  4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the Euro-Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option, commencing upon
the last day of the existing Interest Period.

5. PAYMENTS

 

  5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent's Fee or other fees or amounts due
from the Borrower hereunder shall be payable prior to 1:00 p.m., Pittsburgh
time, on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Paying Agent at the
Principal Office for the account of PNC Bank with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Paying Agent
shall promptly distribute such amounts to the Lenders in immediately available
funds, provided that in the event payments are received by 1:00 p.m., Pittsburgh
time, and such payments are not distributed to the Lenders on the same day
received by the Paying Agent, the Paying Agent shall pay the Lenders the Federal
Funds Effective Rate with respect to the amount of such payments for each day
held by the Paying Agent and not distributed to the Lenders. The Paying Agent's
and each Lender's statement of account, ledger or other relevant record shall,
in the absence of manifest error, be conclusive as the statement of the amount
of principal of and interest on the Loans and other amounts owing under this
Agreement and shall be deemed an "account stated."

 

  5.2 Pro Rata Treatment of Lenders.

Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share. Each selection of, conversion to or renewal of
any Interest Rate Option applicable to Revolving Credit Loans and each payment,
prepayment or reduction by the Borrower with respect to principal or interest on
the Revolving Credit Loans or Commitment Fees, Letter of Credit Fees, or other
fees (except for the Agent's Fee) or amounts due from the Borrower hereunder to
the Lenders with respect to the Revolving Credit Loans shall (except as

 

52



--------------------------------------------------------------------------------

provided in Section 4.4.3 [Paying Agent's and Lender's Rights] in the case of an
event specified in Section 4.4 [Euro-Rate Unascertainable; Etc.], 5.4.2
[Replacement of a Lender] or 5.5 [Additional Compensation in Certain
Circumstances]) be made in proportion to the applicable Revolving Credit Loans
outstanding from each Lender and, if no such Loans are then outstanding, in
proportion to the Ratable Share of each Lender. Notwithstanding any of the
foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts from the Borrower with respect to Swing Loans
shall be made by or to the Paying Agent on behalf of PNC Bank according to
Section 2 [Revolving Credit and Swing Loan Facilities].

 

  5.3 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the last Business Day of each June, September, December, and March
after the date hereof and on the Expiration Date or upon acceleration of the
Notes. Interest on Loans to which the Euro-Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
maturity date, upon acceleration or otherwise).

 

  5.4 Voluntary Prepayments.

 

  5.4.1 Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or in part without premium or penalty (except as provided in
Section 5.4.2 [Replacement of a Lender] below or in Section 5.5 [Additional
Compensation in Certain Circumstances]):

(i) at any time with respect to any Loan to which the Base Rate Option applies,

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate Option applies, and

(iii) on the date specified in a notice by any Lender pursuant to Section 4.4
[Euro-Rate Unascertainable, Etc.] with respect to any Loan to which a Euro-Rate
Option applies.

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Paying Agent by 11:00 a.m., Pittsburgh time, on the
date of prepayment of the Revolving Credit Loans or Swing Loans, setting forth
the following information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

 

53



--------------------------------------------------------------------------------

(y) a statement indicating the application of the prepayment between the Swing
Loans and Revolving Credit Loans; and

(z) the total principal amount of such prepayment of Loans, which shall not be
less than $100,000 (or the total principal outstanding if less) for any Swing
Loans, or $1,000,000 (or the total principal outstanding, if less) for any
Revolving Credit Loans.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Paying Agent's and Lender's Rights], if the Borrower prepays a
Loan but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied (i) first to Swing Loans, second to
Revolving Credit Loans; and (ii) after giving effect to all the foregoing
allocations, first to Loans to which the Base Rate Option applies, then to Loans
to which the Euro-Rate Option applies. Any prepayment hereunder shall be subject
to the Borrower's Obligation to indemnify the Lenders under Section 5.5.2
[Indemnity].

 

  5.4.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 4.4 [Euro-Rate
Unascertainable, Etc.] or Section 5.5.1 [Increased Costs, Etc.], (ii) does not
fund Revolving Credit Loans because the making of such Loans would contravene
any Law applicable to such Lender, (iii) becomes a Nonconsenting Lender, or
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), then the Borrower shall have the right at its option,
with the consent of the Paying Agent, which shall not be unreasonably withheld,
to prepay the Loans of such Lender in whole, together with all interest accrued
thereon and any fees accrued under Sections 2.3 or 2.9.2.1, and terminate such
Lender's Commitment within ninety (90) days after (w) receipt of such Lender's
notice under Section 4.4 [Euro-Rate Unascertainable, Etc.] or 5.5.1 [Increased
Costs, Etc.], (x) the date such Lender has failed to fund Revolving Credit Loans
because the making of such Loans would contravene Law applicable to such Lender,
or (y) such Lender becomes a Nonconsenting Lender, or (z) the date such Lender
became subject to the control of an Official Body, as applicable; provided that
the Borrower shall also pay to such Lender at the time of such prepayment any
amounts required under Section 5.5 [Additional Compensation in Certain
Circumstances] and any accrued interest due on such amount and any related fees;
provided, however, that the Commitment of such Lender shall be provided by one
or more of the remaining Lenders or a replacement bank acceptable to the Paying
Agent; provided, further, the remaining Lenders shall have no obligation
hereunder to increase their Commitments. Notwithstanding the foregoing, the
Paying Agent may only be replaced subject to the requirements of Section 10.14
[Successor Agents] and provided that all Letters of Credit have expired or been
terminated or replaced.

 

54



--------------------------------------------------------------------------------

  5.4.3 Mitigation Obligation.

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 4.4.2 [Illegality, Etc.]
or 5.5.1 [Increased Costs, Etc.] with respect to such Lender, it will if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this
Section 5.4.3 shall affect or postpone any of the Obligations of the Borrower or
any other Loan Party or the rights of the Paying Agent or any Lender provided in
this Agreement.

 

  5.5 Additional Compensation in Certain Circumstances.

 

  5.5.1 Increased Costs or Reduced Return Resulting from Taxes, Reserves,
Capital Adequacy Requirements, Expenses, Etc.

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

(i) subjects any Lender or an Issuing Bank to any tax or changes the basis of
taxation with respect to this Agreement, the Notes, the Loans, the Letters of
Credit, or payments by the Borrower of principal, interest, Commitment Fees, or
other amounts due from the Borrower hereunder or under the Notes (except for
taxes on the overall net income of such Lender or an Issuing Bank),

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
or assets (funded or contingent) of, deposits with or for the account of, or
other acquisitions of funds by, any Lender or Issuing Bank, or

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Lender or an
Issuing Bank, or (B) otherwise applicable to the obligations of any Lender or an
Issuing Bank under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Lender or Issuing Bank with respect to this Agreement, the Notes, the making,
maintenance or funding of any part of the Loans or with respect to the Letters
of Credit (or, in the case of any capital adequacy or similar requirement, to
have the effect of reducing the rate of return on an Issuing Bank’s or any
Lender's capital, taking into consideration such Issuing Bank’s or such Lender's
customary policies with

 

55



--------------------------------------------------------------------------------

respect to capital adequacy), such Issuing Bank or such Lender shall from time
to time notify the Borrower and the Paying Agent of the amount determined in
good faith (using any averaging and attribution methods employed in good faith)
by such Issuing Bank or such Lender to be necessary to compensate such Issuing
Bank or such Lender for such increase in cost, reduction of income, additional
expense, or reduced rate of return. Such notice shall set forth in reasonable
detail the basis for such determination, which shall be conclusive and binding
absent manifest error. Such amount shall be due and payable by the Borrower to
such Issuing Bank or such Lender ten (10) Business Days after such notice is
given.

 

  5.5.2 Indemnity.

In addition to the compensation required by Section 5.5.1 [Increased Costs,
Etc.], the Borrower shall indemnify each Issuing Bank and each Lender against
all liabilities, losses or expenses (including loss of margin, any loss or
expense incurred in liquidating or employing deposits from third parties and any
loss or expense incurred in connection with funds acquired by a Lender to fund
or maintain Loans subject to a Euro-Rate Option) which such Issuing Bank or such
Lender sustains or incurs with respect to the foregoing as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment, prepayment then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or in part any Loan Requests under Section 2.5 [Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.4 [Voluntary Prepayments] or notice to reduce or terminate
Revolving Credit Commitments under Section 2.4 [Voluntary Commitment Reduction],
or

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due and payable
hereunder.

If any Issuing Bank or any Lender sustains or incurs any such loss or expense,
it shall from time to time notify the Borrower of the amount determined in good
faith by such Issuing Bank or such Lender (which determination may include such
assumptions, allocations of costs and expenses and averaging or attribution
methods as such Issuing Bank or such Lender shall deem reasonable) to be
necessary to indemnify such Issuing Bank or such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination, which shall be conclusive and binding absent manifest error. Such
amount shall be due and payable by the Borrower to such Issuing Bank or such
Lender ten (10) Business Days after such notice is given.

 

56



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES

 

  6.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the Paying
Agent and each of the Lenders as follows:

 

  6.1.1 Organization and Qualification.

Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Loan Party has the lawful power to own or
lease its properties and to conduct its business in which it is currently
engaged, except where the failure to have such power would not reasonably be
expected to result in any Material Adverse Change. Each Loan Party is duly
licensed or qualified and in good standing in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary except to the extent that the failure to be
so duly licensed or qualified or in good standing would not reasonably be
expected to result in any Material Adverse Change.

 

  6.1.2 Subsidiaries.

Schedule 6.1.2 states the name of each of the Loan Parties that are Subsidiaries
of the Borrower, its jurisdiction of incorporation, the issued and outstanding
shares thereof (referred to herein as the "Subsidiary Shares") and the owners
thereof if it is a corporation, its outstanding partnership interests (the
"Partnership Interests") if it is a partnership and its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the "LLC Interests") if it is a limited
liability company. There are no options, warrants or other rights outstanding to
purchase any such Subsidiary Shares, Partnership Interests or LLC Interests
except as indicated on Schedule 6.1.2.

 

  6.1.3 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

  6.1.4 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver has been duly executed and delivered by such Loan Party. This
Agreement and each other Loan Document constitutes legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforceability of creditors' rights generally or limiting the
right of specific performance.

 

57



--------------------------------------------------------------------------------

  6.1.5 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
to which it is a party by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or (ii) any Law,
instrument, order, writ, judgment, injunction or decree to which any Loan Party
is a party or by which it is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party (other than Liens granted
under the Loan Documents), except that certain consents may be required under
the Material Contracts in connection with any attempt to assign such Material
Contracts pursuant to the assertion of remedies under the Loan Documents.

 

  6.1.6 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened against any
Loan Party at law or equity before any Official Body that individually or in the
aggregate would reasonably be expected to result in any Material Adverse Change.
To the knowledge of any Responsible Officer of the Borrower, none of the Loan
Parties is in violation of any order, writ, injunction or any decree of any
Official Body that would reasonably be expected to result in any Material
Adverse Change.

 

  6.1.7 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Paying Agent copies
of its audited consolidated year-end financial statements for and as of the end
of the fiscal year ended December 31, 2006 (the "Historical Statements"). The
Historical Statements were compiled from the books and records maintained by the
Borrower's management, are correct and complete in all material respects and
fairly represent the consolidated financial condition of the Borrower and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied.

(ii) Financial Projections. The Borrower has delivered to the Paying Agent the
Financial Projections. The Financial Projections have been prepared in good
faith based upon reasonable assumptions.

(iii) Accuracy of Financial Statements. Neither the Borrower nor any other Loan
Party has any material liabilities, contingent or otherwise, or forward or

 

58



--------------------------------------------------------------------------------

long-term commitments that are not disclosed in the Historical Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any other Loan Party
that would reasonably be expected to cause a Material Adverse Change. Since
December 31, 2006, no Material Adverse Change has occurred.

 

  6.1.8 Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

 

  6.1.8.1 General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.8 [Use of Proceeds] and 8.1.8 [Use of Proceeds].

 

  6.1.8.2 Margin Stock.

None of the Loan Parties engages or intends to engage principally, or as one of
its important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U). No part of the proceeds of any Loan has
been or will be used as a "Purpose Credit" (as defined in Regulation U) to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of the regulations of the Board of
Governors of the Federal Reserve System.

 

  6.1.8.3 Section 20 Subsidiaries.

The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

 

  6.1.9 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Paying Agent or any
Lender in connection herewith or therewith, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition or results of operations of the Loan Parties taken as a whole that has
not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Paying Agent and the
Lenders prior to or at the date hereof in connection with the transactions
contemplated hereby.

 

59



--------------------------------------------------------------------------------

  6.1.10 Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all such taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made. There are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of any Loan Party for any period.

 

  6.1.11 Consents and Approvals.

Except for the filing of financing statements, the Mortgages in the state and
county filing offices, and the Ship Mortgages and Patent, Trademark and
Copyright Assignment in the applicable federal offices, and obtaining necessary
"blocked account" agreements from third parties with respect to deposit
accounts, securities accounts, commodities accounts and investment accounts as
permitted by the Security Agreement, no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is necessary to authorize or permit the execution, delivery or
performance of this Agreement and the other Loan Documents or for the validity
or enforceability hereof or thereof.

 

  6.1.12 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties is in violation
of (i) any term of its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents or (ii) any
material agreement or instrument to which it is a party or by which it or any of
its properties may be subject or bound where such violation would reasonably be
expected to result in a Material Adverse Change.

 

  6.1.13 Insurance.

Schedule 6.1.13 lists all material insurance policies to which any Loan Party is
a party, all of which are valid and in full force and effect. Such policies
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each Loan Party in
accordance with prudent business practice in the industry of the Loan Parties.

 

  6.1.14 Compliance with Laws.

The Loan Parties are in compliance in all material respects with all applicable
Laws (other than Environmental Laws which are specifically addressed in
Section 6.1.19 [Environmental Matters]) in all jurisdictions in which any Loan
Party is presently or will be doing business except where the failure to do so
would not constitute a Material Adverse Change.

 

60



--------------------------------------------------------------------------------

  6.1.15 Material Contracts; Burdensome Restrictions.

All material coal supply contracts and other Material Contracts are in full
force and effect except to the extent that the failure to be in full force and
effect would not reasonably be expected to result in a Material Adverse Change.
None of the Loan Parties is bound by any contractual obligation, or subject to
any restriction in any organization document, or any requirement of Law which
would reasonably be expected to result in a Material Adverse Change.

 

  6.1.16 Investment Companies; Regulated Entities.

None of the Loan Parties is an "investment company" registered or required to be
registered under the Investment Company Act of 1940 or under the "control" of an
"investment company" as such terms are defined in the Investment Company Act of
1940 and shall not become such an "investment company" or under such "control."
None of the Loan Parties is a "holding company" or any "affiliate" of a "holding
company" or of a "subsidiary company" of a "holding company" within the meaning
of the Public Utility Holding Company Act of 1935, as amended. None of the Loan
Parties is subject to any other Federal or state statute or regulation limiting
its ability to incur Indebtedness for borrowed money.

 

  6.1.17 ERISA Compliance.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Change:

(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower). With respect to each Plan, no
“accumulated funding deficiency” (within the meaning of Section 412 of the Code)
had occurred and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made.

(ii) There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan.

(iii)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; and (iii) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

61



--------------------------------------------------------------------------------

  6.1.18 Employment Matters; Coal Act; Black Lung Act.

Each of the Loan Parties is in compliance with the Labor Contracts and all
applicable federal, state and local labor and employment Laws including those
related to equal employment opportunity and affirmative action, labor relations,
minimum wage, overtime, child labor, medical insurance continuation, worker
adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would constitute a
Material Adverse Change. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties which in any case would constitute a
Material Adverse Change. The Borrower, its Subsidiaries and its "related
persons" (as defined in the Coal Act) are in compliance in all material respects
with the Coal Act and none of the Borrower, its Subsidiaries or its related
persons has any liability under the Coal Act except with respect to premiums or
other payments required thereunder which have been paid when due and except to
the extent that the liability thereunder would not reasonably be expected to
result in a Material Adverse Change. The Loan Parties are in compliance in all
material respects with the Black Lung Act, and none of the Loan Parties has any
liability under the Black Lung Act except with respect to premiums,
contributions or other payments required thereunder which have been paid when
due and except to the extent that the liability thereunder would not reasonably
be expected to result in a Material Adverse Change.

 

  6.1.19 Environmental Matters.

Except as disclosed in the Borrower’s most recent annual and quarterly reports
filed with the SEC, or as otherwise could not reasonably be expected to have a
Material Adverse Change:

(a) The facilities and properties currently or formerly owned, leased or
operated by any of the Loan Parties (the “ Properties ”) do not contain any
Hazardous Materials in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any applicable Environmental Law.

(b) None of the Loan Parties has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by the Loan Parties (the “ Business
”), or any prior business for which the Borrower has retained liability under
any Environmental Law.

(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably be expected to give rise to liability under,
any applicable Environmental Law.

 

62



--------------------------------------------------------------------------------

  6.1.20 Anti-Terrorism Laws.

 

  6.1.20.1 General.

None of the Loan Parties nor or any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

  6.1.20.2 Executive Order No. 13224.

None of the Loan Parties, nor or any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a "Blocked Person"):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports "terrorism" as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a "specially designated national" on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a Person or entity who is affiliated or associated with a person or entity
listed above.

No Loan Party and, to the knowledge of any Loan Party, none of its agents acting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

  6.2 Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower

 

63



--------------------------------------------------------------------------------

shall promptly provide the Paying Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Paying Agent, in its reasonable discretion, shall have accepted in writing such
revisions or updates to such Schedule.

7. CONDITIONS TO AMENDMENT AND RESTATEMENT OF EXISTING CREDIT

AGREEMENT; CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of the Lenders to amend and restate the Existing Credit Agreement
and to make Revolving Credit Loans, of an Issuing Bank to issue Letters of
Credit hereunder, and of PNC Bank to make Swing Loans is subject to the
performance by each of the Loan Parties of its Obligations to be performed
hereunder at or prior to the making of any such Revolving Credit Loans or Swing
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

 

  7.1 Conditions to Amendment and Restatement of Existing Credit Agreement.

On the Closing Date:

 

  7.1.1 Officer's Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), each of
the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Paying Agent for the benefit of each Lender a certificate of each of the
Loan Parties, dated the Closing Date and signed by a Responsible Officer of each
of the Loan Parties, to each such effect.

 

  7.1.2 Secretary's Certificate.

There shall be delivered to the Paying Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as appropriate as to:

(i) due authorization of all action taken by such Loan Party in connection with
this Agreement and the other Loan Documents;

 

64



--------------------------------------------------------------------------------

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of such Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Paying Agent, an Issuing Bank, each Co-Administrative Agent and each
Lender may conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
such Loan Party in each state where organized or qualified to do business dated
no later than ten (10) Business Days before the Closing Date.

 

  7.1.3 Delivery of Loan Documents.

7.1.3.1 This Agreement and the Notes shall have been duly executed by the Loan
Parties, a party thereto, and delivered to the Paying Agent; and

7.1.3.2 The Collateral Trust Agreement and each of the Mortgages and Ship
Mortgages shall have been amended to, among other matters, properly describe
this Agreement and the Loans to be made hereunder and shall otherwise be in a
form acceptable to the Paying Agent.

 

  7.1.4 Opinion of Counsel.

7.1.4.1 There shall be delivered to the Paying Agent for the benefit of each
Lender a written opinion of Robert Vukas for the Loan Parties (who may rely on
the opinions of such other counsel as may be acceptable to the Paying Agent),
dated the Closing Date and in form and substance satisfactory to the Paying
Agent and its counsel: (i) as to the matters set forth in Exhibit 7.1.4(A) and
(ii) as to such other matters incident to the transactions contemplated herein
as the Paying Agent may reasonably request.

7.1.4.2 In addition, there shall also be delivered to the Paying Agent, for the
benefit of each Lender, a written opinion of McGuireWoods LLP, counsel to the
Loan Parties (who may rely on the opinions of such other counsel as may be
acceptable to the Paying Agent), dated the Closing Date and in form and
substance satisfactory to the Paying Agent and its counsel: (i) as to matters
set forth in Exhibit 7.1.4(B) and (ii) as to such other matters incident to the
transactions contemplated herein as the Paying Agent may reasonably request.

7.1.4.3 In addition, there shall also be delivered to the Paying Agent, for the
benefit of each Lender, written opinions of local counsel in the states of West
Virginia and Pennsylvania selected by the Loan Parties and reasonably acceptable
to the Paying Agent regarding real estate and other matters, dated the Closing
Date and in form and substance

 

65



--------------------------------------------------------------------------------

reasonably satisfactory to the Paying Agent and its counsel: (i) as to matters
set forth in Exhibit 7.1.4(C) and (ii) as to such other matters incident to the
transactions contemplated herein as the Paying Agent may reasonably request.

 

  7.1.5 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Paying Agent and its counsel, and the Paying Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Paying Agent and its counsel, as the
Paying Agent or its counsel may reasonably request.

 

  7.1.6 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Paying Agent and any
Co-Administrative Agents for themselves and for the account of the Lenders to
the extent not previously paid, all commitment and other fees accrued through
the Closing Date and the costs and expenses for which the Paying Agent, any
Co-Administrative Agents and the Lenders are entitled to be reimbursed.

 

  7.1.7 Officer's Certificate Regarding MACs.

Since December 31, 2006: (i) no Material Adverse Change shall have occurred and
(ii) there shall have been no material change in the management of any Loan
Party; and there shall have been delivered to the Paying Agent for the benefit
of each Lender a certificate dated the Closing Date and signed by a Responsible
Officer of each Loan Party to each such effect.

 

  7.1.8 No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Lenders or such
Issuing Bank.

 

  7.1.9 No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, or, to the knowledge of any Responsible Officer threatened or
proposed before any court, governmental agency or legislative body to enjoin,
restrain or prohibit, or to obtain damages in respect of, this Agreement, the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby or which, in the sole discretion of the Paying Agent, would make it
inadvisable to consummate the transactions contemplated by this Agreement or any
of the other Loan Documents.

 

66



--------------------------------------------------------------------------------

  7.1.10 Schedules.

The Loan Parties shall have delivered to the Paying Agent and to each Lender
amended and restated schedules to this Agreement, with each schedule to be in
form and substance satisfactory to the Paying Agent.

 

  7.1.11 Financial Statements and Financial Projections.

The Borrower shall have delivered to the Paying Agent and the Lenders the
Historical Statements, the Financial Projections and a certificate, signed by a
Responsible Officer of the Borrower and certifying that (i) neither the Borrower
nor any other Loan Party has any material liabilities, contingent or otherwise,
or forward or long-term commitments that are not disclosed in the Historical
Statements or in the notes thereto and (ii) except as disclosed in the
Historical Statements, there are no unrealized or anticipated losses from any
commitments of the Borrower or any other Loan Party that would reasonably be
expected to cause a Material Adverse Change. Such Historical Statements,
Financial Projections and certifications shall be in form and substance
satisfactory to the Paying Agent and the Lenders.

 

  7.1.12 ERISA; Other Due Diligence.

The Paying Agent and the Lenders shall have completed or shall have caused to be
completed, to their satisfaction in form, scope, substance and in all other
respects, a due diligence review with respect to the assets, financial
condition, operations, business and prospects of the Borrower and each of the
other Loan Parties, including a review, without limitation of the books and
records of the Borrower and each of the other Loan Parties, the Historical
Statements and related Form-10-K filed with the Securities and Exchange
Commission for the fiscal year ended December 31, 2006, the Financial
Projections, and, all tax, ERISA, employee retirement benefit, and the
contingent liabilities to which the Borrower and any other Loan Party may be
subject.

 

  7.1.13 Refinancing.

To permit the refinancing by the Lenders of the revolving credit loans
outstanding under the Existing Credit Agreement, (i) Borrower shall request
Revolving Credit Loans in an amount sufficient to refinance the revolving credit
loans under the Existing Credit Agreement by delivering to the Paying Agent an
appropriately completed irrevocable Loan Request not later than 11:00 a.m.,
Pittsburgh time, one (1) Business Day prior to the first Borrowing Date (which
shall be only the Closing Date) pursuant to which Revolving Credit Loans (to
which the Base Rate Option applies) are requested; and (ii) contemporaneously
with the execution and effectiveness of this Agreement and utilizing a portion
of the proceeds of the Revolving Credit Loans, the Borrower shall pay in full
all amounts outstanding under the Existing Credit Agreement, including all
unpaid principal, interest, breakage fees and all other fees and charges
thereunder in order to accomplish the amendment and restatement thereof as of
the Closing Date. Each Lender that was a bank under the Existing Credit
Agreement, by execution of this Agreement, waives all notice of prepayment of
loans and all notice of termination of the commitments under the Existing Credit
Agreement. In the event that the

 

67



--------------------------------------------------------------------------------

Borrower submits a Loan Request hereunder, then the Borrower agrees to indemnify
the Lenders for any and all liabilities, losses, or expenses arising therefrom
in accordance with the standards set forth in Section 5.5.2, regardless of
whether this Agreement has become effective.

 

  7.1.14 Certain Amended and Restated Exhibits.

Upon the effectiveness of this Agreement, (i) Exhibit 1.1(A) [Assignment and
Assumption Agreement], Exhibit 1.1(B) [New Lender Joinder, Exhibit 1.1
(C) [Collateral Trust Agreement], Exhibit 1.1(G)(1) [Guarantor Joinder], Exhibit
1.1(I)(1) [Indemnity], Exhibit 1.1(P)(1) [Patent, Trademark and Copyright
Assignment], Exhibit 1.1(P)(2) [Pledge Agreement], Exhibit 1.1(R) [Revolving
Credit Note], Exhibit 1.1(S)(1) [Security Agreement], Exhibit 1.1(S)(2) [Swing
Loan Note], Exhibit 2.5.1 [Loan Request, Rate Request], Exhibit 2.5.2 [Swing
Loan Request], Exhibit 7.1.4(A) [Opinion of Counsel], Exhibit 7.1.4(B) [Opinion
of McGuire Woods LLP], Exhibit 7.1.4(C) [Opinion of Local Counsel], Exhibit
8.2.6 [Acquisition Compliance Certificate], and Exhibit 8.3.4 [Quarterly
Compliance Certificate] shall be amended and restated in their entirety in the
form of the exhibits attached hereto, bearing such names and numerical
references, (ii) Exhibit 1.1(M)(3) [Amendment No. 2 to Mortgage] shall be added
as new exhibits to this Agreement in the form of such exhibits attached hereto,
bearing such names and numerical references and (iii) Exhibit 1.1(D)(1) [Deed of
Trust (Oil and Gas-Pipeline)], Exhibit 1.1(D)(2) [Terminal Indemnity Deed of
Trust], Exhibit 1.1(D)(3) [Amendment No. 1 to Deed of Trust (Oil and
Gas—Pipeline)], Exhibit 1.1(D)(4) [Amendment No. 1 to Terminal Indemnity Deed of
Trust] and Exhibit 7.1.15 [Solvency Certificate] shall be deleted as Exhibits to
this Agreement. All other Exhibits to this Agreement shall continue to be
effective and in such form as effective prior to the Closing Date.

 

  7.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit (or amendments
or extensions thereto) other than Loans made or Letters of Credit issued on the
Closing Date and after giving effect to the proposed extensions of credit: the
representations and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] and in the other Loan Documents shall be true
on and as of the date of any Loan Request, any Swing Loan Request, and the
making of such additional Loan or the issuance such Letter of Credit (or
amendments or extensions thereto) with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein) and the Loan Parties
shall have performed and complied with all covenants and conditions hereof; no
Event of Default or Potential Default shall have occurred and be continuing or
shall exist; the making of the Loans or issuance of such Letter of Credit (or
amendments or extensions thereto) shall not contravene any Law applicable to any
Loan Party or any of the Lenders; and the Borrower shall have delivered to the
Paying Agent a duly executed and completed Loan Request or application for a
Letter of Credit as the case may be.

 

68



--------------------------------------------------------------------------------

8. COVENANTS

 

  8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit, and
satisfaction of all of the Loan Parties' other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

 

  8.1.1 Preservation of Existence, Etc.

Each Loan Party shall maintain its legal existence as a corporation, limited
partnership or limited liability company and its license or qualification and
good standing in each jurisdiction in which its failure to so qualify,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Change, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].

 

  8.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall duly pay and discharge all liabilities to which it is
subject or which are asserted against it, promptly as and when the same shall
become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made, but only to the extent that failure to
discharge any such liabilities would not result in any additional liability
which would adversely affect to a material extent the financial condition of the
Loan Parties, taken as a whole, or which would materially affect the Collateral,
provided that the Loan Parties will pay all such liabilities forthwith upon the
commencement of proceedings to enforce any Lien which may have attached as
security therefore or take other action as is required to suspend such
enforcement action.

 

  8.1.3 Maintenance of Insurance.

Each Loan Party shall insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including flood, fire, property damage, workers' compensation and public
liability insurance) and against other risks (including errors and omissions) in
such amounts as similar properties and assets are insured by prudent companies
in similar circumstances carrying on similar businesses, and with reputable and
financially sound insurers, including self-insurance to the extent customary. At
the request of the Paying Agent, the Loan Parties shall deliver to the Paying
Agent (x) annually an original certificate of insurance signed by the Loan
Parties' independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the

 

69



--------------------------------------------------------------------------------

endorsement described in the next sentence attached to such certificate and
(y) from time to time a summary schedule indicating all commercial insurance
then in force with respect to each of the Loan Parties. Such policies of
insurance shall contain the necessary endorsements or policy language, which
shall (i) specify the Collateral Trustee on behalf of the Secured Parties as an
additional insured on the liability policies and mortgagee and lender loss payee
as their interests may appear, with the understanding that any obligation
imposed upon the insured (including the liability to pay premiums) shall be the
sole obligation of the applicable Loan Parties and not that of the additional
insured, (ii) provide that the interest of the Lenders, under the lender's loss
payable endorsement in a form similar to the form provided on the Closing Date,
shall be insured regardless of any breach or violation by the applicable Loan
Parties of any warranties, declarations or conditions contained in such policies
or any action or inaction of the applicable Loan Parties, (iii) provide a waiver
of any right of the insurers to set off or counterclaim or any other deduction,
whether by attachment or otherwise (to the extent that the Loan Parties are able
on a reasonable efforts basis to obtain such waiver from the insurers),
(iv) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
ten (10) days after notification to the Paying Agent of such cancellation or
change, (v) be primary without right of contribution of any other liability
insurance carried by or on behalf of any additional insureds with respect to
their respective interests in the Collateral, and (vi) provide that inasmuch as
any liability policy covers more than one insured, all terms, conditions,
insuring agreements and endorsements (except limits of liability) shall operate
as if there were a separate policy covering each insured. The Loan Parties shall
maintain all flood insurance policies of a type and in an amount as carried by
the Loan Parties on the Closing Date. If a Casualty Event occurs, the Borrower
shall promptly notify the Paying Agent of such event and the estimated (or
actual, if available) amount of such loss.

 

  8.1.4 Maintenance of Properties and Leases.

Each Loan Party shall maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those material properties
useful or necessary to its business, and from time to time, such Loan Party will
make or cause to be made, in a reasonably diligent fashion, all appropriate
repairs, renewals or replacements thereof.

 

  8.1.5 Visitation Rights; Field Examinations.

Each Loan Party shall permit any of the officers or authorized employees or
representatives of the Paying Agent or any of the Lenders (so long as no Event
of Default has occurred and is continuing, at such Paying Agent's or Lender's
expense) to visit and inspect any of its properties during normal business hours
and to examine (including, without limitation, any field examinations) and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times and as
often as any of the Lenders may reasonably request, provided that each Lender
shall provide the Borrower and the Paying Agent with reasonable notice prior to
any visit or inspection, all such visits and inspections shall be made in
accordance with such Loan Party's standard safety, visit and inspection
procedures and no such visit or inspection shall interfere with such Loan
Party's normal business operation. In the event any Lender desires to conduct an
audit of any Loan Party, such Lender shall make a reasonable effort to conduct
such audit contemporaneously with any audit to be performed by the Paying Agent.

 

70



--------------------------------------------------------------------------------

  8.1.6 Keeping of Records and Books of Account.

The Borrower and each other Loan Party shall maintain and keep proper books of
record and account which enable the Borrower to issue financial statements in
accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over the Borrower or any other Loan Party, and
in which full, true and correct entries shall be made in all material respects
of all its dealings and business and financial affairs. Without limiting the
generality of the foregoing, the Loan Parties shall maintain adequate allowances
on its books in accordance with GAAP for (i) future costs associated with any
lung disease claim alleging pneumoconiosis or silicosis or arising out of
exposure or alleged exposure to coal dust or the coal mining environment,
(ii) future costs associated with retiree and health care benefits, (iii) future
costs associated with reclamation of disturbed acreage, removal of facilities
and other closing costs in connection with its mining activities and (iv) future
costs associated with other potential environmental liabilities.

 

  8.1.7 Compliance with Laws.

Each Loan Party shall comply with all applicable Laws, including all
Environmental Laws, in all material respects, provided that it shall not be
deemed to be a violation of this Section 8.1.7 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would reasonably be
expected to result in a Material Adverse Change.

 

  8.1.8 Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only as follows: (a) on the Closing Date, to repay all of the obligations
outstanding, if any, under the Existing Credit Agreement, (b) for general
corporate purposes of the Loan Parties, including, without limitation, working
capital, Permitted Acquisitions, and capital expenditures of the Loan Parties.
The Loan Parties shall not use the Letters of Credit or the proceeds of the
Loans for any purposes which contravenes any applicable Law or any provision
hereof.

 

  8.1.9 Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Lien on and Prior Security Interest in the Collateral in favor
of the Collateral Trustee for the benefit and of the Secured Parties as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Paying Agent in its reasonable
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce the Collateral Trustee's rights and remedies thereunder
with respect to the Collateral.

 

71



--------------------------------------------------------------------------------

  8.1.10 Subordination of Intercompany Loans.

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.

 

  8.1.11 Tax Shelter Regulations.

None of the Loan Parties intends to treat the Loans and/or Letters of Credit and
related transactions as being a "reportable transaction" (within the meaning of
Treasury Regulation Section 1.6011-4). In the event any of the Loan Parties
determines to take any action inconsistent with such intention, the Borrower
will promptly (1) notify the Paying Agent thereof, and (2) deliver to the Paying
Agent a duly completed copy of IRS Form 8886 or any successor form. If the
Borrower so notifies the Paying Agent, the Borrower acknowledges that one or
more of the Lenders may treat its Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

 

  8.1.12 Anti-Terrorism Laws.

The Loan Parties shall not (i) knowingly conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law. The Borrower
shall deliver to Lenders certification confirming Borrower's compliance with
this Section 8.1.12.

 

  8.1.13 Maintenance of Coal Supply Agreements and Material Contracts.

Each Loan Party shall maintain and materially comply with the terms and
conditions of all coal supply agreements and Material Contracts, the
nonperformance of which would reasonably be expected to result in a Material
Adverse Change.

 

  8.1.14 Collateral.

From the Closing Date until a Security Release Event, pursuant to the Loan
Documents, the Loan Parties shall grant, or cause to be granted, to the
Collateral Trustee, for the benefit of the Secured Parties, a first priority
security interest in and lien on, subject only to Permitted Liens, (i) all
capital stock and equity interests owned by the Loan Parties (including all
stock owned in CNX Gas), but only up to 65% of the capital stock or equity
interests of the Foreign Subsidiaries and none of the capital stock or equity
interests of the other Excluded Subsidiaries (other than CNX Gas) and (ii) all
of the assets of the Loan Parties including all accounts, inventory,
as-extracted collateral, fixtures, equipment, investment property, instruments,
chattel paper, general intangibles, Coal reserves, methane gas reserves, coal
bed

 

72



--------------------------------------------------------------------------------

methane reserves, mineral rights, owned and leased Real Property, leasehold
interests, patents and trademarks of each of the Loan Parties whether owned on
the Closing Date or subsequently acquired; provided however, Liens will not be
required on (a) the assets described on Schedule 8.1.14, (b) any stock or assets
acquired after the Closing Date in a Permitted Acquisition, (c) any parcel of
Real Property acquired after the Closing Date having a market value of less than
the Threshold Amount, (d) any patents, trademarks, trade names and copyrights
other than those owned by the Loan Parties as of the Closing Date, (e) the
properties owned by the Loan Parties and commonly referred to as "Miller Creek
Reserve" and "Holden Properties" for a period of ninety (90) days after the
Closing Date in accordance with Section 8.1.15 herein, and (f) the Baltimore
Dock Facility.

 

  8.1.15 Liens on Miller Creek and Holden Reserves.

Within ninety (90) calendar days of the Closing Date (which time period may be
extended at the sole discretion of the Paying Agent), the Loan Parties shall
grant a first priority Lien on the properties commonly referred to as the Miller
Creek and Holden Reserves as security for the Obligations pursuant to the Loan
Documents.

 

  8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties' other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

 

  8.2.1 Indebtedness.

None of the Loan Parties shall at any time create, incur, assume or suffer to
exist any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof which extend the term of such Indebtedness beyond
the Expiration Date, provided there is no increase in the amount of such
Indebtedness or other significant change in the terms thereof);

(iii) Indebtedness secured by Liens permitted by clause (vii) of the definition
of Permitted Liens provided that the aggregate amount of such secured
Indebtedness shall not exceed $125,000,000 (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)), and provided, further, that at the time of the incurrence of
any such Indebtedness no Potential Default or Event of Default shall exist;

 

73



--------------------------------------------------------------------------------

(iv) Indebtedness of any Loan Party payable to any other Loan Party so long as
such Indebtedness is subordinated in accordance with the provisions of
Section 8.1.10 [Subordination of Intercompany Loans];

(v) Indebtedness incurred in connection with any Swap Transaction;

(vi) Indebtedness relating to the Senior Notes (2002);

(vii) Indebtedness secured by Liens permitted by clauses (xi) and (xii) of the
definition of Permitted Liens;

(viii) Indebtedness secured by a Lien permitted by clause (xv) of the definition
of Permitted Liens, provided that the aggregate amount of such secured
Indebtedness shall not exceed $50,000,000 at any time, and provided, further,
that at the time of the incurrence of any such Indebtedness no Potential Default
or Event of Default shall exist;

(ix) Indebtedness of the type reflected in clause (k) of the definition of
Indebtedness arising out of or with respect to surety and performance bonds
procured by the Loan Parties in the ordinary course of its business, and
Indebtedness secured by Liens permitted by clauses (i), (ii), (iii) and (iv) of
the definition of Permitted Liens; and

(x) additional unsecured Indebtedness, provided, that at the time such unsecured
Indebtedness is incurred, the Loan Parties can demonstrate pro forma compliance
with the covenants contained in Sections 8.2.15 [Maximum Leverage Ratio] and
8.2.16 [Minimum Interest Coverage Ratio] (including in such computations such
unsecured Indebtedness as permitted under this clause).

 

  8.2.2 Liens.

None of the Loan Parties shall at any time create, incur, assume or suffer to
exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

 

  8.2.3 Guaranties.

None of the Loan Parties shall at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except:

(i) any Guaranty by any Loan Party of Indebtedness, liabilities or other
obligations of any other Loan Party under any capital lease or operating lease
under which any Loan Party is the lessee, so long as such lease is permitted by
this Agreement;

 

74



--------------------------------------------------------------------------------

(ii) any Guaranty by any Loan Party of representations, warranties, performance
covenants, or indemnities arising in connection with any sale or other
disposition of assets of any Loan Party permitted by this Agreement;

(iii) any Guaranty by any Loan Party of any Indebtedness of another Loan Party
permitted by Section 8.2.1 [Indebtedness], so long as in the case of the Senior
Notes (2002), any Subsidiary of the Borrower which provides a Guaranty of the
Senior Notes (2002) shall become a Guarantor and join the Guaranty Agreement;

(iv) any Guaranty of any Loan Party's commitment or obligation to make an
Investment that is permitted by Sections 8.2.4(vii) or (viii) [Loans and
Investments].

(v) any Guaranty by any Loan Party of any Ordinary Course Obligation of any
other Loan Party;

(vi) any Guaranty by any Loan Party pursuant to the Guaranty Agreement;

(vii) any existing Guaranty that is set forth on Schedule 8.2.3; and

(viii) any Guaranty by any Loan Party, other than those specifically excepted
pursuant to clauses (i) through (vii) above, for outstanding obligations
(whether contingent or otherwise) so long as the outstanding aggregate amount of
such Guaranties, at such time, plus the amount of Investments set forth in
Section 8.2.4(vi) below, does not exceed $250,000,000; provided that for the
purposes of calculating the outstanding aggregate amount of such Guaranties and
such Investments, this aggregate amount shall be reduced by the aggregate amount
of any quantifiable rebate, dividend, return, or other financial benefit
received by such Loan Party with respect to such Investments and Guaranties for
the period from the Closing Date through and including the date of
determination.

 

  8.2.4 Loans and Investments.

None of the Loan Parties shall at any time make or suffer to remain outstanding
any Investment or become or remain liable for any Investments, except:

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business, provided that such advances to all such employees
do not exceed an aggregate amount of $5,000,000 outstanding at any time;

(iii) Permitted Investments;

 

75



--------------------------------------------------------------------------------

(iv) Permitted Acquisitions;

(v) in connection with the management of employee benefit trust funds of any
Loan Party or any Subsidiary of any Loan Party, investment of such employee
benefit trust funds in investments of a type generally and customarily used in
the management of employee benefit trust funds;

(vi) Investments, other than those specifically described in clauses (i) through
(v) above and (vii) through (xii) below, made by the Loan Parties after the
Closing Date in all Persons (other than the Loan Parties) in the form of cash,
unpaid loans or advances from the Loan Parties, so long as the outstanding
aggregate amount of such Investments, at such time, plus the amount of
Guaranties set forth in Section 8.2.3(viii) above, does not exceed $250,000,000;
provided that for purposes of calculating the outstanding aggregate amount of
such Investments, including such Guaranties, such aggregate amount shall be
reduced by the aggregate amount of any quantifiable rebate, dividend, return, or
other financial benefit received by such Loan Party with respect to such
Investments and Guaranties for the period from the Closing Date through and
including the date of determination, and provided further, that no Potential
Default or Event of Default shall exist immediately prior to and after giving
effect to such Investment;

(vii) Investments of Non-Strategic Assets so long as no Potential Default or
Event of Default shall exist immediately prior to and after giving effect to
such Investment;

(viii) Investments, other than those specifically described in clauses
(i) through (vii) above and (ix) and (xii) below, in the form of non-cash assets
so long as the fair market value of such assets plus (without duplication) all
sales, transfers, and dispositions of assets under Section 8.2.7(viii)
[Disposition of Assets or Subsidiaries], for the period from the Closing Date
through and including the date of determination, does not exceed $150,000,000 in
the aggregate; provided that no Potential Default or Event of Default shall
exist immediately prior to and after giving effect to such Investment;

(ix) Investments existing as of the Closing Date;

(x) Investments in any Loan Party;

(xi) Investments consisting of all or a portion of the Baltimore Dock Facility
so long as no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Investment; and

(xii) Investments consisting of stock in CNX Gas so long as no Potential Default
or Event of Default shall exist immediately prior to and after giving effect to
such Investment.

 

76



--------------------------------------------------------------------------------

  8.2.5 Dividends and Related Distributions.

None of the Loan Parties shall make or pay, or agree to become or remain liable
to make or pay, any dividend or other distribution of any nature (whether in
cash, property, securities or otherwise) on account of or in respect of its
shares of capital stock, partnership interests or limited liability company
interests on account of the purchase, redemption, retirement or acquisition of
its shares of capital stock (or warrants, options or rights therefor),
partnership interests or limited liability company interests, except:

(i) dividends or other distributions payable to another Loan Party;

(ii) dividends payable by the Borrower on common stock issued by the Borrower,
provided that at the time of any such dividend payment, (1) no Event of Default
or Potential Default shall exist or shall result from such dividend payment
after giving effect thereto; (2) the Leverage Ratio at such time is less than
2.5 to 1.0; and (3) the Borrower has Availability in excess of $100,000,000
after such dividend;

(iii) stock purchases or redemptions in connection with the exercise by
employees or members of the board of directors of any Loan Party of any equity
securities issued pursuant to an employee or board of directors equity
subscription agreement, equity option agreement or equity ownership arrangement
or other compensation plan permitted to be issued hereunder;

(iv) common stock purchases or redemptions, made by the Borrower, of common
stock issued by the Borrower, provided that at the time of any such purchases
and redemptions, (1) no Event of Default or Potential Default shall exist or
shall result from such purchases or redemptions after giving effect thereto;
(2) the Leverage Ratio at such time is less than 2.5 to 1.0; and (3) the
Borrower has Availability in excess of $100,000,000 after such purchases and
redemptions;

(v) common stock purchases or redemptions, made by the Borrower of common stock
issued by the Borrower, in connection with any Permitted Gas Properties
Transaction, provided that (1) the aggregate amount of such stock purchases or
redemptions does not exceed the amount of the Unused Cash Gas Proceeds; (2) the
Loan Parties shall demonstrate that they shall be in pro forma compliance with
the covenants contained in Sections 8.2.15 [Maximum Leverage Ratio] and 8.2.16
[Minimum Interest Coverage Ratio], after giving effect to any such stock
purchase or redemption, by delivering at least five Business Days prior to the
consummation of such stock purchase or redemption, a certificate in the form of
Exhibit 8.3.4 evidencing such compliance; and (3) at the time of any such stock
purchase or redemption, no Event of Default or Potential Default shall exist or
shall result after giving effect to such stock purchase or redemption;

(vi) dividends payable by the Borrower on common stock issued by the Borrower,
in connection with any Permitted Gas Properties Transaction, provided that
(1) the aggregate amount of such dividend does not exceed the amount of Unused
Cash Gas Proceeds; (2) the Loan Parties shall demonstrate that they shall be in
pro forma

 

77



--------------------------------------------------------------------------------

compliance with the covenants contained in Sections 8.2.15 [Maximum Leverage
Ratio] and 8.2.16 [Minimum Interest Coverage Ratio], after giving effect to any
such dividend, by delivering at least five Business Days prior to the
consummation of such dividend, a certificate in the form of Exhibit 8.3.4
evidencing such compliance; and (3) at the time of any such dividend, no Event
of Default or Potential Default shall exist or shall result after giving effect
to such dividend; and

(vii) distributions of equity made by the Borrower, in connection with any
Permitted Gas Properties Transaction provided that (1) the Loan Parties shall
demonstrate that they shall be in pro forma compliance with the covenants
contained in Sections 8.2.15 [Maximum Leverage Ratio] and 8.2.16 [Minimum
Interest Coverage Ratio], after giving effect to any such distribution of
equity, by delivery at least five Business Days prior to the consummation of
such distribution, a certificate in the form of Exhibit 8.3.4 evidencing such
compliance and (2) at the time of any such distribution, no Event of Default or
Potential Default shall exist or shall result after giving effect to such
distribution.

 

  8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

None of the Loan Parties shall dissolve, liquidate or wind-up its affairs, or
become a party to any merger or consolidation, or acquire by purchase, lease or
otherwise all or substantially all of a business or division of any other
Person, provided that

(1) any Loan Party (other than the Borrower) may consolidate or merge into any
other Loan Party and any Loan Party may consolidate or merge into Borrower,
provided that Borrower is the surviving entity;

(2) any Subsidiary of the Borrower (other than any Subsidiary which is a Loan
Party) may consolidate or merge into any other Subsidiary of the Borrower (so
long as the Subsidiary so consolidated or merged with or into is also not a Loan
Party),

(3) any Loan Party may acquire whether by purchase or by merger, (A) all of the
ownership interests of another Person or (B) substantially all of assets of
another Person, constituting a business or division of another Person (each an
"Permitted Acquisition"), provided that each of the following requirements is
met (if the acquisition relates to CNX Gas, only clause (ii) shall be
applicable):

(i) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as, or shall support or be complementary to, one or more line or lines
of business conducted by the Loan Parties and shall comply with Section 8.2.10
[Continuation of or Change in Business];

(ii) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

 

78



--------------------------------------------------------------------------------

(iii)(A) the pro forma Leverage Ratio (including in such computation
Indebtedness incurred in connection with such Permitted Acquisition and
including income earned or expenses incurred by the Person, business or assets
to be acquired prior to the date of such Permitted Acquisition) is less than 2.5
to 1.0 after taking into account such Permitted Acquisition or (B) if the pro
forma Leverage Ratio (including in such computation Indebtedness incurred in
connection with such Permitted Acquisition and including income earned or
expenses incurred by the Person, business or assets to be acquired prior to the
date of such Permitted Acquisition) is 2.5 to 1.0 or higher after taking into
account such Permitted Acquisition, the aggregate Consideration to be paid by
the Loan Parties for such Permitted Acquisition plus the Consideration paid for
all other Permitted Acquisitions made between the Closing Date and the date of
such Permitted Acquisition shall not exceed $100,000,000; and

(iv) if the Consideration to be paid by the Loan Parties for such Permitted
Acquisition exceeds the Threshold Amount, the Loan Parties shall deliver to the
Paying Agent at least five (5) Business Days before such Permitted Acquisition:
(A) a certificate of the Borrower in substantially the form of Exhibit 8.2.6
evidencing (x) pro forma compliance with the covenants contained in
Sections 8.2.15 [Maximum Leverage Ratio] and 8.2.16 [Minimum Interest Coverage
Ratio] (including in such computations Indebtedness incurred in connection with
such Permitted Acquisition and including income earned or expenses incurred by
the Person, business or assets to be acquired prior to the date of such
Permitted Acquisition) and (y) that the Borrower shall have, after giving effect
to such Permitted Acquisition, at least $50,000,000 of Availability, and
(B) copies of any agreements entered into or proposed to be entered into by such
Loan Parties in connection with such Permitted Acquisition and shall deliver to
the Paying Agent such other information about such Person or its assets as the
Paying Agent may reasonably require, and the Paying Agent shall, to the extent
it receives any such copies of agreements or information, provide such copies of
agreements or information to the Lenders.

 

  8.2.7 Dispositions of Assets or Subsidiaries.

None of the Loan Parties shall sell, convey, assign, lease, sell and leaseback,
abandon or otherwise transfer or dispose of, voluntarily or involuntarily, any
of its properties or assets, tangible or intangible (including sale, assignment,
discount or other disposition of Accounts, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party) or grant options or rights of first refusal in its assets,
except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party's
business;

 

79



--------------------------------------------------------------------------------

(iii) any sale, transfer or lease of assets by any Loan Party to another Loan
Party;

(iv) any sale, transfer or lease of assets, so long as (A) within two hundred
and seventy (270) days following any such sale, transfer or lease, the assets
that were the subject thereof are replaced by or subject to contractual
obligation for the replacement by, substitute, replacement or other assets of
the type used in any Loan Party's business, and (B) all such substitute assets
are subject to the Collateral Trustee's Prior Security Interest for the benefit
of the Secured Parties to the extent such substitute assets are not identified
on Schedule 8.1.14; provided that the fair market value of all assets sold,
transferred or leased under this clause in any given fiscal year shall not
exceed $250,000,000 (for purposes of this Section, so long as an option or right
of first refusal is in effect with respect to certain assets, it shall be
treated as a disposition on the date that the option or right of first refusal
is granted);

(v) any sale of Accounts or contracts giving rise to Accounts pursuant to the
Permitted Receivables Financing by the Securitization Subsidiary, provided that
at the time of any such sale no Event of Default shall exist or shall result
from such sale after giving effect thereto;

(vi) any sale of Accounts arising from the export outside of the U.S. of goods
or services by any Loan Party, provided that at the time of any such sale, no
Event of Default or Potential Default shall exist or shall result from such sale
after giving effect thereto;

(vii) any lease, sublease or license of assets (with a Loan Party as the lessor,
sublessor or licensor) in the ordinary course of business, provided that the
interests of the Loan Parties in any such lease, sublease or license are subject
to the Lenders' Prior Security Interest;

(viii) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (vii) above or (ix) through
(xii) below, so long as (A) the sum of (1) the Net Cash Proceeds of such sale,
plus (2) all other Net Cash Proceeds from sales, transfers or leases of assets
calculated for the period from the Closing Date through and including the date
of determination, does not exceed an aggregate amount of $150,000,000 less
(without duplication) the fair market value of assets contributed in the form of
Investments pursuant to Section 8.2.4(viii) subsequent to the Closing Date (for
purposes of this Section, so long as an option or right of first refusal is in
effect with respect to certain assets, it shall be treated as a disposition on
the date that the option or right of first refusal is granted), and
(B) notification of any such sale, transfer or lease of assets shall be included
within the Borrower's Compliance Certificate delivered pursuant to Section 8.3.4
[Certificate of the Borrower] for each fiscal quarter in which any such sale,
transfer or lease of assets has occurred;

 

80



--------------------------------------------------------------------------------

(ix) dispositions pursuant to Permitted Gas Properties Transactions;

(x) the sale, transfer or lease of Non-Strategic Assets so long as no Potential
Default or Event of Default is then in existence or will result therefrom and,
in the event that the Consideration exceeds the Threshold Amount, the Loan
Parties shall deliver to the Paying Agent at least five (5) Business Days before
such sale, transfer or lease a certificate of the Borrower evidencing pro forma
compliance with the covenants contained in Sections 8.2.15 [Maximum Leverage
Ratio] and 8.2.16 [Minimum Interest Coverage Ratio];

(xi) dispositions of any Hydrocarbon Property so long as no Potential Default or
Event of Default shall exist immediately prior to and after giving effect to
such disposition; and

(xii) the sale, lease or transfer of all or any portion of the Baltimore Dock
Facility so long as no Potential Default or Event of Default shall exist
immediately prior to and after giving effect to such sale, lease or transfer.

 

  8.2.8 Affiliate Transactions.

Each of the Loan Parties shall not enter into or carry out any transaction with
any Affiliate thereof (including purchasing property or services from or selling
property or services to any Affiliate of any Loan Party or other Person) unless
(i) such transaction is not otherwise prohibited by this Agreement, and
(ii) such transaction either (a) would be entered into by a prudent Person in
the position of such Loan Party or (b) is entered into upon fair and reasonable
arm's-length terms and conditions and is in accordance with all applicable Law.

 

  8.2.9 Subsidiaries, Partnerships and Joint Ventures.

None of the Loan Parties shall own or create directly or indirectly any
Subsidiaries other than (i) Excluded Subsidiaries; (ii) any Subsidiary that has
joined this Agreement as a Guarantor on the Closing Date; and (iii) any
Subsidiary formed or acquired after the Closing Date that joins this Agreement
as a Guarantor by complying with the procedures set forth in Section 11.17
[Joinder of Guarantors], provided that, other than with respect to Subsidiaries
acquired in connection with Permitted Acquisitions, such Subsidiary shall grant
and cause to be perfected first priority Liens, subject to Permitted Liens, to
the Collateral Trustee for the benefit of the Secured Parties in the assets held
by, and stock of or other ownership interests in, such Subsidiary. Except in
connection with an Investment permitted by Sections 8.2.4(vi) through (x) or as
a result of the Permitted Acquisition of any general or limited partnership,
none of the Loan Parties shall become or agree to (1) become a general partner
in any general or limited partnership, or (2) become a joint venturer or hold a
joint venture interest in any joint venture.

 

81



--------------------------------------------------------------------------------

  8.2.10 Continuation of or Change in Business.

None of the Loan Parties shall engage in any business other than the business of
the Loan Parties and their Subsidiaries, substantially as conducted and operated
by the Loan Parties and their Subsidiaries, taken as a whole, as of the Closing
Date or business that supports or is complimentary to such business, and the
Loan Parties shall not permit any material change in the nature of such
business.

 

  8.2.11 Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party to, change its
fiscal year from the twelve-month period beginning January 1 and ending
December 31.

 

  8.2.12 Issuance of Stock.

The Borrower shall not permit any other Loan Party to issue any additional
shares of such Loan Party's capital stock or any options, warrants or other
rights in respect thereof to any Person other than to the Borrower or to any
other Loan Party.

 

  8.2.13 Changes in Organizational Documents; Amendments to Receivables Purchase
Agreement.

(a) None of the Loan Parties shall amend in any material respect its certificate
of incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents without providing at least ten (10) calendar days'
prior written notice to the Paying Agent and the Lenders and, in the event such
change would be adverse to the Lenders as reasonably determined by the Paying
Agent, obtaining the prior written consent of the Required Lenders. For purposes
of the foregoing, it shall be deemed material for, among other things, any
amendment to affect the name of the entity, its state of formation, or its
outstanding equity interests or the transferability thereof.

(b) Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, supplement, modify, amend, or restate the Receivables Purchase
Agreement in any material way from time to time without providing at least
fifteen (15) calendar days' prior written notice to the Paying Agent and the
Lenders and, in the event any supplement, modification, amendment or restatement
would make any covenant, default, event of default or other material term under
the Receivables Purchase Agreement more restrictive, in any material respect,
than the covenants, defaults, events of default or other material terms of the
Receivables Purchase Agreement as in effect on the Closing Date, as reasonably
determined by the Paying Agent, without obtaining the prior written consent of
the Required Lenders.

 

82



--------------------------------------------------------------------------------

  8.2.14 Certain Matters Regarding Senior Notes (2002) and Certain Other
Indebtedness.

(a) None of the Loan Parties shall defease or make any prepayments, purchases,
repurchases, or redemptions of or in respect of the Senior Notes (2002), unless
at the time of any such prepayment, purchase, repurchase or redemption, no Event
of Default or Potential Default shall exist or shall result from such
prepayment, purchase, repurchase or redemption after giving effect thereto.

(b) None of the Loan Parties shall supplement, modify, amend, or restate in any
material way any of the Senior Notes (2002) or the Indebtedness described on
Schedule 8.2.1, from time to time without providing at least fifteen
(15) calendar days' prior written notice to the Paying Agent and the Lenders
and, in the event any supplement, modification, amendment or restatement would
make any covenant, default, event of default or other material term under the
Senior Notes (2002) or any of the Indebtedness described on Schedule 8.2.1, more
restrictive, in any material respect, than the covenants, defaults, events of
default or other material terms of such Indebtedness, as in effect on the
Closing Date, as reasonably determined by the Paying Agent in its sole
discretion, without obtaining the prior written consent of the Required Lenders.

 

  8.2.15 Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the Leverage Ratio, calculated as
of the end of each fiscal quarter, to be greater than 3.25 to 1.0.

 

  8.2.16 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the Interest Coverage Ratio, calculated as of
the end of each fiscal quarter, to be less than 4.50 to 1.0.

 

  8.2.17 Inconsistent Agreements.

The Borrower shall not, and shall not permit any other Loan Party to, enter into
any agreement containing any provision that would be violated or breached by any
borrowing by the Borrower under this Agreement or by the performance by any Loan
Party of their respective Obligations under this Agreement or under any other
Loan Document.

 

  8.2.18 Restrictions on Upstream Dividends and Payments.

The Borrower shall not, and shall not permit any other Loan Party to, enter into
any agreement containing any provisions that would prohibit, limit or otherwise
restrict dividends or distributions payable by any Loan Party to any other Loan
Party.

 

  8.2.19 Certain Matters Regarding the Collateral Trust Agreement.

There shall be (i) no amendment, modification, supplement or restatement of nor
any waiver or consent under the Collateral Trust Agreement (except as required
as a

 

83



--------------------------------------------------------------------------------

condition to this Agreement), nor (ii) any change after the Closing Date in the
Person that is the Collateral Trustee as of the Closing Date, unless in the case
of any of the matters under the immediately preceding clause (i) and clause
(ii) the Borrower shall have provided at least thirty (30) calendar days' prior
written notice thereof to the Paying Agent and the Lenders and obtaining the
written consent of the Paying Agent and the Required Lenders.

 

  8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties' other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Paying Agent and each of the
Lenders:

 

  8.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty (40) calendar days after the
end of each of the first three fiscal quarters in each fiscal year (or such
earlier or later date, from time to time established by the SEC in accordance
with the Securities Exchange Act of 1934, as amended, applicable to the
Borrower), financial statements of the Borrower, consisting of a consolidated
balance sheet as of the end of such fiscal quarter and related consolidated
statements of income, stockholders' equity, and cash flows for the fiscal
quarter then ended and the fiscal year through that date, all in reasonable
detail and certified (subject to normal year-end audit adjustments) by the Chief
Financial Officer or Treasurer of the Borrower as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.

 

  8.3.2 Annual Financial Statements.

As soon as available and in any event within sixty (60) days after the end of
each fiscal year of the Borrower (or such earlier or later date, from time to
time established by the SEC in accordance with the Securities Exchange Act of
1934, as amended, applicable to the Borrower), financial statements of the
Borrower consisting of a consolidated balance sheet as of the end of such fiscal
year, and related consolidated statements of income, stockholders' equity, and
cash flows for the fiscal year then ended, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing reasonably satisfactory to the Paying Agent.
The certificate or report of accountants shall be free of qualifications (other
than any consistency qualification that may result from a change in the method
used to prepare the financial statements as to which such accountants concur)
and shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.

 

84



--------------------------------------------------------------------------------

  8.3.3 SEC Web Site.

Reports required to be delivered pursuant to clauses 8.3.1 [Quarterly Financial
Statements], 8.3.2 [Annual Financial Statements] and 8.3.8 [Other Reports and
Information] above shall be deemed to have been delivered on the date on which
such report is posted on the SEC's website at www.sec.gov, and such posting
shall be deemed to satisfy the reporting requirements of clauses 8.3.1, 8.3.2
and 8.3.8.

 

  8.3.4 Certificate of the Borrower.

On or prior to the date that the financial statements of the Borrower furnished
to the Paying Agent and to the Lenders pursuant to Section 8.3.1 [Quarterly
Financial Statements] and 8.3.2 [Annual Financial Statements] are required to be
furnished, a certificate (each a "Compliance Certificate") of the Borrower
signed by the Chief Financial Officer or Treasurer of the Borrower, in the form
of Exhibit 8.3.4, to the effect that, except as described pursuant to
Section 8.3.5 [Notices], (i) the representations and warranties contained in
Section 6 and in the other Loan Documents are true on and as of the date of such
certificate with the same effect as though such representations and warranties
had been made on and as of such date (except representations and warranties
which expressly relate solely to an earlier date or time), (ii) no Event of
Default or Potential Default exists and is continuing on the date of such
certificate and (iii) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
financial covenants contained in Section 8.2 [Negative Covenants].

 

  8.3.5 Notices.

Notify the Paying Agent:

(a) promptly after any Responsible Officer of the Borrower has learned of the
occurrence of any Potential Default or Event of Default; and

(b) promptly after any Responsible Officer of the Borrower has learned of any
event which could reasonably be expected to have a Material Adverse Change.

 

  8.3.6 Certain Events.

Written notice to the Paying Agent:

(i) as required by Section 8.2.6(3)(iv) [Liquidations, Mergers, Consolidations,
Acquisitions], with respect to any proposed acquisition of assets pursuant to
such Section;

(ii) within the time limits set forth in Section 8.2.13 [Changes in
Organizational Documents, Etc.], any material amendment to the organizational
documents of any Loan Party (for purposes of the foregoing, it shall be deemed
material for, among other things, any amendment to affect the name of the
entity, its state of formation, or its outstanding equity interests or the
transferability thereof) and also within such time limits the other notices
required by such Section; and

 

85



--------------------------------------------------------------------------------

(iii) within the time limits set forth in Section 8.2.14(b) [Certain Matters
Regarding Senior Notes (2002) and Certain Other Indebtedness], any material
supplement, modification, amendment or restatement of certain Indebtedness
described therein.

 

  8.3.7 Other Reports and Information.

Promptly upon their becoming available to the Borrower:

(i) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(ii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower or any other
Loan Party with the Securities and Exchange Commission, provided that the
foregoing reports shall be deemed to have been delivered on the date on which
such report is posted on the SEC's web site at www.sec.gov, and such posting
shall be deemed to satisfy this reporting requirement,

(iii) a copy of any material order in any material proceeding to which the
Borrower or any other Loan Party is a party issued by any Official Body, and

(iv) such other reports and information as any of the Lenders may from time to
time reasonably request, including without limitation, annual budgets and five
year projections of the Borrower. The Borrower shall also notify the Lenders
promptly of the enactment or adoption of any Law that would reasonably be
expected to result in a Material Adverse Change.

 

  8.3.8 Tax Shelter Provisions.

Promptly after any of the Loan Parties determines that it intends to treat any
of the Loans, Letters of Credit or related transactions as being a "reportable
transaction" as provided in Section 8.1.11 [Tax Shelter Regulations]

(1) a written notice of such intention to the Paying Agent; and

(2) a duly completed copy of IRS Form 8886 or any successor form.

 

86



--------------------------------------------------------------------------------

9. DEFAULT

 

  9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

  9.1.1 Payments Under Loan Documents.

(a) The Borrower shall fail to make any scheduled payment of principal on any
Loan or payment on any Letter of Credit Borrowing when due; or

(b) The Borrower shall fail to pay any interest on any Loan or any Letter of
Credit Borrowing within three (3) days after such interest becomes due in
accordance with the terms hereof; or

(c) The Borrower shall fail to pay any other amount owing hereunder
(specifically excluding principal, Letter of Credit Borrowings and interest,
which are addressed in subparagraphs (a) and (b) above) or under the other Loan
Documents within the time period specified herein or therein and, if no time
period is specified, then within three (3) days after a demand or notice has
been provided to the Borrower requesting payment of such amount.

 

  9.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or incorrect in any material
respect as of the time it was made or furnished;

 

  9.1.3 Breach of Negative Covenants or Visitation Rights.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.5 [Visitation Rights; Field Examinations] or
Section 8.2 [Negative Covenants];

 

  9.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days after
any Responsible Officer of the Borrower becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the Paying
Agent in its sole discretion);

 

87



--------------------------------------------------------------------------------

  9.1.5 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of (i) the
Senior Notes (2002), (ii) the Permitted Receivables Facility or (iii) any other
agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party may be obligated as a borrower or
guarantor in excess of the Threshold Amount in the aggregate, and such breach,
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto, whether waived or not) any indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any indebtedness
(whether or not such right shall have been waived);

 

  9.1.6 Final Judgments or Orders.

Any final judgments or orders not covered by insurance for the payment of money
in excess of the Threshold Amount in the aggregate shall be entered against any
Loan Party by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of sixty
(60) days from the date of entry;

 

  9.1.7 Loan Document Unenforceable; Collateral Trust Agreement Unenforceable.

Except to the extent that such event occurs pursuant to the provisions of this
Agreement, any of the Loan Documents to which any Loan Party is a party shall
cease to be legal, valid and binding agreements enforceable against any Loan
Party executing the same or such Loan Party's successors and assigns (as
permitted under the Loan Documents) in accordance with the respective terms
thereof or shall cease to be in full force and effect (except by operation of
its terms) or shall be contested or challenged by any Loan Party or any agent
thereof or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

Except after a Security Release Event, the Collateral Trust Agreement, at any
time and for any reason (i) shall cease to be in full force and effect, (ii) is
declared to be null and void or (iii) is the subject of a challenge to, or a
dispute over, any aspect of such Collateral Trust Agreement and such challenge
or dispute is determined by the Paying Agent to be reasonably likely to
adversely affect any Lien granted as security for the Obligations under each
Mortgage, the Security Agreement, the Patent Trademark and Copyright Security
Agreement, the Pledge Agreement and any other Loan Document;

 

  9.1.8 Inability to Pay Debts; Attachment.

(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any substantial part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy;

 

88



--------------------------------------------------------------------------------

  9.1.9 ERISA.

The occurrence of any of the following events that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in an actual
obligation to pay money of the Borrower under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan;

 

  9.1.10 Change of Control.

Any person or group of persons (within the meaning of Sections 13(d) or 14(a) of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) 25% or more of the voting capital stock of
the Borrower; or (ii) within a period of twelve (12) consecutive calendar
months, individuals who were directors of the Borrower on the first day of such
period shall cease to constitute a majority of the board of directors of the
Borrower;

 

  9.1.11 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or

 

  9.1.12 Voluntary Proceedings.

Any Loan Party shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

 

89



--------------------------------------------------------------------------------

  9.2 Consequences of Event of Default.

 

  9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 [Payments under Loan
Documents] through 9.1.10 [Change of Control] shall occur and be continuing, no
further obligation shall exist on the Lenders to make Loans, PNC Bank to make
Swing Loans or any Issuing Bank to issue Letters of Credit, as the case may be,
and the Paying Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Obligations of the Borrower to the Lenders hereunder and thereunder to
be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Paying Agent for the benefit of each Lender
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Paying Agent, as cash collateral for its Obligations under the Loan Documents,
an amount equal to the maximum amount currently or at any time thereafter
available to be drawn on all outstanding Letters of Credit, and the Borrower
hereby pledges to the Paying Agent and the Lenders, and grants to the Paying
Agent and the Lenders a security interest in, all such cash as security for such
Obligations. Moneys in such account shall be applied by the Paying Agent to
reimburse each of the Issuing Banks for LC Disbursements for which it has not
been reimbursed and, if the maturity of the Loans has been accelerated (with the
consent of the Required Lenders), be applied to satisfy other outstanding
Obligations. Upon the curing of all existing Events of Default to the
satisfaction of the Required Lenders, the Paying Agent shall return such cash
collateral to the Borrower; and

 

  9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.11 [Involuntary Proceedings]
or 9.1.12 [Voluntary Proceedings] shall occur, no further obligation shall exist
on the Lenders and PNC Bank to make Loans or each Issuing Bank to issue any
Letters of Credit hereunder and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Obligations of the Borrower to the Lenders hereunder and thereunder shall be
immediately due and payable and the Borrower's obligation to deposit cash
collateral described in Section 9.2.1 shall become effective immediately, in
each case, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

 

  9.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 10.13 [Equalization of Lenders] and any branch, Subsidiary
or Affiliate of such Lender or participant anywhere in the world shall have the
right, in addition to all other rights and

 

90



--------------------------------------------------------------------------------

remedies available to it, without notice to such Loan Party, to set-off against
and apply to the then unpaid balance of all the Loans and all other Obligations
of the Borrower and the other Loan Parties hereunder or under any other Loan
Document any debt owing to, and any other funds held in any manner for the
account of, the Borrower or such other Loan Party by such Lender or participant
or by such branch, Subsidiary or Affiliate, including all funds in all deposit
accounts (whether time or demand, general or special, provisionally credited or
finally credited, or otherwise) now or hereafter maintained by the Borrower or
such other Loan Party for its own account (but not including funds held in
custodian or trust accounts) with such Lender or participant or such branch,
Subsidiary or Affiliate. Such right shall exist whether or not any Lender or the
Paying Agent shall have made any demand under this Agreement or any other Loan
Document, whether or not such debt owing to or funds held for the account of the
Borrower or such other Loan Party is or are matured or unmatured and regardless
of the existence or adequacy of any Collateral, Guaranty or any other security,
right or remedy available to any Lender or the Paying Agent; and

 

  9.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Paying Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 9.2, the Paying Agent or any Lender, if
owed any amount with respect to the Loans, may proceed to protect and enforce
its rights by suit in equity, action at law and/or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement or the other Loan Documents, including as permitted by applicable
Law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Paying Agent or
such Lender; and

 

  9.2.5 Application of Proceeds; Collateral Trust Agreement.

 

  9.2.5.1     Application of Proceeds.

From and after the date on which the Paying Agent has taken any action pursuant
to this Section 9.2 and until all Obligations of the Loan Parties have been paid
in full, any and all proceeds received by the Paying Agent from any sale or
other disposition of the Collateral, or any part thereof, or the exercise of any
other remedy by the Collateral Trustee or the Paying Agent, shall be applied,
subject to the provisions of the Collateral Trust Agreement, as follows:

(i) first, to reimburse the Paying Agent and the Lenders for out-of-pocket
costs, expenses and disbursements, including reasonable attorneys' and
paralegals' fees and legal expenses, incurred by the Paying Agent or the Lenders
in connection with realizing on the Collateral or collection of any Obligations
of any of the Loan Parties under any of the Loan Documents, including advances
made by the Lenders or any one of them or the Paying Agent for the reasonable
maintenance, preservation, protection or enforcement of, or realization upon,
the Collateral, including advances for taxes, insurance, repairs and the like
and reasonable expenses incurred to sell or otherwise realize on, or prepare for
sale or other realization on, any of the Collateral;

 

91



--------------------------------------------------------------------------------

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders incurred under this Agreement or any of the other Loan
Documents or a Specified Swap Agreement whether of principal, interest, fees,
expenses or otherwise, on a pro rata basis; and

(iii) the balance, if any, as required by Law.

 

  9.2.5.2     Collateral Trust Agreement.

Subject to sharing provisions set forth in the Collateral Trust Agreement, all
Liens granted as security for the Obligations under each Mortgage, the Security
Agreement, the Patent Trademark and Copyright Security Agreement, the Pledge
Agreement and any other Loan Document (collectively, the "Collateral Documents")
shall secure ratably and on a pari passu basis (i) the Obligations in favor of
the Paying Agent, the Co-Administrative Agents and the Lenders hereunder and
(ii) the Obligations incurred by any of the Loan Parties in favor of any Lender
which provides a Specified Swap Agreement (the " Specified Swap Agreement
Provider"). The Paying Agent shall be deemed to serve as the collateral agent
(the "Lender Group Collateral Agent") for each Specified Swap Agreement
Provider, for itself as Paying Agent, for each Co-Administrative Agent, and for
the Lenders hereunder, provided that the Lender Group Collateral Agent shall
comply with the instructions and directions of the Paying Agent (or the Lenders
under this Agreement to the extent that this Agreement or any other Loan
Documents empowers the Lenders to direct the Paying Agent), as to all matters
relating to the Collateral, including the maintenance and disposition thereof.
No Specified Swap Agreement Provider (except in its capacity as a Lender
hereunder) shall be entitled or have the power to direct or instruct the Lender
Group Collateral Agent on any such matters or to control or direct in any manner
the maintenance or disposition of the Collateral.

 

  9.2.6 Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including each Mortgage), subject to the
Collateral Trust Agreement, the Paying Agent and the Collateral Trustee shall
have all of the rights and remedies of a secured party under the Uniform
Commercial Code or other applicable Law, all of which rights and remedies shall
be cumulative and non-exclusive, to the extent, subject to the Collateral Trust
Agreement, permitted by Law. The Paying Agent and the Collateral Trustee may,
and upon the request of the Required Lenders shall, exercise all post-default
rights granted to the Paying Agent and the Lenders under the Loan Documents or
applicable Law.

 

  9.3 Notice of Sale.

Any notice required to be given by the Collateral Trustee of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Collateral Trustee, if given to the Borrower at least ten (10) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

 

92



--------------------------------------------------------------------------------

10. THE PAYING AGENT; THE CO-ADMINISTRATIVE AGENTS

 

  10.1 Appointment.

Each Lender hereby irrevocably designates, appoints and authorizes: (i) PNC Bank
to act as Paying Agent for such Lender under this Agreement and to execute and
deliver or accept on behalf of each of the Lenders the other Loan Documents, and
(ii) authorizes each of Citicorp North America, Inc. and PNC Bank to act as
Co-Administrative Agents for each Lender under this Agreement. Each Lender
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
a Note shall be deemed irrevocably to authorize, the Paying Agent to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and any other instruments and agreements referred to herein, and to
exercise such powers and to perform such duties hereunder as are specifically
delegated to or required of the Paying Agent, the Co-Administrative Agents or
any of them by the terms hereof, together with such powers as are reasonably
incidental thereto. PNC Bank agrees to act as the Paying Agent on behalf of the
Lenders to the extent provided in this Agreement, and each of Citicorp North
America, Inc. and PNC Bank agrees to act as Co-Administrative Agents on behalf
of the Lenders to the extent provided in this Agreement.

 

  10.2 Delegation of Duties.

The Co-Administrative Agents and the Paying Agent may perform any of their
respective duties hereunder by or through agents or employees (provided such
delegation does not constitute a relinquishment of their respective duties as
Co-Administrative Agents or Paying Agent, as the case may be) and, subject to
Sections 10.5 [Reimbursement and Indemnification of Agents by the Borrower] and
10.6 [Exculpatory Provisions, Etc.], shall be entitled to engage and pay for the
advice or services of any attorneys, accountants or other experts concerning all
matters pertaining to its duties hereunder and to rely upon any advice so
obtained. It is acknowledged and agreed that each of The Bank of Nova Scotia,
Bank of America, N.A., and Union Bank of California, N.A. has received the title
of co-syndication agent under this Agreement, however such designations are
solely to give each of The Bank of Nova Scotia, Bank of America, N.A., and Union
Bank of California, N.A. its respective title and each of The Bank of Nova
Scotia, Bank of America, N.A., and Union Bank of California, N.A. has no duties,
responsibilities, functions, obligations or liabilities implied or otherwise
under the Loan Documents solely as a result of being so designated as a
co-syndication agent.

 

  10.3 Nature of Duties; Independent Credit Investigation.

Neither the Co-Administrative Agents nor the Paying Agent shall have any duties
or responsibilities except those expressly set forth in this Agreement and no
implied covenants, functions, responsibilities, duties, obligations, or
liabilities shall be read into this Agreement or otherwise exist. The duties of
the Paying Agent and the Co-Administrative Agents shall be

 

93



--------------------------------------------------------------------------------

mechanical and administrative in nature; neither the Paying Agent nor the
Co-Administrative Agents shall have by reason of this Agreement a fiduciary or
trust relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Paying Agent or any Co-Administrative Agent any obligations in respect of
this Agreement except as expressly set forth herein. Without limiting the
generality of the foregoing, the use of the term "agents" in this Agreement with
reference to the Paying Agent or the Co-Administrative Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each Lender
expressly acknowledges (i) that neither the Paying Agent nor any
Co-Administrative Agent has made any representations or warranties to it and
that no act by the Paying Agent or any Co-Administrative Agent hereafter taken,
including any review of the affairs of any of the Loan Parties, shall be deemed
to constitute any representation or warranty by the Paying Agent or any
Co-Administrative Agent to any Lender; (ii) that it has made and will continue
to make, without reliance upon the Paying Agent or any Co-Administrative Agent,
its own independent investigation of the financial condition and affairs and its
own appraisal of the creditworthiness of each of the Loan Parties in connection
with this Agreement and the making and continuance of the Loans hereunder; and
(iii) except as expressly provided herein, that neither the Paying Agent nor any
Co-Administrative Agent shall have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of any Loan or at any time or times thereafter.

 

  10.4 Actions in Discretion of Agents; Instructions From the Lenders.

The Paying Agent and each Co-Administrative Agent agrees, upon the written
request of the Required Lenders, to take or refrain from taking any action of
the type specified as being within the Paying Agent's or such Co-Administrative
Agent's rights, powers or discretion herein, provided that neither the Paying
Agent nor any Co-Administrative Agent shall be required to take any action that
exposes the Paying Agent or any Co-Administrative Agent to personal liability or
that is contrary to this Agreement or any other Loan Document or applicable Law.
In the absence of a request by the Required Lenders, the Paying Agent and each
Co-Administrative Agent shall have authority, in its sole discretion, to take or
not to take any such action, unless this Agreement specifically requires the
consent of the Required Lenders or all of the Lenders. Any action taken or
failure to act pursuant to such instructions or discretion shall be binding on
the Lenders, subject to Section 10.6 [Exculpatory Provisions, Etc.]. Subject to
the provisions of Section 10.6, no Lender shall have any right of action
whatsoever against the Paying Agent or any Co-Administrative Agent as a result
of the Paying Agent or any Co-Administrative Agent acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders, or
in the absence of such instructions, in the absolute discretion of the Paying
Agent or the Co-Administrative Agents, as the case may be.

 

94



--------------------------------------------------------------------------------

  10.5 Reimbursement and Indemnification of Agents by the Borrower.

The Borrower unconditionally agrees to pay or reimburse the Paying Agent and
each Co-Administrative Agent and hold the Paying Agent and each
Co-Administrative Agent harmless against (a) liability for the payment of all
reasonable out-of-pocket costs, expenses and disbursements, including fees and
expenses of counsel, appraisers and environmental consultants, incurred by the
Paying Agent or any Co-Administrative Agent (i) in connection with the
development, negotiation, preparation, printing, execution, administration,
syndication, interpretation and performance of this Agreement and the other Loan
Documents, (ii) relating to any requested amendments, waivers or consents
pursuant to the provisions hereof, (iii) in connection with the enforcement of
this Agreement or any other Loan Document or collection of amounts due hereunder
or thereunder or the proof and allowability of any claim arising under this
Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and (iv) in any workout or restructuring or in
connection with the protection, preservation, exercise or enforcement of any of
the terms hereof or of any rights hereunder or under any other Loan Document or
in connection with any foreclosure, collection or bankruptcy proceedings, and
(b) all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against the Paying
Agent or any Co-Administrative Agent, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Paying Agent or any Co-Administrative Agent
hereunder or thereunder, provided that the Borrower shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Paying Agent's or any Co-Administrative Agent's gross negligence or willful
misconduct, or if the Borrower was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
the Borrower shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrower), or if the same results from a compromise
or settlement agreement entered into without notice to or the consent of the
Borrower, which consent shall not be unreasonably withheld. In addition,
subsequent to an Event of Default, the Borrower agrees to reimburse and pay all
reasonable out-of-pocket expenses of the Paying Agent's regular employees and
agents engaged periodically to perform audits of the Loan Parties' books,
records and business properties in accordance with the terms of this Agreement.

 

  10.6 Exculpatory Provisions; Limitation of Liability.

Neither the Paying Agent, any Co-Administrative Agent nor any of their
respective directors, officers, employees, agents, attorneys or Affiliates shall
(a) be liable to any Lender for any action taken or omitted to be taken by it or
them hereunder, or in connection herewith including pursuant to any Loan
Document, unless caused by its or their own gross negligence or willful
misconduct, (b) be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or the due execution of
this Agreement or any other Loan Documents or for any recital, representation,
warranty, document, certificate, report or statement herein or made or furnished
under or in connection with this Agreement or any other Loan Documents, or
(c) be under any obligation to any of the Lenders to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions
hereof or thereof

 

95



--------------------------------------------------------------------------------

on the part of the Loan Parties, or the financial condition of the Loan Parties,
or the existence or possible existence of any Event of Default or Potential
Default. No claim may be made by any of the Loan Parties, any Lender, the Paying
Agent, any Co-Administrative Agent or any of their respective Subsidiaries
against the Paying Agent, any Co-Administrative Agent, any Lender or any of
their respective directors, officers, employees, agents, attorneys or
Affiliates, or any of them, for any special, indirect or consequential damages
or, to the fullest extent permitted by Law, for any punitive damages in respect
of any claim or cause of action (whether based on contract, tort, statutory
liability, or any other ground) based on, arising out of or related to any Loan
Document or the transactions contemplated hereby or any act, omission or event
occurring in connection therewith, including the negotiation, documentation,
administration or collection of the Loans, and each of the Loan Parties, (for
itself and on behalf of each of its Subsidiaries), the Paying Agent, each
Co-Administrative Agent and each Lender hereby waive, release and agree never to
sue upon any claim for any such damages, whether such claim now exists or
hereafter arises and whether or not it is now known or suspected to exist in its
favor. Each Lender agrees that, except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Paying Agent or any
Co-Administrative Agent hereunder or given to the Paying Agent or any
Co-Administrative Agent for the account of or with copies for the Lenders, the
Paying Agent, each Co-Administrative Agent and each of their respective
directors, officers, employees, agents, attorneys or Affiliates shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Loan Parties that may come
into the possession of the Paying Agent, any Co-Administrative Agent or any of
their respective directors, officers, employees, agents, attorneys or
Affiliates.

 

  10.7 Reimbursement and Indemnification of Agents by Lenders.

Each Lender agrees to reimburse and indemnify the Paying Agent and each
Co-Administrative Agent (to the extent not reimbursed by the Borrower and
without limiting the Obligation of the Borrower to do so) in proportion to its
Ratable Share, from and against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements,
including attorneys' fees and disbursements, and costs of appraisers and
environmental consultants, of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Paying Agent, any Co-Administrative
Agent, or any of them in their respective capacities as such, in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Paying Agent, or any Co-Administrative Agent
hereunder or thereunder, provided that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (a) if the same results from
the Paying Agent's or any Co-Administrative Agent's gross negligence or willful
misconduct, or (b) if such Lender was not given notice of the subject claim and
the opportunity to participate in the defense thereof, at its expense (except
that such Lender shall remain liable to the extent such failure to give notice
does not result in a loss to the Lender), or (c) if the same results from a
compromise and settlement agreement entered into without the consent of such
Lender, which shall not be unreasonably withheld. In addition, each Lender
agrees promptly upon demand to reimburse the Paying Agent and each
Co-Administrative Agent (to the extent not reimbursed by the Borrower and
without limiting the Obligation of the Borrower to do so) in proportion to its
Ratable Share for all amounts due and

 

96



--------------------------------------------------------------------------------

payable by the Borrower to the Paying Agent or the Co-Administrative Agents, as
the case may be in connection with the periodic audit of the Loan Parties'
books, records and business properties by the Paying Agent or the
Co-Administrative Agents.

 

  10.8 Reliance by Agents.

The Paying Agent and each Co-Administrative Agent shall be entitled to rely upon
any writing, telegram, telex or teletype message, electronic signature delivery
system (in a form acceptable to the Paying Agent), resolution, notice, consent,
certificate, letter, cablegram, statement, order or other document or
conversation by telephone, or otherwise believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons, and upon
the advice and opinions of counsel and other professional advisers selected by
the Paying Agent or any Co-Administrative Agent. The Paying Agent and each
Co-Administrative Agent shall be fully justified in failing or refusing to take
any action hereunder unless it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.

 

  10.9 Notice of Default.

Neither the Paying Agent nor any Co-Administrative Agent shall be deemed to have
knowledge or notice of the occurrence of any Potential Default or Event of
Default unless such Paying Agent or Co-Administrative Agent, as the case may be,
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Potential Default or Event of Default and stating
that such notice is a "notice of default."

 

  10.10 Notices.

Each of the Paying Agent and each Co-Administrative Agent agrees to promptly
send to each Lender a copy of all notices received from the Borrower pursuant to
the provisions of this Agreement or the other Loan Documents promptly upon
receipt thereof. The Paying Agent shall promptly notify the Borrower and the
other Lenders of each change in the Base Rate and the effective date thereof.

 

  10.11 Lenders in Their Individual Capacities.

With respect to its Revolving Credit Commitment and the Revolving Credit Loans
made by it and any other rights and powers given to it as a Lender hereunder or
under any of the other Loan Documents, the Paying Agent and each
Co-Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not the Paying Agent or
a Co-Administrative Agent, and the term "Lender" and "Lenders" shall, unless the
context otherwise indicates, include the Paying Agent and each Co-Administrative
Agent in its individual capacity. Citicorp North America, Inc. and its
Affiliates, PNC Bank and its Affiliates, and each of the Lenders and their
respective Affiliates may, without liability to account, except as prohibited
herein, make loans to, issue letters of credit for the account of, acquire
equity interests in, accept deposits from, discount drafts for, act as trustee
under indentures of, and generally engage in any kind of banking, trust,
financial advisory, underwriting

 

97



--------------------------------------------------------------------------------

or other business with, the Loan Parties and their Affiliates, in the case of
the Paying Agent or any Co-Administrative Agent, as though it were not acting as
Paying Agent or Co-Administrative Agent, as the case may be, hereunder and in
the case of each Lender, as though such Lender were not a Lender hereunder, in
each case without notice to or consent of the other Lenders. The Lenders
acknowledge that, pursuant to such activities, the Paying Agent or its
Affiliates or any Co-Administrative Agent or its respective Affiliates may
(i) receive information regarding the Loan Parties or any of their Subsidiaries
or Affiliates (including information that may be subject to confidentiality
obligations in favor of the Loan Parties or such Subsidiary or Affiliate) and
acknowledge that neither the Paying Agent nor any Co-Administrative Agent shall
be under an obligation to provide such information to them, and (ii) accept fees
and other consideration from the Loan Parties for services in connection with
this Agreement and otherwise without having to account for the same to the
Lenders.

 

  10.12 Holders of Notes.

The Paying Agent may deem and treat any payee of any Note as the owner thereof
for all purposes hereof unless and until written notice of the assignment or
transfer thereof shall have been filed with the Paying Agent. Any request,
authority or consent of any Person who at the time of making such request or
giving such authority or consent is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.

 

  10.13 Equalization of Lenders.

The Lenders agree among themselves that, with respect to all amounts received by
any Lender or any such holder for application on any Obligation relating to the
Notes whether received by voluntary payment, by realization upon security, by
the exercise of the right of set-off or banker's lien, by counterclaim or by any
other non-pro rata source, equitable adjustment will be made in the manner
stated in the following sentence so that, in effect, all such excess amounts
will be shared ratably among the Lenders and such holders in proportion to their
interests in the Obligations then due and payable relating to the Notes,
provided that payments made to any Lender in respect of Obligations arising
under Section 4.4.3 [Paying Agent's and Lender's Rights], 5.4.2 [Replacement of
a Lender] or 5.5 [Additional Compensation in Certain Circumstances] may be
retained by such Lender. The Lenders or any such holder receiving any such
amount shall purchase for cash from each of the other Lenders an interest in
such Lender's Loans in such amount as shall result in a ratable participation by
the Lenders and each such holder in the aggregate unpaid amount under the Notes,
provided that if all or any portion of such excess amount is thereafter
recovered from the Lender or the holder making such purchase, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, together with interest or other amounts, if any, required by law
(including court order) to be paid by the Lender or the holder making such
purchase.

 

  10.14 Successor Agents.

Any Co-Administrative Agent or the Paying Agent (i) may resign as
Co-Administrative Agent or Paying Agent, as the case may be, or (ii) shall
resign if such resignation

 

98



--------------------------------------------------------------------------------

is requested by the Required Lenders (if the Co-Administrative Agent or the
Paying Agent is a Lender, such Co-Administrative Agent's or Paying Agent's Loans
and its Commitment shall be considered in determining whether the Required
Lenders have requested such resignation) or required by Section 5.4.2
[Replacement of a Lender], in either case of (i) or (ii) by giving not less than
thirty (30) days' prior written notice to the Borrower. If any Co-Administrative
Agent or the Paying Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor to such
Co-Administrative Agent or such Paying Agent for the Lenders, subject to the
consent of the Borrower, such consent not to be unreasonably withheld, or (b) if
a successor Co-Administrative Agent or Paying Agent shall not be so appointed
and approved within the thirty (30) day period following a Co-Administrative
Agent's or Paying Agent's notice to the Lenders of its resignation, then the
resigning Co-Administrative Agent or the resigning Paying Agent, as the case may
be, shall appoint, with the consent of the Borrower, such consent not to be
unreasonably withheld, a successor Co-Administrative Agent or Paying Agent who
shall serve as a Co-Administrative Agent or Paying Agent, as the case may be,
until such time as the Required Lenders appoint and the Borrower consents to the
appointment of a successor to such resigning Co-Administrative Agent or Paying
Agent. Upon its appointment pursuant to either clause (a) or (b) above, such
successor Co-Administrative Agent or Paying Agent shall succeed to the rights,
powers and duties of the resigning Co-Administrative Agent or Paying Agent, as
the case may be, and the terms "Co-Administrative Agent" and "Paying Agent"
shall mean such successor Co-Administrative Agent or Paying Agent, as the case
may be, effective upon its appointment, and the former Co-Administrative Agent's
or Paying Agent's rights, powers and duties as Co-Administrative Agent or Paying
Agent shall be terminated without any other or further act or deed on the part
of such former Co-Administrative Agent or Paying Agent or any of the parties to
this Agreement. After the resignation of any Co-Administrative Agent or any
Paying Agent hereunder, the provisions of this Section 10 shall inure to the
benefit of such former Paying Agent and each former Co-Administrative Agent and
such former Paying Agent and each former Co-Administrative Agent shall not by
reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while it was an Paying Agent or a
Co-Administrative Agent under this Agreement.

 

  10.15 Agent's Fee.

The Borrower shall pay to the Paying Agent a nonrefundable fee (the "Agent's
Fee") under the terms of a letter (the "Paying Agent’s Letter"), dated May 1,
2007, between the Borrower and Paying Agent, as amended or replaced from time to
time.

 

  10.16 Availability of Funds.

The Paying Agent may assume that each Lender has made or will make the proceeds
of a Loan available to the Paying Agent unless the Paying Agent shall have been
notified by such Lender on or before the later of (1) the close of Business on
the Business Day preceding the Borrowing Date with respect to such Loan or two
(2) hours before the time on which the Paying Agent actually funds the proceeds
of such Loan to the Borrower (whether using its own funds pursuant to this
Section 10.16 or using proceeds deposited with the Paying Agent by the Lenders
and whether such funding occurs before or after the time on which Lenders are

 

99



--------------------------------------------------------------------------------

required to deposit the proceeds of such Loan with the Paying Agent). The Paying
Agent may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Paying Agent by such Lender, the Paying
Agent shall be entitled to recover such amount on demand from such Lender (or,
if such Lender fails to pay such amount forthwith upon such demand from the
Borrower) together with interest thereon, in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on the date the Paying Agent recovers such amount, at a rate per annum
equal to (i) the Federal Funds Effective Rate during the first three (3) days
after such interest shall begin to accrue and (ii) the applicable interest rate
in respect of such Loan after the end of such three-day period.

 

  10.17 Calculations.

In the absence of gross negligence or willful misconduct, the Paying Agent shall
not be liable for any error in computing the amount payable to any Lender
whether in respect of the Loans, fees or any other amounts due to the Lenders
under this Agreement. In the event an error in computing any amount payable to
any Lender is made, the Paying Agent, the Borrower and each affected Lender
shall, forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate.

 

  10.18 No Reliance on Agents' Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Paying Agent or any
Co-Administrative Agent to carry out such Lender's, Affiliate's, participant's
or assignee's customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the "CIP Regulations"), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, their Affiliates or their agents, the Loan Documents or
the transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or such other Laws.

 

  10.19 Beneficiaries.

Except as expressly provided herein, the provisions of this Section 10 are
solely for the benefit of the Paying Agent, each Co-Administrative Agent and the
Lenders, and the Loan Parties shall not have any rights to rely on or enforce
any of the provisions hereof. In performing their respective functions and
duties under this Agreement, the Paying Agent and each Co-Administrative Agent
shall act solely as Paying Agent or Co-Administrative Agent, as the case may be,
of the Lenders and do not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any of the Loan
Parties.

 

100



--------------------------------------------------------------------------------

  10.20 Certain Releases of Guarantors and Collateral; Security Release Event.

It is expressly agreed by each Lender, that upon the written request of the
Borrower (accompanied by such certificates and other documentation as the Paying
Agent may reasonably request) the Paying Agent on behalf of the Lenders and
without any consent or action by any Lender, shall, so long as no Event of
Default exists after giving effect thereto, release, or consent to the release
by the Collateral Trustee of, any Collateral or any Guarantor from a Guaranty
Agreement, in either case, in connection with any sale, transfer, lease,
disposition, merger or other transaction permitted by this Agreement (including
without limitation, a release of Accounts or contracts giving rise to Accounts
from time to time in connection with the Permitted Receivables Financing), such
release to include releases from the Guaranty Agreement of any Loan Party that
becomes an Excluded Subsidiary or ceases to be a Subsidiary pursuant to any
sale, transfer, lease, disposition, merger or other transaction permitted by
this Agreement and a release of all the assets of such Loan Party that becomes
an Excluded Subsidiary or ceases to be a Subsidiary other than a pledge of the
capital stock or equity interests of a Subsidiary directly owned by any Loan
Party.

Following a Security Release Event, the Paying Agent shall promptly take such
actions as may be reasonably requested by the Borrower to instruct the
Collateral Trustee to (i) release the Liens granted to it under the Loan
Documents, (ii) confirm that the Loan Documents evidencing such Liens are
terminated, and (iii) deliver to the Borrower the Pledged Collateral in its
possession, in each case at the cost of the Borrower and the Guarantors. To the
extent necessary to reflect the release of the Collateral pursuant to the
Security Release Event, the Paying Agent shall take such actions as may be
reasonably requested by the Borrower to amend the Loan Documents to reflect the
release of Liens.

 

  10.21 Certain Matters Regarding the Collateral Trust Agreement.

(a) Each Lender agrees that the Loan Parties shall be permitted to obtain
releases of Liens on the Collateral directly from the Collateral Trustee to the
extent that the Loan Parties are selling, transferring, leasing, disposing of,
merging, or investing assets (including entities) or otherwise entering into a
transaction permitted by this Agreement; provided that during the existence of a
Potential Default or Event of Default, all releases shall be with the
authorization of the Paying Agent. Each Lender and each Co-Administrative Agent,
by its execution and delivery of this Agreement, hereby authorizes the Paying
Agent to take all actions under or in connection with the Collateral Trust
Agreement required to be taken by the Paying Agent on behalf of such Lender or
Co-Administrative Agent under the Collateral Trust Agreement.

(b) Each Loan Party, by its execution and delivery of this Agreement, hereby
authorizes the Paying Agent to contact any of the Secured Parties to obtain the
"Payment Information" as defined in the Collateral Trust Agreement, pursuant to
a request of the Collateral Trustee.

 

101



--------------------------------------------------------------------------------

11. MISCELLANEOUS

 

  11.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Paying Agent, acting on
behalf of all the Lenders, and the Borrower, on behalf of the Loan Parties, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Lenders or the Loan Parties hereunder or thereunder, or may grant written
waivers or consents to a departure from the due performance of the Obligations
of the Loan Parties hereunder or thereunder. Any such agreement, waiver or
consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

 

  11.1.1 Increase of Commitment; Extension of Expiration Date; Modification of
Terms of Payment.

without the written consent of all Lenders affected thereby:

(i) increase the amount of any Revolving Credit Commitment or Swing Loan
Commitment,

(ii) extend the Expiration Date,

(iii) whether or not any Revolving Credit Loans are outstanding, extend the time
for payment of principal or interest of any Revolving Credit Loan or any fee
payable to any Lender that has a Revolving Credit Commitment,

(iv) reduce the principal amount of or the rate of interest borne by any
Revolving Credit Loan or the Swing Loan, reduce the rate of any fee payable to
any Lender that has a Revolving Credit Commitment or Swing Loan Commitment; or

(v) modify a Lender's right to receive pro-rata distribution of payments and
proceeds;

 

  11.1.2 Release of Collateral.

except as otherwise provided in this Agreement, without the written consent of:
(i) the Super-Majority Lenders, release any Collateral (including any Collateral
consisting of capital stock or other ownership interests of any Loan Party or
its Subsidiaries) that consists of less than all or substantially all of the
assets of any Loan Party, or (ii) all the Lenders, release any Collateral
(including any Collateral consisting of capital stock or other ownership
interests of any Loan Party or its Subsidiaries) that consists of all or
substantially all of the assets of any Loan Party;

 

102



--------------------------------------------------------------------------------

  11.1.3 Release of Guarantor.

except as otherwise provided in this Agreement, without the written consent of
(i) the Super-Majority Lenders, release any Guarantor from its Obligations under
the Guaranty Agreement, or (ii) all Lenders, release all or substantially all
Guarantors from their Obligations under the Guaranty Agreement; or

 

  11.1.4 Miscellaneous.

without the written consent of all Lenders, amend Section 5.2 [Pro Rata
Treatment of Lenders], 10.6 [Exculpatory Provisions, Etc.] or 10.13
[Equalization of Lenders] or this Section 11.1, alter any provision regarding
the pro rata treatment of the Lenders, change the definition of Required
Lenders, change the definition of Super-Majority Lenders, or change any
requirement providing for the Lenders, the Required Lenders, or the
Super-Majority Lenders to authorize the taking of any action hereunder;
provided, further, that no agreement, waiver or consent which would modify the
interests, rights or obligations of the Paying Agent in its capacity as Paying
Agent, an Issuing Bank with respect to its Letters of Credit or PNC Bank with
respect to the Swing Loans shall be effective without the written consent of the
Paying Agent, such Issuing Bank or PNC Bank, as the case may be.

 

  11.2 No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Paying Agent or any Lender
in exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Paying Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have. Any waiver,
permit, consent or approval of any kind or character on the part of any Lender
of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

  11.3 Reimbursement and Indemnification of Lenders by the Borrower; Taxes.

The Borrower agrees unconditionally upon demand to pay or reimburse to each
Lender (other than the Paying Agent or any Co-Administrative Agent, as to which
the Borrower's Obligations are set forth in Section 10.5 [Reimbursement and
Indemnification of Agents by the Borrower]) and to save such Lender harmless
against (i) liability for the payment of all reasonable out-of-pocket costs,
expenses and disbursements (including reasonable fees and expenses of counsel
for each Lender except with respect to (a) and (b) below), incurred by such
Lender (a) in connection with the administration and interpretation of this
Agreement, and other instruments and documents to be delivered hereunder,
(b) relating to any amendments, waivers or consents pursuant to the provisions
hereof, (c) in connection with the enforcement of this

 

103



--------------------------------------------------------------------------------

Agreement or any other Loan Document, or collection of amounts due hereunder or
thereunder or the proof and allowability of any claim arising under this
Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and (d) in any workout or restructuring or in
connection with the protection, preservation, exercise or enforcement of any of
the terms hereof or of any rights hereunder or under any other Loan Document or
in connection with any foreclosure, collection or bankruptcy proceedings, or
(ii) all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Lender,
in its capacity as such, in any way relating to or arising out of this Agreement
or any other Loan Documents or any action taken or omitted by such Lender
hereunder or thereunder, provided that the Borrower shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (A) if the same results from
such Lender's gross negligence or willful misconduct, or (B) if the Borrower was
not given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that the Borrower shall remain liable to
the extent such failure to give notice does not result in a loss to the
Borrower), or (C) if the same results from a compromise or settlement agreement
entered into without notice to or the consent of the Borrower, which consent
shall not be unreasonably withheld. The Lenders will attempt to minimize the
fees and expenses of legal counsel for the Lenders which are subject to
reimbursement by the Borrower hereunder by considering the usage of one law firm
to represent the Lenders, each Co-Administrative Agent and the Paying Agent if
appropriate under the circumstances. The Borrower agrees unconditionally to pay
all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by the Paying Agent or any Lender to be
payable in connection with this Agreement or any other Loan Document, and the
Borrower agrees unconditionally to save each Co-Administrative Agent, the Paying
Agent and the Lenders harmless from and against any and all present or future
claims, liabilities or losses with respect to or resulting from any omission to
pay or delay in paying any such taxes, fees or impositions.

 

  11.4 Holidays.

Whenever payment of principal on a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods] with respect
to Interest Periods under the Euro-Rate Option) and such extension of time shall
be included in computing interest and fees, except that the Loans shall be due
on the Business Day preceding the Expiration Date if the Expiration Date is not
a Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of principal on the Loans) shall be stated to be due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

 

104



--------------------------------------------------------------------------------

  11.5 Funding by Branch, Subsidiary or Affiliate.

 

  11.5.1 Notional Funding.

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Lender) of
such Lender to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation under this Agreement than it would have been in the absence
of such change. Notional funding offices may be selected by each Lender without
regard to such Lender's actual methods of making, maintaining or funding the
Loans or any sources of funding actually used by or available to such Lender.

 

  11.5.2 Actual Funding.

Each Lender shall have the right from time to time to make or maintain any Loan
by arranging for a branch, Subsidiary or Affiliate of such Lender to make or
maintain such Loan subject to the last sentence of this Section 11.5.2. If any
Lender causes a branch, Subsidiary or Affiliate to make or maintain any part of
the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such
Lender, but in no event shall any Lender's use of such a branch, Subsidiary or
Affiliate to make or maintain any part of the Loans hereunder cause such Lender
or such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to Section 5.5
[Additional Compensation in Certain Circumstances]) which would otherwise not be
incurred.

 

  11.6 Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a "Notice") to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., "e-mail") or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a "Website Posting") if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 11.6) in
accordance with this Section 11.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 11.6. In connection with becoming an Issuing Bank, such Issuing Bank
shall provide the Paying Agent and Borrower with an address and numbers for
purposes of receiving notices hereunder. Any Notice shall be effective:

(i) In the case of hand-delivery, when delivered;

 

105



--------------------------------------------------------------------------------

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party's facsimile machine's telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received;

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

(vii) If given by any other means (including by overnight courier), when
actually received.

Any Lender or Issuing Bank giving a Notice to a Loan Party shall concurrently
send a copy thereof to the Paying Agent, and the Paying Agent shall promptly
notify the other Lenders of its receipt of such Notice.

 

  11.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

  11.8 Governing Law.

Each Letter of Credit and Section 2.9 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles, and the balance of this Agreement shall be
deemed to be a contract under the Laws of the Commonwealth of

 

106



--------------------------------------------------------------------------------

Pennsylvania and for all purposes shall be governed by and construed and
enforced in accordance with the internal laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles.

 

  11.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

  11.10 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by any Co-Administrative Agent, the Paying Agent,
an Issuing Bank or the Lenders, the making of Loans, issuance of Letters of
Credit, or payment in full of the Loans. All covenants and agreements of the
Loan Parties contained in Sections 8.1 [Affirmative Covenants], 8.2 [Negative
Covenants] and 8.3 [Reporting Requirements] herein shall continue in full force
and effect from and after the date hereof so long as the Borrower may borrow or
request Letters of Credit hereunder and until termination of the Commitments and
payment in full of the Loans and expiration or termination of all Letters of
Credit. All covenants and agreements of the Borrower contained herein relating
to the payment of principal, interest, premiums, additional compensation or
expenses and indemnification, including those set forth in the Notes, Section 5
[Payments] and Sections 10.5 [Reimbursement and Indemnification of Agents by the
Borrower, Etc.], 10.7 [Reimbursement and Indemnification of Agents by Lenders]
and 11.3 [Reimbursement of Lenders and Indemnification of Lenders by the
Borrower; Taxes], shall survive payment in full of the Loans, expiration or
termination of the Letters of Credit and termination of the Commitments.

 

  11.11 Successors and Assigns; Joinder of New Lenders.

(i) This Agreement shall be binding upon and shall inure to the benefit of the
Lenders, the Paying Agent, each Co-Administrative Agent, the Loan Parties and
their respective successors and assigns, except that none of the Loan Parties
may assign or transfer any of its rights and Obligations hereunder or any
interest herein. Each Lender may, at its own cost, make assignments of or sell
participations in all or any part of its Commitments and the Loans made by it,
subject to the consent of the Borrower, each Issuing Bank with outstanding
Letters of Credit and the Paying Agent with respect to any assignment, such
consent not to be unreasonably withheld, provided that (1) no consent of the
Borrower shall be required if an Event of Default exists and is continuing,
(2) any assignment by a Lender to any Person may not be made in amounts less
than the lesser of $5,000,000 or the amount of the assigning Lender's Revolving
Credit Commitment unless such assignment is to an Affiliate of such Lender or to
another Lender, which such assignment may be made in an amount less than
$5,000,000, (3) any assignment by a Lender of its Loans or its Commitments to
any other Lender may be

 

107



--------------------------------------------------------------------------------

made without the consent of the Borrower, any Issuing Bank or the Paying Agent
upon written notice of such assignment to each Issuing Bank and the Paying Agent
and compliance with the terms and conditions of this Section, and (4) any
assignment by a Lender of its Loans or its Commitments to an Affiliate of such
Lender may be made without the consent of Borrower, any Issuing Bank or the
Paying Agent upon written notice of such assignment to each Issuing Bank and the
Paying Agent and compliance with the terms and conditions of this Section.
Notwithstanding the foregoing, in the event that the Lender is assigning its
entire remaining amount of Lender's Commitment, the amounts specified in the
immediately preceding clause (2) shall not be applicable. In the case of an
assignment, upon receipt by the Paying Agent and each Issuing Bank of the
Assignment and Assumption Agreement, the assignee shall have, to the extent of
such assignment (unless otherwise provided therein), the same rights, benefits
and obligations as it would have if it had been a signatory Lender hereunder,
the Commitments shall be adjusted accordingly, and upon surrender of any Note
subject to such assignment, the Borrower shall execute and deliver a new Note to
the assignee in an amount equal to the amount of the Revolving Credit Commitment
assumed by it and a new Revolving Credit Note to the assigning Lender in an
amount equal to the Revolving Credit Commitment retained by it hereunder. Each
partial assignment shall be made as an assignment of a proportionate part of all
of the assigning Lender's rights and obligations under this Agreement; provided
that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations whether
in respect of any one of its Revolving Credit Commitment, its Swing Loan
Commitment, or Loans. Any Lender that assigns any or all of its Commitment or
Loans to a Person other than an Affiliate of such Lender shall pay to the Paying
Agent a service fee in the amount of $3,500 for each assignment. In the case of
a participation, the participant shall only have the rights specified in
Section 9.2.3 [Set-off] (the participant's rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto and not to include any
voting rights except with respect to changes of the type referenced in
Sections 11.1.1 [Increase of Revolving Credit Commitment, Etc.], 11.1.2 [Release
of Collateral], or 11.1.3 [Release of Guarantor]), all of such Lender's
obligations under this Agreement or any other Loan Document shall remain
unchanged, and all amounts payable by any Loan Party hereunder or thereunder
shall be determined as if such Lender had not sold such participation.

(ii) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Paying Agent the form of certificate described in Section 11.16.1 [Tax
Withholding] relating to federal income tax withholding. Each Lender may furnish
any publicly available information concerning any Loan Party or its Subsidiaries
and any other information concerning any Loan Party or its Subsidiaries in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees or participants), provided that such assignees
and participants agree to be bound by the provisions of Section 11.12
[Confidentiality].

(iii) Notwithstanding any other provision in this Agreement, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights

 

108



--------------------------------------------------------------------------------

under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Lender in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Paying Agent. No such pledge or grant of a security interest shall release
the transferor Lender of its obligations hereunder or under any other Loan
Document.

(iv) A bank which is to become a party to this Agreement pursuant to
Section 5.4.2 hereof or otherwise (each an "Additional Lender") shall execute
and deliver to Agent a New Lender Joinder to this Agreement in substantially the
form attached hereto as Exhibit 1.1(B). Upon execution and delivery of a New
Lender Joinder, such Additional Lender shall be a party hereto and a Lender
under each of the Loan Documents for all purposes, except that such Additional
Lender shall not participate in any Loans to which the Euro-Rate Option applies
which are outstanding on the effective date of such New Lender Joinder. If
Borrower should renew after the effective date of such New Lender Joinder the
Euro-Rate Option with respect to Loans existing on such date, Borrower shall be
deemed to repay the applicable Loans on the renewal date and then reborrow a
similar amount on such date so that the Additional Lender shall participate in
such Loans after such renewal date. Schedule 1.1(B) shall be amended and
restated on the date of such New Lender Joinder to revise the information
contained therein as appropriate to reflect the information on the attachment to
such New Lender Joinder. Simultaneously with the execution and delivery of such
New Lender Joinder, Borrower shall execute a Revolving Credit Note, and deliver
it to such Additional Lender together with originals of such other documents
described in Section 7.1 hereof as such Additional Lender may reasonably
require.

 

  11.12 Confidentiality.

 

  11.12.1 General.

The Paying Agent, the Co-Administrative Agents and the Lenders each agree to
keep confidential all information obtained from any Loan Party or its
Subsidiaries which is nonpublic and confidential or proprietary in nature
(including any information the Borrower specifically designates as
confidential), except as provided below, and to use such information only in
connection with their respective capacities under this Agreement and for the
purposes contemplated hereby. The Paying Agent, the Co-Administrative Agents and
the Lenders shall be permitted to disclose such information (i) to outside legal
counsel, accountants and other professional advisors who need to know such
information in connection with the review, administration, and enforcement of
this Agreement, subject to agreement of such Persons to maintain the
confidentiality, (ii) to assignees and participants as contemplated by
Section 11.11 [Successors and Assigns; Joinder of New Lenders], and prospective
assignees and participants that agree to be bound by this confidentiality
provision, (iii) to the extent requested by any bank regulatory authority
insurance company regulatory authority or, with notice to the Borrower, as
otherwise required by applicable Law or by any subpoena or similar legal
process, or in connection with any investigation or proceeding arising out of
the transactions contemplated by this Agreement, (iv) if it becomes publicly
available other than as a result of a breach of this Agreement or becomes
available from a source not known to be subject to confidentiality

 

109



--------------------------------------------------------------------------------

restrictions, (v) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about the Lender's investment portfolio, (vi) in
connection with the exercise, preservation or protection of any right or remedy
hereunder or under the other Loan Documents, applicable law or equity or
(vii) if the Borrower shall have consented to such disclosure.

 

  11.12.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or affiliate of any Lender
receiving such information shall be bound by the provisions of Section 11.12.1
[General] as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans and other Obligations and the termination of the
Commitments.

 

  11.13 Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument. Delivery of an executed signature page by telecopy or
electronic signature delivery system (in either case in a form acceptable to the
Paying Agent) shall be effective as delivery of a manually executed signature
page to this Agreement and to the Assignment and Assumption Agreement.

 

  11.14 Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

  11.15 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE
ADDRESSES PROVIDED FOR IN SECTION 11.6 AND

 

110



--------------------------------------------------------------------------------

SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.
EACH LOAN PARTY WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON LACK OF JURISDICTION OR VENUE. EACH LOAN PARTY, THE PAYING AGENT AND
THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.

 

  11.16 Certifications From Lenders and Participants.

 

  11.16.1 Tax Withholding.

(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and, upon the
written request of the Paying Agent, each other Lender or assignee or
participant of a Lender) agrees that it will deliver to each of the Borrower and
the Paying Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the "Regulations")) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. The term "Withholding Certificate" means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
Each Lender, assignee or participant required to deliver to the Borrower and the
Paying Agent a Withholding Certificate pursuant to the preceding sentence shall
deliver such valid Withholding Certificate as follows: (A) each Lender which is
a party hereto on the Closing Date shall deliver such valid Withholding
Certificate at least five (5) Business Days prior to the first date on which any
interest or fees are payable by the Borrower hereunder for the account of such
Lender; (B) each assignee or participant shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless the Paying Agent in its sole discretion
shall permit such assignee or participant to deliver such valid Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Paying Agent). Each Lender, assignee
or participant which so delivers a valid Withholding Certificate further
undertakes to deliver to each of the Borrower and the Paying Agent two
(2) additional copies of such Withholding Certificate (or a successor form) on
or before the date that such Withholding Certificate expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent
Withholding Certificate so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by the Borrower or
the Paying Agent. Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax, the Paying
Agent shall be entitled to withhold United States federal income taxes at the
full 30% withholding rate if in its reasonable judgment it is required to do so
under the due diligence requirements imposed upon a withholding agent under

 

111



--------------------------------------------------------------------------------

§ 1.1441-7(b) of the Regulations. Further, the Paying Agent is indemnified under
§ 1.1461-1(e) of the Regulations against any claims and demands of any Lender or
assignee or participant of a Lender for the amount of any tax it deducts and
withholds in accordance with regulations under § 1441 of the Internal Revenue
Code.

(b) If any taxes are required to be withheld from any amounts payable to any
Lender hereunder or under the Notes or Letters of Credit, the amounts payable to
such Lender shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) such Lender receives an amount equal to the sum it would
have received had no such deductions been made. The Borrower shall not, however,
be required to pay any additional amount pursuant to the preceding sentence to
any Lender or any assignee or participant that is not organized under the laws
of the United States of America or any state thereof, if such Lender, assignee
or participant fails to comply with the requirements of this Section. Whenever
any taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Paying Agent for the account of such Lender a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any taxes when due to the
appropriate taxing authority or fails to remit to the Paying Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Paying Agent, the Co-Administrative Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by the Paying
Agent or any Lender as a result of any such failure. The agreements in this
section shall survive the termination of this Agreement and the payment in full
of the Obligations hereunder.

 

  11.16.2 USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Paying Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a "shell" and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

 

  11.17 Joinder of Guarantors.

Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] shall execute and deliver to the Paying Agent (i) a Guarantor Joinder
in substantially the form attached hereto as Exhibit 1.1(G)(1) pursuant to which
(A) if such Subsidiary is newly formed, it shall join as a Guarantor each of the
documents to which the original Guarantors are parties or (B) if such Subsidiary
is newly acquired in connection with a Permitted Acquisition, it shall join the
Guaranty Agreement as a Guarantor; (ii) documents in the forms described in
Sections 7.1.1 and 7.1.2 modified as appropriate to relate to such Subsidiary;
and (iii) except with respect to those

 

112



--------------------------------------------------------------------------------

Subsidiaries joining as a result of a Permitted Acquisition, documents necessary
to grant and perfect Prior Security Interests, subject to Permitted Liens, to
the Collateral Trustee for the benefit of the Secured Parties in all Collateral
held by such Subsidiary. The Loan Parties shall deliver such Guarantor Joinder
and related documents to the Paying Agent within twenty (20) Business Days after
(i) if such Subsidiary is newly formed, the date of the filing of such
Subsidiary's articles of incorporation if the Subsidiary is a corporation, the
date of the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation or (ii) if such Subsidiary is an existing
Person newly acquired pursuant to a Permitted Acquisition, the date of the
closing of the transaction constituting such Permitted Acquisition.

 

  11.18 Register.

The Paying Agent, acting for this purpose as an agent of the Borrower, shall
maintain at its address for notices referred to at Section 11.6 [Notices] a
register (the "Register") and an account for each Lender in which the Paying
Agent will record the names and addresses of the Lenders and the Commitments of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Paying Agent and the Lenders shall treat each Person whose
name is recorded in the Register as the owner of the Commitments and the Loans
recorded therein for all purposes of this Agreement; provided, however that the
failure of the Paying Agent to maintain the Register or an account for any
Lender shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement. An assignment of any Loan shall be
effective only upon appropriate entries with respect thereto being made in the
Register. Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Assumption Agreement, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued by the Borrower in
the appropriate amount(s) to the designated assignee and the assigning Lender,
if such Lender retains any portion of its Loans, and the old Notes shall be
returned by the Paying Agent to the Borrower marked "replaced." The Paying Agent
shall maintain a copy of each Assignment and Assumption Agreement delivered to
it as part of the Register. The Register shall be available for inspection by
the Borrower, each Issuing Bank and the Lenders and their representatives
(including counsel and accountants), at any reasonable time and from time to
time upon reasonable prior notice. Upon its receipt of a duly completed
Assignment and Assumption Agreement executed by an assigning Lender and an
assignee and meeting the requirements set forth in Section 11.11 [Successors and
Assigns; Joinder of New Lenders] hereof, the Paying Agent shall (i) accept such
Assignment and Assumption Agreement, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Lenders.
Notwithstanding anything to the contrary contained herein, no assignment under
Section 11.11 shall be effective unless and until the Paying Agent shall have
recorded such assignment in the Register. The Paying Agent shall record the name
of the transferor, the name of the transferee, and the amount of the transfer in
the of all documents required pursuant to Section 11.11 and such other documents
as the Paying Agent may reasonably request.

 

113



--------------------------------------------------------------------------------

  11.19 Amendment and Restatement; No Novation; Confirmation and Agreement as to
Loan Documents.

(a) This Agreement amends and restates in its entirety the Existing Credit
Agreement; and the Borrower and each other Loan Party confirms that the Existing
Credit Agreement, the other Loan Documents and the Collateral for the
Obligations thereunder (as all such capitalized terms are defined in the
Existing Credit Agreement) have at all times, since the date of the execution
and delivery of such documents, remained in full force and effect and continued
to secure such obligations that are continued as the Obligations hereunder as
amended hereby; and, all such Collateral (as defined in the Existing Credit
Agreement), except to the extent amended or amended and restated pursuant to
this Agreement and the Loan Documents, pursuant to the Loan Documents hereunder
shall continue to secure the Obligations hereunder. The Revolving Credit Loans
and Swing Loans hereunder are a continuation of and refinance the Revolving
Credit Loans under (and as such terms are defined in) the Existing Credit
Agreement. The Borrower and each other Loan Party and the Paying Agent
acknowledge and agree that the amendment and restatement of the Existing Credit
Agreement by this Agreement is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the Existing Credit Agreement and other Loan Documents thereunder or the
collateral security and guaranties therefor and this Agreement and the other
Loan Documents are entitled to all rights and benefits originally pertaining to
the Existing Credit Agreement and the other Loan Documents (as such term is
defined therein), except as amended and restated pursuant to this Agreement and
the Loan Documents. All Obligations represented by the Notes existing on the
Closing Date remain in full force and effect and this Agreement is not intended
to constitute, and does not constitute a novation or satisfaction of the
Obligations represented by such Notes. Any reference to the Existing Credit
Agreement and the obligations thereunder in any Loan Document, instrument, or
agreement shall hereafter mean and include this Agreement and these Obligations,
as amended hereby.

(b) The Borrower and each other Loan Party hereby confirms, ratifies,
acknowledges and agrees that any and all of the Loan Documents set forth on
Schedule 11.19 (collectively, the "Original Loan Documents" and each
individually an "Original Loan Document") and each of the other collateral
security documents, except to the extent amended or restated, executed in
connection with or pursuant to the Existing Credit Agreement, except to the
extent amended or amended and restated, (i) continue in full force and effect
since their respective date of execution, and (ii) relate to the Obligations of
each Loan Party under this Agreement, the other Loan Documents, and each of such
other collateral security documents, and the Obligations of the Borrower and
each of the other Loan Parties under this Agreement are Guarantied Obligations
under the Guaranty Agreement, Secured Obligations under the Pledge Agreement and
the Security Agreement, Senior Debt under the Intercompany Subordination
Agreement, and Secured Obligations under the Mortgage all as described on
Schedule 11.19; and each of the Borrower and each other Loan Party hereby
confirms its respective Obligations under each of the foregoing Original Loan
Documents and each of such other collateral security documents, as the same have
been amended or amended and restated in connection herewith. In addition to the
additional Loan Documents executed and delivered on the Closing Date pursuant to
this Agreement, the guaranties, liens, security interests, pledges, covenants
and agreements set

 

114



--------------------------------------------------------------------------------

forth in the Original Loan Documents and each of such other collateral security
documents are made and granted to secure and support the Obligations under this
Agreement as if the same were made, or granted on the date hereof; and the
Borrower and each other Loan Party hereby agrees that from the date hereof and
so long as any Loan or any Commitment of any Lender shall remain outstanding and
until the indefeasible payment in full of the Loans and the Notes, the
expiration of all Letters of Credit, and the performance of all other
Obligations of Borrower under the Loan Documents, the Borrower and such Loan
Party, jointly and severally, shall perform, comply with, and be subject to and
bound by each of the terms and provisions of this Agreement and each of the
Original Loan Documents and each of such other collateral security documents to
which it is a party to the same extent as prior to the execution and delivery of
this Agreement, except as the same has been amended or amended and restated in
connection herewith.

 

  11.20 Certain Actions by Agent.

Each Lender hereby expressly agrees and irrevocably authorizes the Paying Agent
that, so long as no Event of Default exists (as certified by the Loan Parties to
the Paying Agent), the Paying Agent, upon request of the Borrower, may in
connection with any sale, transfer, lease, disposition, merger or other
transaction permitted by this Agreement (including without limitation any merger
permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]
or sales of assets permitted by Section 8.2.7 [Disposition of Assets or
Subsidiaries]) release Collateral or release any Guarantor from the Obligations
under the Loan Documents.

[SIGNATURE PAGE FOLLOWS]

 

115



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: CONSOL ENERGY INC. By:  

/s/ John M. Reilly

Name:   John M. Reilly Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS: CNX MARINE TERMINALS INC. CONSOL OF CANADA INC. CONSOL OF CENTRAL
PENNSYLVANIA LLC CONSOL OF KENTUCKY INC. CONSOL OF OHIO LLC CONSOL OF WYOMING
LLC CONSOL PENNSYLVANIA COAL COMPANY LLC J.A.R. BARGE LINES, LLC LEATHERWOOD,
INC. MON RIVER TOWING, INC. ROCHESTER & PITTSBURGH COAL COMPANY WOLFPEN KNOB
DEVELOPMENT COMPANY By:  

/s/ John M. Reilly

 

John M. Reilly, Treasurer of each Guarantor

listed above on behalf of each such Guarantor



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS: CENTRAL OHIO COAL COMPANY CONSOLIDATION COAL COMPANY EIGHTY-FOUR
MINING COMPANY HELVETIA COAL COMPANY ISLAND CREEK COAL COMPANY KEYSTONE COAL
MINING CORPORATION LAUREL RUN MINING COMPANY McELROY COAL COMPANY SOUTHERN OHIO
COAL COMPANY TWIN RIVERS TOWING COMPANY WINDSOR COAL COMPANY By:  

/s/ Daniel S. Cangilla

 

Daniel S. Cangilla, Treasurer of each

Guarantor listed above on behalf of each such Guarantor



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS: CONSOL FINANCIAL INC. By:  

/s/ Christopher C. Jones

Name:   Christopher C. Jones Title:   Treasurer and Assistant Secretary

 

CNX LAND RESOURCES INC.

MTB INC.

TERRA FIRMA COMPANY

By:

 

/s/ Robert P. King

Name:

  Robert P. King

Title:

  President of each Guarantor listed above on behalf of each such entity

 

CONSOL ENERGY SALES COMPANY By:  

/s/ Robert F. Pusateri

Name:   Robert F. Pusateri Title:   President and CEO

 

RESERVE COAL PROPERTIES COMPANY

By:

 

/s/ Dennis R. McCracken

Name:

  Dennis R. McCracken

Title:

  Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS: CONSOL DOCKS INC. By:  

/s/ James C. Grech

Name:   James C. Grech Title:   President

 

CONRHEIN COAL COMPANY By:   CONSOLIDATION COAL COMPANY, a general partner   By:
 

/s/ Daniel S. Cangilla

  Name:   Daniel S. Cangilla   Title:   Treasurer

 

CONSOL OF WV LLC By:  

/s/ Guy J. Dreskler

Name:   Guy J. Dreskler Title:   Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

CITICORP NORTH AMERICA, INC.,

individually and as Co-Administrative Agent

By:  

/s/ Mason A. McGurrin

Name:   Mason A. McGurrin Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

PNC BANK, NATIONAL ASSOCIATION,

individually, as Co-Administrative Agent and as Paying Agent

By:  

/s/ Richard C. Munsick

Name:   Richard C. Munsick Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: THE BANK OF NOVA SCOTIA By:  

/s/ Thane Rattew

Name:   Thane Rattew Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Stephen J. Hoffman

Name:   Stephen J. Hoffman Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ David Slye

Name:   David Slye Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: UNION BANK OF CALIFORNIA, N.A. By:  

/s/ Bryan P. Read

Name:   Bryan P. Read Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Jonathan R. Richardson

Name:   Jonathan R. Richardson Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BAYERISCHE LANDESBANK, NEW YORK BRANCH By:  

/s/ John Gregory

Name:   John Gregory Title:   First Vice President By:  

/s/ Donna M. Quilty

Name:   Donna M. Quilty Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BMO CAPITAL MARKETS FINANCING, INC. By:  

/s/ Cahal Carmody

Name:   Cahal Carmody Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BNP PARIBAS By:  

/s/ David Dodd

Name:   David Dodd Title:   Managing Director By:  

/s/ Greg Smothers

Name:   Greg Smothers Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: CALYON NEW YORK BRANCH By:  

/s/ Blake Wright

Name:   Blake Wright Title:   Managing Director By:  

/s/ Joseph A. Philbin

Name:   Joseph A. Philbin Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: FIRST COMMONWEALTH BANK By:  

/s/ Stephen J. Orban

Name:   Stephen J. Orban Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: NATIONAL CITY BANK By:  

/s/ Susan J. Dimmick

Name:   Susan J. Dimmick Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: SOVEREIGN BANK By:  

/s/ Robert D. Lanigan

Name:   Robert D. Lanigan Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: JPMORGAN CHASE BANK, N.A. By:  

Linda M. Meyer

Name:   Linda M. Meyer Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: FIFTH THIRD BANK By:  

/s/ Jim Janovsky

Name:   Jim Janovsky Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: SKY BANK By:  

/s/ W. Christopher Kohler

Name:   W. Christopher Kohler Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: US BANK NATIONAL ASSOCIATION By:  

/s/ David Dannemiller

Name:   David Dannemiller Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Masakazu Hasegawa

Name:   Masakazu Hasegawa Title:   Joint General Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: KEYBANK NATIONAL ASSOCIATION By:  

/s/ Bryon Pike

Name:   Bryon Pike Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: THE BANK OF TOKYO-MITSUBISHI UFJ LTD, NEW YORK BRANCH By:  

/s/ Maria Ferradas

Name:   Maria Ferradas Title:   Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: FIRST NATIONAL BANK OF PENNSYLVANIA By:  

/s/ John L. Hayes

Name:   John L. Hayes Title:   Vice President